Exhibit 10.1

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

DATED AS OF AUGUST 5, 2016

BY AND BETWEEN

MEI PHARMA, INC.

AND

HELSINN HEALTHCARE SA



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

TABLE OF CONTENTS:

 

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

LICENSES

     13   

2.1

  License Grants      13   

2.2

  Additional Licensing Provisions      13   

2.3

  Performance by Affiliates and Sublicensees      14   

2.4

  [*CONFIDENTIAL*]      15   

2.5

  Technology Transfer      15   

2.6

  Access to Raw Data      15   

2.7

  Ongoing Agreements      15   

2.8

  Improvements      16   

ARTICLE 3

 

GOVERNANCE

     17   

3.1

  Joint Steering Committee      17   

3.2

  Meetings and Minutes      17   

3.3

  Decision Making      18   

ARTICLE 4

 

DEVELOPMENT

     18   

4.1

  Development Progress Updates      18   

4.2

  Overview of Development      18   

4.3

  Development Plan      18   

4.4

  Development Costs      19   

4.5

  Records, Reports and Information      20   

4.6

  On-Going Studies      20   

4.7

  POC Study for the Second Indication      20   

ARTICLE 5

 

REGULATORY

     21   

5.1

  Regulatory Filings and Regulatory Approvals      21   

5.2

  Pharmacovigilance and Medical Inquiries      22   

5.3

  Regulatory Authority Communications Received by a Party      22   

5.4

  Recall, Withdrawal, or Market Notification of Product      23   

ARTICLE 6

 

COMMERCIALIZATION

     23   

6.1

  Commercialization      23   

6.2

  Commercialization Progress Updates      23   

6.3

  Licensee’s Performance      24   



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

6.4

  Promotional Materials      24   

6.5

  Product Trademarks and Product Trade Dress      25   

6.6

  Commercialization Data      25   

ARTICLE 7

 

SUPPLY

     25   

7.1

  Transfer of Existing Materials      25   

7.2

  Subsequent Supply; Packaging and Labeling; Certain Other Manufacturing
Activities      26   

7.3

  MEI Supplies      26   

ARTICLE 8

 

PAYMENTS

     26   

8.1

  Upfront Payments      26   

8.2

  Milestone Payments      27   

8.3

  Royalty Payments      28   

8.4

  Royalties due under the S*BIO Agreement      30   

8.5

  Royalty Payments and Reports      30   

8.6

  Taxes and Withholding      31   

8.7

  Currency Conversion      32   

8.8

  Late Payments      32   

8.9

  Records; Audits      32   

ARTICLE 9

 

PROSECUTION, MAINTENANCE AND ENFORCEMENT OF LICENSOR PATENTS

     33   

9.1

  Licensor Patents      33   

9.2

  Infringement by Compound or Product      34   

9.3

  Infringement or Invalidation Actions by Third Parties      35   

9.4

  Patent Term Extensions      37   

9.5

  Patent Marking      37   

9.6

  Patent Challenge      37   

ARTICLE 10

 

REPRESENTATIONS, WARRANTIES AND COVENANTS; COMPLIANCE

     37   

10.1

  Mutual Representations and Warranties      37   

10.2

  Additional Representations, Warranties and Covenants of Licensor      38   

10.3

  Additional Representations, Warranties and Covenants of Licensee      40   

10.4

  Anti-Sandbagging; Disclaimer      41   



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.5

   No Other Representations or Warranties      41   

10.6

   Compliance      41   

ARTICLE 11

   INDEMNIFICATION      42   

11.1

   Indemnification by Licensor      42   

11.2

   Indemnification by Licensee      42   

11.3

   Indemnification Procedures      42   

11.4

   Limitation of Liability      43   

11.5

   Insurance      44   

ARTICLE 12

   CONFIDENTIALITY      44   

12.1

   Confidential Information      44   

12.2

   Publicity      46   

12.3

   Securities Filings      46   

12.4

   Publications      47   

12.5

   Use of Names      47   

12.6

   Unauthorized Disclosure of Confidential Information      47   

12.7

   Survival      48   

12.8

   Prior CDA      48   

ARTICLE 13

   TERM AND TERMINATION      48   

13.1

   Term      48   

13.2

   Termination for Breach      48   

13.3

   Claims for damages      49   

13.4

   Termination as a Result of Bankruptcy      49   

13.5

   Discontinuation by Licensee      49   

ARTICLE 14

   EFFECTS OF EXPIRATION OR TERMINATION      49   

14.1

   Licenses upon Expiration      49   

14.2

   Effects of Termination for Cause by Licensee      49   

14.3

   Effects of Other Terminations      50   

14.4

   Rights of Licensee’s Sublicensees Upon Termination and Supply Obligations   
  51   

14.5

   Accrued Rights      51   

14.6

   Survival      52   

14.7

   Rights in Bankruptcy      52   



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ARTICLE 15

  

MISCELLANEOUS

     52   

15.1

   Disputes      53   

15.2

   Entire Agreement; Amendment      53   

15.3

   Force Majeure      54   

15.4

   Notices      54   

15.5

   Maintenance of Records      55   

15.6

   Assignment      55   

15.7

   Offset Rights      55   

15.8

   Severability      55   

15.9

   Cumulative Remedies      56   

15.10

   Ambiguities; No Presumption      56   

15.11

   Headings      56   

15.12

   Interpretation      56   

15.13

   Governing Law; Equitable Relief; and Jurisdiction      56   

15.14

   No Waiver      57   

15.15

   No Third Party Beneficiaries      57   

15.16

   Independent Contractors      57   

15.17

   Counterparts; Facsimile Signatures      58   

SCHEDULES:

Schedule 1.14: Certain Patents

Schedule 1.40: Licensor Know-How

Schedule 1.41: Licensor Patents

Schedule 1.46: On-Going Agreements

Schedule 1.64: S*BIO Agreement

Schedule 2.5: Technology Transfer Plan

Schedule 4.3.2: Essential Development Elements

Schedule 7.1: Existing Product and Compound Available for Transfer to Licensee

Schedule 7.3: Existing Product and Compound to be Retained by Licensor



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This License, Development and Commercialization Agreement (this “Agreement”),
dated as of August 5, 2016 (the “Effective Date”), is made by and between MEI
Pharma, Inc., a Delaware corporation having an office at 11975 El Camino Real,
Suite 101, San Diego, CA 92130 (“Licensor”), and Helsinn Healthcare SA, a Swiss
corporation having its registered office at Via Pian Scairolo 9, 6912
Pazzallo-Lugano, Switzerland (“Licensee”). Licensor and Licensee are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Licensor has developed the Compound (as defined below);

WHEREAS, Licensee is interested in further developing and commercializing the
Compound; and

WHEREAS, Licensor wishes to grant a license to Licensee under certain
intellectual property rights related to the Compound to develop, manufacture and
commercialize the Compound and Product (as defined below), and Licensee wishes
to take such license, in each case in accordance with the terms and conditions
set forth below; and

WHEREAS, the Parties entered into a Mutual Confidential Disclosure Agreement on
December 16, 2015 (“Prior CDA”) to facilitate the discussion and evaluation of a
possible transaction between the Parties.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this ARTICLE 1 or as otherwise defined elsewhere in
this Agreement:

1.1 “Affiliate” means with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such person;
provided, that, for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any person, means (i) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, whether through the ownership of voting securities
or by contract or otherwise, or (ii) the ownership, directly or indirectly, of
more than fifty percent (50%) of the voting securities of such person. For
purposes of this Section 1.1, “person” means an individual, corporation,
partnership, limited partnership, limited liability company, limited liability
partnership, syndicate, person (including a “person” as defined in Section
13(d)(3) of the

 

1



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Securities Exchange Act of 1934, as amended, together with the rules and
regulations promulgated thereunder), trust, association, entity or government or
political subdivision, agency or instrumentality of a government.

1.2 “Applicable Law” means any applicable United States federal, state or local
or foreign or multinational law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any Governmental Authority, or any license, franchise, permit or similar
right granted under any of the foregoing, or any similar provision having the
force or effect of law. For the avoidance of doubt, any specific references to
any Applicable Law or any portion thereof, shall be deemed to include all
then-current amendments thereto or any replacement or successor law, statute,
standard, ordinance, code, rule, regulation, resolution, order, writ, judgment,
injunction, decree, stipulation, ruling, or determination thereto.

1.3 “Azacitidine” means that certain compound referred to as azacitidine with
the IUPAC name 4-Amino-1-β-D-ribofuranosyl-1,3,5-triazin-2(1H)-one, including
any [*CONFIDENTIAL*].

1.4 [*CONFIDENTIAL*].

1.5 “Baseline Quarter Net Sales” means, on a country-by-country basis, the
average cumulative Net Sales of the Product in such country during the
[*CONFIDENTIAL*] consecutive [*CONFIDENTIAL*] that immediately precede the
Calendar Quarter during which a Generic Product with respect to the Product is
first commercially sold in such country. For example, if a Generic Product with
respect to the Product is commercially sold in the U.S. for the first time on
[*CONFIDENTIAL*], then the Baseline Quarter Net Sales with respect to the U.S.
are the cumulative Net Sales of the Product in the U.S. during the
[*CONFIDENTIAL*] Calendar Quarters of [*CONFIDENTIAL*] divided by
[*CONFIDENTIAL*].

1.6 “Business Day” means a day other than a Saturday, Sunday, or bank or other
public holiday in California and/or in the Canton of Ticino.

1.7 “Calendar Quarter” means each three (3) month period commencing January 1,
April 1, July 1 or October 1 of any year; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first full Calendar Quarter thereafter, and (b) the last Calendar Quarter of
the Term shall end upon the expiration or termination of this Agreement.

1.8 “Calendar Year” means the period beginning on the 1st of January and ending
on the 31st of December of the same year; provided, however, that (a) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same year and (b) the last Calendar Year of the Term shall
commence on January 1 of the Calendar Year in which this Agreement terminates or
expires and end on the date of termination or expiration of this Agreement.

 

2



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

1.9 “Change of Control” means (a) a merger or consolidation of Licensor with a
Third Party that results in the voting securities of Licensor outstanding
immediately prior thereto, or any securities into which such voting securities
have been converted or exchanged, ceasing to represent at least fifty percent
(50%) of the combined voting power of the surviving entity or the parent of the
surviving entity immediately after such merger or consolidation, (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the direct or indirect beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of Licensor, or (c) the sale or other transfer to a Third Party of all or
substantially all of Licensor’s and its Affiliates’ assets.

1.10 “Clinical Trial” means a clinical trial, including any phase I trial, phase
II trial, phase III trial, or phase IV trial (including any non-interventional
studies, safety studies, investigator initiated clinical trial trials, and
epidemiological studies), as the case may be, and as any such trial is defined
by an applicable Regulatory Authority to obtain information regarding a product,
including information relating to the safety, tolerability, pharmacological
activity, pharmacokinetics, dose ranging or efficacy of such product.

1.11 “Collaboration Patent” means any Patent Covering (i) any Invention relating
to the Compound and/or Product that is conceived, reduced to practice or
otherwise developed through, based on or derived from work carried out after the
Effective Date under this Agreement, including in the performance of the
On-Going Agreements or in connection with the On-Going Studies or the POC Study
or (ii) any improvement, addition, refinement, modification, development,
discovery or invention that references, is based on or is derived from the data
contained in that certain document titled [*CONFIDENTIAL*], which was provided
by Licensee to Licensor prior to the Effective Date, or any data that replicates
or recreates such data. For clarity, Collaboration Patents are a subset of
Licensee Patents.

1.12 “Commercialize” means, with respect to (a) a Royalty Product, to promote,
market, distribute, sell (and offer for sale or contract to sell), import,
export, or otherwise commercially exploit or provide product support for the
Royalty Product and to conduct activities, other than Development or
Manufacturing, in preparation for conducting the foregoing activities, including
activities to produce commercialization support data and to secure and maintain
market access and reimbursement, and (b) the Compound, to distribute, sell (and
offer for sale or contract to sell), import or export the Compound, and to
conduct activities, other than Development or Manufacturing, in preparation for
conducting the foregoing activities. “Commercializing” and “Commercialization”
shall have correlative meanings. For the avoidance of doubt, Commercialization
does not include Development and Manufacturing.

1.13 “Commercially Reasonable Efforts” means, with respect to the efforts and
resources to be expended by a Party with respect to the Compound and Product
hereunder, the level of efforts and resources consistent with the efforts and
resources a pharmaceutical company of similar size and situation in the exercise
of its reasonable business judgment typically devotes to its own product
candidates of similar market potential, at a similar stage in development or
product lifecycle, taking also into account the stage of development or product
lifecycle of other products in such Party’s portfolio candidates, issues of
safety and efficacy, product profile, the

 

3



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

proprietary position of the Compound and Product, cost of goods, the
competitiveness of the marketplace, the regulatory structure involved, the
likelihood of regulatory approval, the anticipated or actual profitability of
the applicable product, and other technical, legal, scientific and medical
considerations.

1.14 “Compound” means (i) that certain compound referred to as pracinostat, with
the IUPAC name
(2E)-3-(2-Butyl-1-(2-(diethylamino)ethyl)-1H-benzo[d]imidazol-5-yl)-N-hydroxyacrylamide
(“Pracinostat”), and (ii) [*CONFIDENTIAL*]; provided, that the Parties
acknowledge and agree that “Compound” does not include anything that is covered
or claimed by any of those Patents included in Schedule 1.14.

1.15 “Control” and “Controlled by” means, with respect to any Know-How,
Invention, Patent, technology, copyright, trademark or other intellectual
property right, the possession by a Party or its Affiliates (whether by
ownership, license grant or other means) of the legal right to grant the right
to access or use, or to grant a license or a sublicense to, such Know-How,
Invention, Patent right, technology, copyright, trademark or other intellectual
property right as provided for herein without violating the proprietary rights
of any Third Party or any terms of any agreement or other arrangement between
such Party (or any of its Affiliates) and any Third Party.

1.16 “Cover”, “Covered” or “Covering” means, with respect to a Patent, that, in
the absence of a license granted to a Person under a Valid Claim included in
such Patent, the manufacture, use, practice, distribution or sale of the subject
matter of such Patent by such Person would infringe, or contribute to or induce
the infringement of, such Valid Claim, or with respect to a Patent application,
as if such Valid Claim was contained in an issued Patent.

1.17 “Develop” means to research, develop, analyze, test and conduct preclinical
trials, Clinical Trials, any preclinical/clinical/CMC commitments following
Regulatory Approval) and all other regulatory trials, for the Compound or a
Royalty Product, as well as any and all activities pertaining to manufacturing
development, formulation development, including new indications, new
formulations and all other activities, including regulatory activities, related
to securing and maintaining Regulatory Approval, for the Compound or a Royalty
Product. “Developing” and “Development” shall have correlative meanings.

1.18 “Development Activities” means those Development activities undertaken by
or on behalf of Licensee with respect to the Compound or a Royalty Product.

1.19 “Dollar” or “$” means the legal tender of the United States of America.

1.20 “Executive Officer” means, with respect to each Party, an appropriate
executive officer as indicated by each such Party.

1.21 “FDA” means the United States Food and Drug Administration and any
successor Regulatory Authority having substantially the same function.

 

4



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

1.22 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder.

1.23 “First Commercial Sale” means, with respect to any country, the first
shipment of the Product by or on behalf of Licensee or its Affiliate or its
Sublicensee to a Third Party in such country for end use or consumption of the
Product in such country after Regulatory Approval of the Product in such country
or, if earlier, the invoicing of a Third Party for such shipment. Sales or
transfers of reasonable quantities of the Product for Clinical Trial purposes,
or for compassionate or similar use, shall not be considered a First Commercial
Sale.

1.24 “Force Majeure” means any circumstances whatsoever which are not within the
reasonable control of the Party affected thereby, potentially including an act
of God, war, act of terrorism, insurrection, riot, strike or labor dispute,
shortage of materials, fire, explosion, flood, government requisition or
allocation, breakdown of or damage to plant, equipment or facilities,
interruption or delay in transportation, fuel supplies or electrical power,
embargo, boycott, order or act of civil or military authority.

1.25 “Generic Product” means, with respect to a country, any pharmaceutical
product that is distributed by a Third Party (that is not licensed or otherwise
permitted by Licensee or its Affiliates or its Sublicensees) in such country (i)
under a Regulatory Approval approved by a Regulatory Authority in reliance, in
whole or in part, on the Regulatory Approval for the Product, including any
product authorized for sale (a) [*CONFIDENTIAL*], (b) [*CONFIDENTIAL*], or (c)
[*CONFIDENTIAL*], and (ii) which product (a) contains the same active
pharmaceutical ingredient(s) as the Product, (b) [*CONFIDENTIAL*] and (c)
[*CONFIDENTIAL*].

1.26 “Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) as set forth in the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonised Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal
products, (ii) the Declaration of Helsinki (1964) as last amended at the 64th
World Medical Association in October 2013 and any further amendments or
clarifications thereto, (iii) U.S. Code of Federal Regulations Title 21, Parts
50 (Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(iv) the equivalent Applicable Law in any relevant country, each as may be
amended and applicable from time to time and in each case, that provide for,
among other things, assurance that the clinical data and reported results are
credible and accurate and protect the rights, integrity, and confidentiality of
trial subjects.

1.27 “Good Laboratory Practices” or “GLP” means the then-current standards,
practices and procedures promulgated or endorsed by (a) the European Commission
Directive 2004/10/EC relating to the application of the principles of good
laboratory practices as well as “The rules governing medicinal products in the
European Union,” Volume 3, Scientific

 

5



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

guidelines for medicinal products for human use (ex - OECD principles of GLP),
(b) the FDA as defined in 21 C.F.R. Part 58, and (c) the equivalent Applicable
Law in any relevant country, each as may be amended and applicable from time to
time.

1.28 “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, as applicable, (i) the principles detailed in
the U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections 210, 211, 601
and 610, (ii) the principles detailed in the ICH Q7 guidelines, and (iii) the
equivalent Applicable Law in any relevant country, each as may be amended and
applicable from time to time.

1.29 “GxPs” means each of GCP, GLP and GMP as and to the extent applicable.

1.30 “Government Official” means: (i) any official, officer, employee,
representative, or anyone acting in an official capacity on behalf of: (a) any
government or any department or agency thereof; (b) any public international
organization (such as the United Nations, the International Monetary Fund, the
International Red Cross, or the World Health Organization), or any department,
agency, or institution thereof; or (c) any government-owned or controlled
company, institution, or other entity, including a government-owned hospital or
university; (ii) any political party or party official; and (iii) any candidate
for political office.

1.31 “Governmental Authority” means any United States federal, state or local,
or any foreign, government or political subdivision thereof, or any
multinational organization or authority, or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body. For clarity, any Regulatory Authority shall be a Governmental
Authority.

1.32 “IND” means an investigational new drug application, clinical trial
authorization or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority.

1.33 “Invention” means any improvement, addition, refinement, modification,
development, discovery or invention, whether or not patentable, that is
conceived, reduced to practice or otherwise developed by either Party, or by
both Parties, under this Agreement.

1.34 “Joint Invention” means any Invention conceived, reduced to practice or
otherwise developed by one (1) or more employees or contractors of Licensee and
one (1) or more employees or contractors of Licensor.

1.35 “Know-How” means all secret and substantial technical, scientific,
regulatory and other information, results, knowledge, techniques, in whatever
form and whether or not confidential, patented or patentable, including
Inventions, invention disclosures, discoveries, plans, processes, practices,
methods, knowledge, trade secrets, know-how, instructions, skill, experience,
ideas, concepts, data (including biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, safety, quality control,
and preclinical and clinical data),

 

6



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

formulae, formulations, compositions, specifications, marketing, pricing,
distribution, cost, sales and manufacturing data or descriptions. Know-How does
not include any Patent claiming any of the foregoing.

1.36 “Licensed Field” means all uses and indications in human and animal health.

1.37 “Licensee Know-How” means any and all Know-How, whether or not patented or
patentable, to the extent Controlled by, or on behalf of, Licensee or its
Affiliates following the Effective Date or at any time thereafter during the
Term (other than the Licensor Know-How) that is specifically related to the
Development, Manufacture, Commercialization or other use of the Compound or
Product.

1.38 “Licensee Patent” means any Patent, including any Collaboration Patent,
that (i) claims a priority date after the Effective Date, (ii) is Controlled by
Licensee (or its Affiliates) during the Term (other than the Licensor Patents)
and (iii) contains one or more claims Covering the Compound and/or Product
(including the Development, Manufacturing or Commercialization of the Compound
and/or Product).

1.39 “Licensee Technology” means Licensee Know-How and Licensee Patents.

1.40 “Licensor Know-How” means any and all Know-How, whether or not patented or
patentable, to the extent Controlled by, or on behalf of, Licensor or its
Affiliates as of the Effective Date or at any time during the Term that is
necessary in connection with the Development, Manufacture, Commercialization or
other use of the Compound or Product as contemplated herein. Licensor Know-How
Controlled by Licensor as of the Effective Date is either outlined in Schedule
1.40 or will be included by Licensor in the transfer under the Technology
Transfer Plan. Notwithstanding the foregoing, “Licensor Know-How” does not
include any Know-How that is owned or in-licensed by a Third Party described in
the definition of “Change of Control” or such Third Party’s Affiliates (a) prior
to the closing of such Change of Control, except to the extent that any such
Know-How was Controlled by Licensor or any of its Affiliates prior to such
Change of Control, or (b) after such Change of Control (other than arising from
(i) Licensor’s or any of its Affiliates’ performance of activities hereunder or
(ii) the use of any Licensor Technology or Licensee Technology).

1.41 “Licensor Patent” means (i) the Patents set forth on Schedule 1.41,
including patents issuing from any patent application set forth on Schedule 1.41
(ii) [*CONFIDENTIAL*], (iii) all provisional applications, substitutions,
continuations, continuations-in-part, divisionals, renewals,
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including patent term
adjustments, Patent Term Extensions, supplementary protection certificates or
the equivalent thereof, and foreign counterparts of any of the foregoing, and
(iv) [*CONFIDENTIAL*]. For the sake of clarity, the term “Licensor Patent” shall
not be construed to include any Collaboration Patent or any Patent that Covers
(or otherwise claims) a Joint Invention. Notwithstanding the foregoing,
“Licensor Patent” does not include [*CONFIDENTIAL*].

 

7



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

1.42 “Licensor Technology” means Licensor Know-How and Licensor Patents.

1.43 “Manufacture” or “Manufacturing” or “Manufactured” means, with respect to
the Compound and Product, the receipt, handling and storage of active
pharmaceutical ingredients, drug substance or drug product and other materials,
the manufacturing, processing, Packaging and Labeling, holding (including
storage), quality assurance and quality control testing (including release) of
the Compound and Product (other than quality assurance and quality control
related to development of the manufacturing process, which activities shall be
considered Development activities) and shipping of the Compound and Product.

1.44 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market and sell the Product
(but excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

1.45 “Net Sales” means, with respect to a Royalty Product ([*CONFIDENTIAL*]),
the gross amount invoiced for sales of a Royalty Product by Licensee or its
Sublicensees to Third Parties (other than Third Parties that are also Affiliates
or Sublicensees of Licensee), less the following deductions from such gross
amounts to the extent attributable to such Royalty Product and to the extent
actually incurred, allowed, accrued or specifically allocated:

(a) trade, cash and quantity discounts actually given;

(b) price reductions or rebates, retroactive or otherwise, or charge backs
actually granted or paid to Governmental Authorities, group purchasing
organizations, Third Party payors (including managed health care organizations)
or trade customers;

(c) amounts repaid or credited by reason of rejections, defects, return goods
allowance, recalls or returns;

(d) reasonable and customary freight, shipping insurance and other
transportation charges directly related to the sale of the Royalty Product
separately stated on the invoice to the Third Party;

(e) fees for any services provided by wholesalers and warehousing chains related
to the distribution of such Royalty Product; and

(f) sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, to the extent that such items
are included in the gross invoice price of the Royalty Product and actually
borne by Licensee or its Sublicensees without reimbursement from any Third Party
(other than Third Parties that are also Affiliates or Sublicensees of Licensees)
(but not including taxes assessed against the income derived from such sale);

all as determined in accordance with generally accepted accounting principles in
the U.S. (“GAAP”) on a basis consistent with Licensee’s or its Sublicensee’s, as
applicable, annual audited financial statements.

 

8



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

The transfer of a Royalty Product between or among Licensee and its Affiliates
or Sublicensees for resale (which resale will give rise to Net Sales), use in a
Clinical Trial or use as a free marketing sample, will not be considered a sale.

Upon the sale or other disposal of a Royalty Product, such sale, disposal or use
will be deemed to constitute a sale with the consideration for the sale being
the consideration for the relevant transaction and constituting Net Sales
hereunder, or if the consideration is not a monetary amount, a sale will be
deemed to have occurred for a price assessed on the value of whatever
consideration has been provided in exchange for the sale. Disposal of a Royalty
Product for or use of a Royalty Product in Clinical Trials or as free samples
will not give rise to any deemed sale under this definition. Such amounts will
be determined from the books and records of Licensee and its Sublicensees
maintained in accordance with GAAP or corresponding accounting standards in any
other jurisdiction, consistently applied throughout the organization.

In no event shall any particular amount of deduction identified above be
deducted more than once in calculating Net Sales (i.e., no “double counting” of
deductions).

1.46 “On-Going Agreements” means certain agreements and specific work orders
entered into by Licensor with Third Parties as of the Effective Date with
respect to the Compound and/or the Product, as such agreements and work orders
are listed in Schedule 1.46.

1.47 “On-Going Studies” means, collectively, (i) those Clinical Trials involving
the Compound internally designated by Licensor as [*CONFIDENTIAL*] respectively,
and (ii) that certain Clinical Trial [*CONFIDENTIAL*], with clinicaltrial.gov
identifier [*CONFIDENTIAL*].

1.48 “Patents” means any and all (i) issued patents, (ii) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisionals and renewals, and all patents
granted thereon, (iii) patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term adjustments, Patent Term Extensions,
supplementary protection certificates or the equivalent thereof, (iv) inventor’s
certificates, (v) other forms of government-issued rights substantially similar
to any of the foregoing, and (vi) United States and foreign counterparts of any
of the foregoing.

1.49 “Patent Term Extension” means any term extensions, supplementary protection
certificates and equivalents thereof offering Patent protection beyond the
initial term with respect to any issued Patents.

1.50 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, Governmental Authority,
association or other entity.

1.51 “POC Study” means a Clinical Trial of the Product for the Second
Indication.

1.52 “Pre-Marketing” means all sales and marketing and medical affairs
activities undertaken prior to and in preparation for the launch of the
Product. Pre-Marketing shall include

 

9



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

market research, key opinion leader development, advisory boards, medical
education, disease-related public relations, health care economic studies, sales
force training and other pre-launch activities prior to the First Commercial
Sale of the Product in a given country or other regulatory jurisdiction.

1.53 “Pricing Approval” means, with respect to any country where a Governmental
Authority authorizes reimbursement or access, or approves or determines pricing,
for pharmaceutical products, receipt of such reimbursement or access
authorization or pricing approval or determination (as the case may be).

1.54 “Product” means any pharmaceutical product, containing the Compound,
whether or not as the sole active ingredient, and in any dosage, form or
formulation ready for dispensing to or consumption by an end-user. For clarity,
(i) the Compound in drug substance form (as opposed to the drug dosage form)
shall constitute the Compound, but not the Product, and (ii) the term “Product”
shall not be construed to include any proprietary compounds of Licensor or any
of its Affiliates other than the Compound.

1.55 “Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding Product sold by or on behalf of Licensee or its
Sublicensees, including reports of actual or suspected product tampering,
contamination, mislabeling or inclusion of improper ingredients.

1.56 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Product labels and package inserts) for marketing, advertising and promoting
of the Product, for use (i) by a Sales Representative or (ii) in advertisements,
web sites or direct mail pieces.

1.57 “Qualified Sublicensee” means (a) any Affiliate of Licensee that is
headquartered and incorporated in the United States, or (b) a reputable Third
Party that has (i) the capability to effectively market, distribute and sell the
Product in [*CONFIDENTIAL*] [*CONFIDENTIAL*] through a dedicated sales force,
(ii) has a strategic focus [*CONFIDENTIAL*], and (iii) has been actively
commercializing products [*CONFIDENTIAL*] in [*CONFIDENTIAL*] for at least the
[*CONFIDENTIAL*] preceding the execution of a sublicense agreement with
Licensee.

1.58 “Regulatory Approval” means, with respect to any pharmaceutical product in
any regulatory jurisdiction for a given indication, approval from the applicable
Regulatory Authority permitting the distribution, use and sale of such
pharmaceutical product in such regulatory jurisdiction for such indication in
accordance with Applicable Law.

1.59 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or Pricing Approval of a pharmaceutical product in such
country or regulatory jurisdiction.

1.60 “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other

 

10



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

documentation submitted, or required to be submitted, to Regulatory Authorities
in association with regulatory filings for the Product (including any applicable
Drug Master Files (“DMFs”), Chemistry, Manufacturing and Control (“CMC”) data,
or similar documentation).

1.61 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize the
Product in a particular country or regulatory jurisdiction. Regulatory Materials
include INDs, MAAs, presentations, responses, and applications for other
Regulatory Approvals.

1.62 “Royalty Product” means (i) the Product or (ii) [*CONFIDENTIAL*].

1.63 “Royalty Term” means, on a country-by-country basis, the following:

1.63.1 with respect to each Tier 1 Country, the period of time beginning on the
First Commercial Sale of the Product in such country and ending upon the later
of (i) the date of expiration of the last to expire Licensor Patent or
Collaboration Patent containing a Valid Claim Covering the Commercialization,
Manufacturing or use, but where the only remaining Valid Claim Covers a method
of use, only a use in an indication that is approved and included in Promotional
Materials used by Licensee or its Sublicensees in the applicable jurisdiction,
of the Compound or Product in such country, (ii) fifteen (15) years from First
Commercial Sale of the Product in such country, or (iii) the date of expiration
of data exclusivity as conferred by a competent Regulatory Authority for the
Product in such country; and

1.63.2 with respect to each Tier 2 Country, the period of time beginning on the
First Commercial Sale of the Product in such country and ending after fifteen
(15) years from First Commercial Sale of the Product in such country.

1.64 “S*BIO Agreement” means the Asset Purchase Agreement between S*BIO Pte Ltd.
(“S*BIO”) and Licensor, dated as of August 7, 2012, in the form attached hereto
in Schedule 1.64, as may be amended from time-to-time only in accordance with
Section 10.2.14.

1.65 “Sales Representative” means an individual who is employed by a Party and
who performs details and other promotional efforts with respect to the Product.

1.66 “Second Indication” means the use of the Product in combination with
Azacitidine for the treatment of intermediate and/or high risk and/or very high
risk myelodysplastic syndrome (MDS).

1.67 “Target Indication” means the use of the Product in combination with
Azacitidine for the treatment of patients with diagnosed acute myeloid leukemia
(AML) who are “unfit” for intensive chemotherapy. The Parties acknowledge and
agree that “unfit” will be construed broadly to include all synonyms thereof and
analogous concepts with respect thereto, including “unsuited” and “not able” to
receive intensive chemotherapy.

 

11



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

1.68 “Territory” means all countries worldwide.

1.69 “Third Indication” means any indication other than the Target Indication or
the Second Indication.

1.70 “Third Party” means any Person other than Licensor, Licensee or their
respective Affiliates.

1.71 “Tier 1 Country” means any of the following countries: [*CONFIDENTIAL*].

1.72 “Tier 2 Country” means any country in the Territory other than a Tier 1
Country.

1.73 “United States” or “U.S.” means the United States of America and its
possessions and territories.

1.74 “Valid Claim” with respect to any country, means (i) a claim of an issued
and unexpired Patent in such country which has not been revoked, held
unenforceable, unpatentable or invalid by an administrative agency, court or
other governmental agency of a competent jurisdiction in a final and
non-appealable decision (or decision unappealed within the time allowed for
appeal), and which has not been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise and (ii) a claim in a pending Patent
application that is being prosecuted in good faith and has not been pending for
more than [*CONFIDENTIAL*] from the first office action date with respect to
such Patent application (for clarity, a Patent application pending longer than
such [*CONFIDENTIAL*] period would become a Valid Claim after such period upon
the issuance of the relevant Patent).

1.75 Additional Definitions. The following terms have the meanings set forth in
the corresponding Sections of this Agreement:

 

 

Term

 

Section

“AAA”   15.1.2 “Agreement”   Preamble “Audit”   8.9 “Bankrupt Party”   14.7
“Breaching Party”   13.2.1 “Claim”   11.1 “CMC”   1.60 “Commercialization Data”
  6.6 “Confidential Information”   12.1.1 “Courts”   15.13.3

Term

 

Section

“Development Plan”   4.3.1 “Dispute”   15.1 “DMFs”   1.60 “Effective Date”  
Preamble “Essential Development Elements”   4.3.2 “External Data”   2.6
“External Know-How”   10.2.8 “GAAP”   1.45

Term

 

Section

“ICH”   1.26 “Indemnified Party”   11.3.1 “Indemnifying Party”   11.3.1
“Infringement Claim”   9.2(a) “JSC”   3.1 “LIBOR”   8.8 “Licensee”   Preamble
“Licensor”   Preamble “Losses”   11.1 “Milestone Notification   8.2

 

 

12



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Term

 

Section

Notice”   “Packaging and Labeling”   7.2 “Party” or “Parties”   Preamble
“Pracinostat”   1.14 “Prior CDA”   Recitals “Product   6.5.1

Term

 

Section

Trade Dress”   “Product Trademark”   6.5.1 “Recovery”   9.3(c)(v) “S*BIO”   1.64
“Sublicensee”   2.3.2 “Term”   13.1 “Technology   2.5

Term

 

Section

Transfer Plan”   “Upfront Payment”   8.1 “VAT”   8.6.1

 

 

ARTICLE 2

LICENSES

2.1 License Grants.

2.1.1 Grant to Licensee. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee during the Term an exclusive (even as to
Licensor, but subject to the sentence in this Section 2.1.1 beginning with “For
clarity”), payment-bearing license with the right to sublicense only in
accordance with Section 2.3.2, under and with respect to the Licensor
Technology, to, directly or indirectly, Develop, Manufacture and Commercialize
the Compound and Product in and for the Licensed Field throughout the Territory.
For clarity, but without limiting the scope of the preceding sentence, (i)
Licensor shall have the right to use the Licensor Technology for the sole and
limited purposes of performing its obligations under this Agreement, and (ii)
Licensee and its Affiliates shall not promote, market, distribute or sell the
Compound to end-users, but may sell (including related distribution, importing
and exporting) or otherwise supply the Compound to Affiliates and/or
Sublicensees and/or Third Party manufacturers for further Manufacturing into
Product for sale to end-users.

2.1.2 Grant to Licensor. Subject to the terms and conditions of this Agreement,
Licensee hereby grants to Licensor during the Term a non- exclusive, royalty
free license, with the right to sublicense ([*CONFIDENTIAL*]), under and with
respect to the Licensee Technology, for the sole and limited purposes of
performing its obligations under this Agreement.

2.2 Additional Licensing Provisions.

2.2.1 Negative Covenant. Licensee covenants that it will not use or practice any
of Licensor’s rights to and under the Licensor Patents or other intellectual
property rights licensed (or sublicensed, as applicable) to it under this
ARTICLE 2, except for the purposes expressly permitted in the applicable license
grant.

2.2.2 Freedom to Operate. In addition to the exclusive license granted under
Section 2.1.1, Licensor hereby grants to Licensee a non-exclusive license under
[*CONFIDENTIAL*] that are (i) Controlled by Licensor or its Affiliates during
the Term and (ii) necessary to Develop, Manufacture and Commercialize the
Compound and the Product in the Licensed Field in the Territory.

 

13



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

2.2.3 No Implied Licenses; Retained Rights. Except as explicitly set forth in
this Agreement, Licensor does not grant any license, express or implied, under
its intellectual property rights to Licensee, whether by implication, estoppel
or otherwise.

2.3 Performance by Affiliates and Sublicensees.

2.3.1 Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible for the performance
by its Affiliates and shall cause its Affiliates to comply with the provisions
of this Agreement in connection with such performance. Each Party hereby
expressly waives any requirement that the other Party exhausts any right, power
or remedy, or proceed against an Affiliate, for any obligation or performance
hereunder prior to proceeding directly against such Party with respect to such
obligation or performance. Wherever in this Agreement the Parties delegate
responsibility to Affiliates, the Parties agree that such entities may not amend
the terms of this Agreement or act contrary to its terms in any
way. Notwithstanding the foregoing, or anything to the contrary herein, an
Affiliate of Licensee shall not have the right to promote, market or sell the
Product to end users unless such Affiliate is a Sublicensee under and in
accordance with Section 2.3.2; provided, that, Licensee’s Affiliates may sell
(including related distribution, exporting and importing of) Compound and
Product to other Affiliates of Licensee and Sublicensees (and, for clarity,
which sales are not Net Sales).

2.3.2 Sublicensees. Licensee shall have the right (but not the obligation) to
sublicense those rights granted to it under Section 2.1.1 and Section 2.2.2 to
(i) any Affiliate or Third Party outside of the United States, without the prior
written consent of Licensor, (ii) a Qualified Sublicensee [*CONFIDENTIAL*],
without the prior written consent of Licensor, and (iii) any other Third Parties
[*CONFIDENTIAL*], with Licensor’s prior written consent, not to be unreasonably
withheld or delayed (each of (i) through (iii), a “Sublicensee”), which
sublicenses may include the right of such Sublicensees to grant further
sublicenses on terms consistent with this Section 2.3.2 (and any such
sub-sublicensees, regardless of the number of tiers, shall be a
“Sublicensee”). Each sublicense granted by Licensee or its Sublicensees shall be
consistent with the terms and conditions of this Agreement. Licensee shall
provide Licensor notice of each sublicense promptly after the execution, and
prior to any public disclosure, thereof identifying the Sublicensee, the
countries involved and whether such Sublicensee is being granted the right(s) to
Develop, Manufacture and/or Commercialize the Compound and/or Product. Licensee
shall remain responsible for the performance or non-performance of all of its
obligations under this Agreement by any Sublicensees as if such actions or
inactions were being taken, or omitted, directly by Licensee and, accordingly,
Licensee shall have such cure rights, if any, as are provided to Licensee
hereunder in connection with any such actions or inactions as may constitute a
breach of this Agreement. Without limiting Licensee’s obligations under this
Agreement, Licensee shall enforce the terms of each relevant sublicense
agreement as Licensee will deem appropriate in the best interest of the
Product. Licensee hereby expressly waives any requirement that Licensor exhaust
any right, power or remedy, or proceed against a subcontractor, for any
obligation or performance hereunder prior to proceeding directly against
Licensee. For the avoidance of doubt, and notwithstanding the grant of any
sublicense

 

14



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

with respect to any one or more countries, Licensee will remain directly
responsible for all amounts owed to Licensor under this Agreement.

2.4 [*CONFIDENTIAL*].

2.5 Technology Transfer. In accordance with the transfer plan set forth on
Schedule 2.5 hereto (the “Technology Transfer Plan”), Licensor shall transfer to
Licensee, and Licensee shall accept, the Licensor Know-How, Regulatory
Materials, Regulatory Data and other technical information that is described in
the Technology Transfer Plan and other, if any, Licensor Know-How, Regulatory
Materials and Regulatory Data Controlled by Licensor as of the Effective Date,
to permit and enable Licensee or its Affiliates to Develop and Manufacture the
Compound and the Product pursuant to the terms of this Agreement. The
implementation and transfer of information and materials pursuant to this
Section 2.5 shall be conducted through electronic, email and teleconference
consultation between the Parties as set forth in the Technology Transfer
Plan. Without limiting the foregoing, subject to the availability of Licensor’s
personnel, Licensor shall provide reasonable assistance to Licensee, upon
Licensee’s reasonable request therefor, for a period not to exceed
[*CONFIDENTIAL*] following the Effective Date, in interpreting and understanding
the Licensor Know-How to facilitate the effective adoption thereof. In addition,
Licensor shall, [*CONFIDENTIAL*]. For clarity, in the event that
[*CONFIDENTIAL*], then [*CONFIDENTIAL*]. In addition to the foregoing transfer
obligations, the Parties will take such steps as are necessary for Licensor to
continue conducting the On-Going Studies and the POC Study under the IND(s)
transferred to Licensee. Licensee may only use the Regulatory Materials and
Regulatory Data provided by Licensor hereunder in accordance with the rights
granted to Licensee under Section 2.1.1.

2.6 Access to Raw Data. If reasonably required by Licensee and not previously
provided, Licensor shall, upon reasonable notice from Licensee, provide Licensee
with an opportunity to review and use any original documentation and raw data
related to the Compound and/or the Product that is in Licensor’s or its
Affiliates’ Control on the Effective Date or at the time of Licensee’s request;
provided, that the foregoing obligation to provide any such raw data shall not
include raw data that was generated prior to Licensor coming to Control the
Compound and Product and that was never in Licensor’s possession (the “External
Data”). If Licensee or Licensor becomes aware of the existence of such External
Data after the Effective Date, then upon request by Licensee, Licensor shall
provide reasonable assistance to Licensee in locating and acquiring access to
such External Data from the entity in possession of such External Data. For
clarity, Licensor shall have no obligation under this Section 2.6 to generate
any new documentation, raw data or analysis thereof.

2.7 Ongoing Agreements.

2.7.1 Licensor shall comply with the relevant terms and conditions of the
Ongoing Agreements and shall use Commercially Reasonable Efforts to complete, or
cause the completion of, the activities provided for in each Ongoing Agreement
(i.e., the completion of the activities under the specific work orders
identified in Schedule 1.46) as expeditiously as possible. Licensor shall
regularly discuss with Licensee and shall keep Licensee informed regarding

 

15



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

relevant activities under each Ongoing Agreement as reasonably requested by
Licensee. Licensee shall also be entitled to [*CONFIDENTIAL*] with the Third
Party counter-parties to the Ongoing Agreements and will [*CONFIDENTIAL*] of any
such [*CONFIDENTIAL*]. In case of any disagreement between the Parties with
respect to any such activity, [*CONFIDENTIAL*] shall have the right to make the
final decision; provided, that [*CONFIDENTIAL*] cannot exercise its
decision-making authority in any way that (i) would cause [*CONFIDENTIAL*] to be
in breach of [*CONFIDENTIAL*] or (ii) would impose upon [*CONFIDENTIAL*] any
additional obligations (e.g., in terms of employee allocation) without
[*CONFIDENTIAL*] prior written consent. All fees and payments incurred by
Licensor in connection with the Ongoing Agreements shall be borne by Licensee
and shall be reimbursed upon presentation by Licensor of the relevant invoice
accompanied by appropriate written evidence of the expenses incurred, provided
however that Licensee shall not be obliged to reimburse any amount that (i) was
not contemplated in the relevant Ongoing Agreement, and (ii) was not previously
authorized in writing by Licensee (provided, further, that, the Parties
acknowledge and agree that all amounts in connection with activities planned or
ongoing under the Ongoing Agreements as of the Effective Date and already
disclosed to Licensee prior to the Effective Date have been previously
authorized by Licensee). Licensee may request changes to an Ongoing Agreement
and Licensor will use Commercially Reasonable Efforts to cause any such change
to be implemented under the applicable Ongoing Agreement, subject to Licensee’s
payment of all documented fees and payments incurred by Licensor in connection
with such change.

2.7.2 All results, information, and data arising out of the activities conducted
under the Ongoing Agreements shall be timely communicated to Licensee and put at
Licensee’s disposal for use by Licensee in accordance with the terms and
conditions of this Agreement.

2.8 Improvements. Subject to the terms and conditions of this Agreement,
Licensee shall have the right to develop and carry out, directly or indirectly,
and to license to its Affiliates and Third Parties, whatever improvement,
addition, refinement, modification or development, whether patentable or not, it
deems fit with respect to the Compound and the Product.

2.8.1 Licensee will be the exclusive owner of any and all Inventions generated
with regard to the Compound and/or the Product which are conceived, reduced to
practice or otherwise developed by Licensee and/or any of its Affiliates or
Sublicensees or any employee, agent or other person acting on behalf of
Licensee, and of any resulting Patent (which shall be a Licensee Patent).

2.8.2 Licensee will be the sole owner of all Joint Inventions generated with
regard to the Compound and/or the Product. Licensor may be listed as inventor so
as to establish joint inventorship in the case of any relevant Patent or
Collaboration Patent claiming a Joint Invention, which shall in any event
constitute a Licensee Patent. For clarity, the Parties hereby acknowledge and
agree that Licensor shall have no right to conduct any activities with respect
to the Compound and the Product after the Effective Date, except as expressly
provided

 

16



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

for under this Agreement, including activities in connection with the Ongoing
Studies, the POC Study and the Ongoing Agreements.

2.8.3 For clarity, [*CONFIDENTIAL*] shall at any time have the right to decide
whether to file any application for a [*CONFIDENTIAL*] Patent, including any
[*CONFIDENTIAL*] Patent, as well as to maintain, prosecute and enforce any such
[*CONFIDENTIAL*] Patent (including [*CONFIDENTIAL*] Patent) in any country of
the Territory at its sole discretion, and [*CONFIDENTIAL*] shall use
Commercially Reasonable Efforts to support and/or assist, bearing exclusively
[*CONFIDENTIAL*] own internal costs, as may be reasonably required by
[*CONFIDENTIAL*] in connection therewith.

2.8.4 [*CONFIDENTIAL*] hereby assigns to [*CONFIDENTIAL*] all right, title and
interest that it or its Affiliates or their respective employees or contractors
may have in and to the [*CONFIDENTIAL*] Patents, together with the right to sue
for past, present, and future infringement thereof. With respect to agreements
executed after the Effective Date, if any, [*CONFIDENTIAL*] shall require that
all of its and its Affiliates’ employees and contractors conducting any
activities with respect to the Compound or Product execute a written agreement
with [*CONFIDENTIAL*] pursuant to which (i) such employees and contractors
assign to [*CONFIDENTIAL*] all of their right, title and interest that they may
have with respect to any Invention pertaining to the Compound or Product, and
(ii) agree to maintain the confidentiality of all such Inventions on terms
consistent with the provisions of ARTICLE 12.

ARTICLE 3

GOVERNANCE

3.1 Joint Steering Committee. Promptly following the Effective Date, Licensee
and Licensor will establish a joint steering committee (“JSC”), consisting of
six (6) people, with three (3) representatives appointed by Licensor and three
(3) representatives appointed by Licensee. The JSC will be chaired by one of
Licensee’s representatives. The role of the JSC shall be advisory in nature,
with the main purpose of serving as a forum for the sharing of information and
facilitating communications between the Parties regarding Development Activities
and Commercialization.

3.2 Meetings and Minutes.

3.2.1 The JSC shall meet at least quarterly for the first two (2) Calendar
Years, and thereafter twice per Calendar Year, or as often as needed and as
agreed by the Parties, with each Party bearing its own costs and expenses for
organization and participation. Meetings may be in-person, or by telephone
conference call, or internet meeting, as determined by the JSC members for each
meeting. Employees or consultants of a Party who are not representatives of the
Parties on the JSC may attend JSC meetings; provided, however, that such
attendees are bound by obligations of confidentiality and non-disclosure
consistent with ARTICLE 12.

3.2.2 Licensee will be responsible for preparing reasonably detailed written
minutes of all JSC meetings that reflect material decisions made and action
items identified at such meetings. Definitive minutes of all JSC meetings shall
be finalized no later

 

17



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

than ten (10) Business Days after the meeting to which the minutes pertain. If
at any time during the preparation and finalization of the meeting minutes, the
Parties do not agree on any issue with respect to the minutes, such issue shall
be recorded in the finalized minutes for said meeting.

3.3 Decision Making.

3.3.1 Without prejudice to the provisions of Section 3.3.2 below, the JSC shall
attempt to make decisions by consensus of the representatives present, with each
Party having a single vote irrespective of the number of representatives of such
Party in attendance or by a written resolution signed by at least one (1)
representative appointed by each Party.

3.3.2 If the JSC cannot, or does not, reach consensus on an issue which has been
discussed during a meeting of the JSC, within five (5) Business Days after the
matter has first been discussed by the JSC, or any shorter term which is
required by specific circumstances, then such issue will first be referred to
the respective Executive Officers of the Parties to try to reach a mutually
acceptable resolution. In the event that the Executive Officers of each Party
are unable to resolve such dispute in good faith within five (5) Business Days,
and provided that the Executive Officers have discussed such matter, then
[*CONFIDENTIAL*] shall have the sole authority to decide such matter; provided
that any final determination made by [*CONFIDENTIAL*] under this Section 3.3.2
shall (i) be consistent with the terms of this Agreement (and shall not amend
this Agreement) and (ii) not require [*CONFIDENTIAL*] to conduct any activities
or bear any additional expense without the [*CONFIDENTIAL*] prior written
consent. For the avoidance of any doubt, it is hereby expressly agreed that
Licensee shall have the right to decide on all steps to be taken in connection
with the Development and/or the Commercialization of the Product; provided, that
all such Development and/or Commercialization shall be conducted in accordance
with the terms and conditions of this Agreement.

ARTICLE 4

DEVELOPMENT

4.1 Development Progress Updates. At the end of each [*CONFIDENTIAL*], Licensee
shall provide Licensor with a report regarding the progress of Development
Activities during the previous [*CONFIDENTIAL*]. Without limiting the foregoing,
reasonably prior to each meeting of the JSC, each Party shall provide the other
Party with a written summary regarding material Development activities that it
has directly or indirectly conducted, if any, since the previous JSC meeting,
and shall provide copies of any specific information that the other Party may
reasonably request with respect such summary.

4.2 Overview of Development. Subject to the terms and conditions of this
Agreement, Licensee shall be responsible for the Development of the Product as
set forth herein. Licensee shall use Commercially Reasonable Efforts to perform
Development Activities for the Product to achieve the development milestones set
forth in Section 8.2.

4.3 Development Plan.

 

18



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

4.3.1 Licensee shall (i) use Commercially Reasonable Efforts to carry out
Development Activities (other than those constituting Essential Development
Elements) pursuant to a development plan (as amended from time to time pursuant
to this Section 4.3, the “Development Plan”) in accordance with the tentative
time frames indicated in the Development Plan and (ii) carry out the Essential
Development Elements pursuant to the Development Plan in accordance with the
tentative time frames indicated in the Development Plan. Subject to Section
4.3.2, the Development Plan shall be provided by Licensee to Licensor and the
JSC within [*CONFIDENTIAL*] of the Effective Date.

4.3.2 The Development Plan shall in any and all events be consistent with
Schedule 4.3.2 (the subject matter of such Schedule, “Essential Development
Elements”). In addition, the Development Plan shall include CMC activities,
preclinical studies and Clinical Trials necessary for obtaining and maintaining
Regulatory Approval, with respect to the Product and the projected timeline for
completing such Development Activities. Licensee may update the Development Plan
from time-to-time to reflect any material changes, reprioritizations of, or
additions to the Development Plan. Such updated Development Plan shall be
discussed in the following JSC meeting and Licensee will consider (but will
[*CONFIDENTIAL*]) any comments provided by the JSC in good faith. Once Licensee
has considered, and to the extent applicable, incorporated any comments by the
JSC, it shall provide Licensor with a copy of such amended Development
Plan. Notwithstanding anything to the contrary in this Agreement, the
Development Plan shall continue to include the Essential Development Elements,
except to the extent that Licensor grants its consent to the modification of any
Essential Development Element, which consent shall not be unreasonably withheld
or delayed.

4.3.3 Licensee shall conduct the Development Activities in accordance with sound
and ethical business and scientific practices, and in compliance with all
Applicable Law, including GCPs and GLPs, and also including all applicable data
privacy and data protection laws. In addition, Licensee shall not use in any
capacity, in connection with its Development of the Compound or Product
hereunder, any Person who has been debarred pursuant to Section 306 of the FD&C
Act (or similar Applicable Law outside of the U.S.), or who is the subject of a
conviction described in such section, and Licensee shall inform Licensor in
writing immediately if it or any Person who is performing services for Licensee
hereunder is debarred or is the subject of a conviction described in Section 306
(or similar Applicable Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to Licensee’s
knowledge, is threatened, relating to the debarment of Licensee or any Person
used in any capacity by Licensee in connection with its Development of the
Compound or Product hereunder.

4.4 Development Costs. As between the Parties, Licensee shall be solely
responsible for one hundred percent (100%) of all Development costs incurred by
or on behalf of Licensee or its Affiliates or Sublicensees, with respect to any
Development Activities, except to the extent otherwise set forth in the
Technology Transfer Plan and excluding, for clarity, Development Activities with
respect to the On-Going Studies and the activities set forth at Section 4.7 with
respect to the POC Study for the Second Indication.

 

19



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

4.5 Records, Reports and Information.

4.5.1 General. Each Party shall maintain current and accurate records (in
sufficient detail and in good scientific manner appropriate for regulatory and
patent purposes) of all work conducted by it or on its behalf (including, with
respect to Licensee, work conducted by its Affiliates and Sublicensees in
accordance with Section 2.3) under the Development Plan or in connection with
the On-Going Studies, the On-Going Agreements and the POC Study in full
compliance with GxPs and any and all Applicable Laws.

4.5.2 Access to Records. [*CONFIDENTIAL*] shall have the right to review all
records in connection with the [*CONFIDENTIAL*], the activities performed under
[*CONFIDENTIAL*], and the [*CONFIDENTIAL*] Controlled by [*CONFIDENTIAL*] upon
written request and the Parties’ reasonable agreement regarding an appropriate
time for such audit.

4.6 On-Going Studies. Licensor will use Commercially Reasonable Efforts to
conduct, or have conducted, and finalize the On-Going Studies as soon as
reasonably possible. Licensor has conducted and shall conduct the Ongoing
Studies in accordance with sound and ethical business and scientific practices,
and in compliance with all Applicable Law, including GCPs and GLPs, and also
including all applicable data privacy and data protection laws. In addition,
Licensor has not used and shall not use in any capacity, in connection with the
Ongoing Studies, any Person who has been debarred pursuant to Section 306 of the
FD&C Act (or similar Applicable Law outside of the U.S.), or who is the subject
of a conviction described in such section, and Licensor shall inform Licensee in
writing immediately if it or any Person who is performing services for Licensor
hereunder is debarred or is the subject of a conviction described in Section 306
(or similar Applicable Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to Licensor’s
knowledge, is threatened, relating to the debarment of Licensor or any Person
used in any capacity by Licensee in connection with the On-Going
Studies. Licensee shall have the right to review and comment on the clinical
study report and/or appendices of the On-Going Studies.

4.7 POC Study for the Second Indication.

4.7.1 Promptly following the Effective Date, the Parties shall discuss and seek
agreement in good faith on the protocol for the performance of the POC Study,
the contract research organization to be engaged and the relevant budget for
such POC Study. Licensor shall be responsible for performance of the POC Study
in accordance with Applicable Laws and subject to Section 4.6 applied mutatis
mutandis with respect to the POC Study; provided, that, in the event that the
external costs associated with the POC Study exceed USD [*CONFIDENTIAL*], then
the Parties shall confer and shall seek an agreement in good faith following the
procedure described at Section 3.3.2, provided however that in case that the
Parties are unable to find such an agreement then none of the Parties will have
a casting vote and the POC Study will be discontinued (subject to compliance
with any Applicable Laws and regulatory requirements).

 

20



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

4.7.2 The Parties shall on a regular basis exchange information and updates on
the POC Study through meetings of the JSC, including by way of Licensor’s
reporting obligations under Section 4.1.

4.7.3 Licensee will reimburse Licensor for [*CONFIDENTIAL*] of all documented
external costs and expenses incurred by Licensor in connection with the POC
Study, up to USD [*CONFIDENTIAL*]. Licensor shall invoice Licensee from
time-to-time in connection with such amounts, and Licensee shall pay such
invoices within [*CONFIDENTIAL*] of receipt of an invoice therefor.

4.7.4 For clarity, following completion of the POC Study, Licensee will be free
to decide whether or not to pursue the further Development of the Product for
the Second Indication (and to [*CONFIDENTIAL*] any relevant [*CONFIDENTIAL*])
and any and all subsequent activities will be governed by the terms and
conditions of this Agreement.

ARTICLE 5

REGULATORY

5.1 Regulatory Filings and Regulatory Approvals.

5.1.1 General Responsibilities; Ownership of Regulatory Approvals. Subject to
Section 2.5, Licensee or its nominee shall be responsible for the preparation of
all Regulatory Materials necessary or desirable for obtaining and maintaining
the Regulatory Approvals for the Compound (to the extent necessary) and Product
(including in connection with Patient Information Leaflets, labeling and
packaging for the Product) and Licensee shall, directly or through any of its
nominees, submit such Regulatory Materials, as applicable, to the applicable
Governmental Authorities.

5.1.2 Pricing Approvals. To the extent that a given country or regulatory
jurisdiction requires Pricing Approval for sale of the Product, Licensee shall
(to the extent permitted by Applicable Laws), directly and/or through any of its
nominees, be solely responsible for (and shall use Commercially Reasonable
Efforts toward) obtaining and maintaining Pricing Approvals in all such
countries and regulatory jurisdictions.

5.1.3 Cost of Regulatory Activities. Subject to Section 2.5, all regulatory
costs incurred in connection with the preparation of Regulatory Materials, and
obtaining of Regulatory Approvals, for the Compound and Product shall be borne
solely by Licensee. Licensee shall be responsible for all regulatory costs
involved in the maintenance of all Regulatory Approvals for the Compound and
Product.

5.1.4 Reporting and Review. Starting from the date of the first MAA submission
in any country of the Territory, Licensee shall send Licensor a report every two
Calendar Quarters setting forth all MAAs and Regulatory Approvals that have been
submitted for approval or received approval for, in each case with respect to
the Product (and whether submitted or received by or on behalf of Licensee or
its Affiliate or Sublicensee); provided, that, in any event, Licensee shall
notify Licensor within five (5) Business Days regarding its or its

 

21



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Affiliate’s or Sublicensee’s receipt of Regulatory Approval for the Product and
an indication in each of the United States, Japan, China, the United Kingdom,
Spain, Italy, Germany or France.

5.2 Pharmacovigilance and Medical Inquiries.

5.2.1 Pharmacovigilance. Subject to Section 2.5 and the Parties’ transition of
the global safety database (including relevant information related to adverse
events) on timing agreed by the Parties, Licensee shall be responsible for the
collection, review, assessment, tracking and filing of information related to
adverse events associated with the Product (whether or not Regulatory Approval
has been achieved), in each case in accordance with Applicable Law and this
Agreement (and Licensee shall ensure that, in the Development and
Commercialization of the Product, it will record, investigate, summarize,
notify, report and review all adverse events in accordance with Applicable
Law). While the On-Going Agreements, On-Going Studies and the POC Study
continue, Licensor shall be responsible for the collection and transmission to
Licensee of information related to adverse events associated with the Product
arising from such On-Going Agreements, On-Going Studies and POC Study as
required by Applicable Laws and the Parties will work together in good faith to
ensure that each has access to such safety data as is required by Applicable Law
and in order enable each Party to satisfy any regulatory requirements.

5.2.2 Medical Inquiries for the Product. Following the Effective Date, subject
to Section 5.1.1, Licensee shall be responsible for handling all medical
questions or inquiries in each country, including all Product Complaints, with
regard to Product sold by or on behalf of Licensee (or any of its Sublicensees),
in each case in accordance with Applicable Law and this Agreement.

5.3 Regulatory Authority Communications Received by a Party.

5.3.1 General. Each Party shall use Commercially Reasonable Efforts to promptly
inform the other Party of notification of any action by, or notification or
other information that it receives (directly or indirectly) from, any Regulatory
Authority that (i) raises any material concerns regarding the safety or efficacy
of the Product or Compound, (ii) indicates a potential material liability of
either Party to Third Parties in connection with the Product or Compound, (iii)
is reasonably likely to lead to a recall, market withdrawal or market
notification with respect to the Product or Compound, or (iv) relates to
expedited and periodic reports of adverse events with respect to the Product or
Compound, or Product Complaints, and which may have an adverse impact on
Regulatory Approval or the continued Commercialization of the Product or
Compound. Licensee shall be solely responsible for responding to any such
communications relating to the Product, and the Parties shall reasonably
cooperate with and assist each other in complying with regulatory
obligations. Each Party shall also promptly provide the other Party with a copy
of all material correspondence received from a Regulatory Authority specifically
regarding the matters referred to above to the extent reasonably requested by
such other Party.

 

22



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

5.3.2 Disclosures. In addition to its obligations under this Agreement, each
Party shall use Commercially Reasonable Efforts to promptly disclose to the
other Party the following regulatory information:

(a) All material information pertaining to material actions taken by Regulatory
Authorities, in connection with the Product or Compound, including notice of
initiation by Regulatory Authorities of investigations, inspections, detentions,
seizures or injunctions concerning the Product or Compound, notice of violation
letter (i.e., an untitled letter), warning letter, service of process or other
material inquiry.

(b) All material information pertaining to notices from Regulatory Authorities,
regarding non-compliance with Applicable Law in connection with the Product or
Compound as soon as reasonably possible.

5.4 Recall, Withdrawal, or Market Notification of Product. In the event that (i)
any Governmental Authority threatens or initiates any action to recall or
withdraw the Product from the market, or to cause a market notification (e.g.,
by requiring the issuance of a “Dear Doctor” letter) or (ii) Licensee makes the
determination to initiate any action to recall or withdraw the Product from the
market, or to cause a market notification, Licensee shall notify Licensor of
such communication or determination, as applicable, promptly and without delay
after receipt or determination, as applicable, thereof. Licensee shall determine
whether to initiate any recall, withdrawal or market notification of the
Product. Licensee shall at all times utilize a batch tracing system which will
enable the Parties to identify, on a prompt basis, customers who have been
supplied with Product of any particular batch, and to recall such batch of
Product from such customers as set forth in this Section 5.4. All costs and
expenses associated with implementing a recall, withdrawal or market
notification with respect to the Product shall be borne by Licensee.

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization. During the Term, Licensee shall be solely responsible for
Commercializing the Compound and Product, which Commercialization shall be in
accordance with this Agreement and with all Applicable Laws. As between the
Parties, Licensee shall be responsible for one hundred percent (100%) of the
expenses (including Pre-Marketing and other Commercialization expenses) incurred
by or on behalf of Licensee or its Sublicensees in connection with the
Commercialization of the Compound and Product, including any expenses incurred
by or on behalf of Licensee or its Affiliates in connection with selling
(including related exporting and importing of) Compound and Product in
unfinished form to other Affiliates of Licensee and Sublicensees. Without
limiting the foregoing, Licensee shall use Commercially Reasonable Efforts to
Commercialize the Product throughout the Territory.

6.2 Commercialization Progress Updates. Licensee shall regularly inform and
update Licensor on the status of its and its Sublicensees Pre-Marketing and
Commercialization of the Product. Such updates and information, and any relevant
discussion on the status of such Pre-Marketing and Commercialization shall be
made in the course of meetings of the JSC

 

23



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

starting from the date indicated above, and Licensee will consider (but will not
be obliged to follow) any comments provided by the JSC in good faith.

6.3 Licensee’s Performance.

6.3.1 Specific Commercialization Obligations. Without limiting the generality of
the provisions of Section 6.1, in connection with the Commercialization of the
Compound and Product by or on behalf of Licensee hereunder:

(a) Licensee shall (i) use Commercially Reasonable Efforts to Commercialize the
Product for the Target Indication throughout the Territory and to maximize the
commercial potential for the Product and (ii) not sell or distribute the Product
in the [*CONFIDENTIAL*] in such a manner as to decrease the revenue attributable
to the Product in the interest of benefiting another product being sold or
distributed by or on behalf of Licensee.

(b) Licensee shall not utilize deceptive, misleading or unethical business
practice in connection with the Commercialization of the Compound or Product
hereunder.

(c) Licensee shall be solely responsible, directly or through its Affiliates or
Sublicensees, as applicable in accordance with such activities as Affiliates or
Sublicensees may conduct in accordance with the terms of this Agreement, for (i)
receiving, accepting and filling orders for the Compound and Product, (ii)
handling all returns of the Compound and Product, (iii) controlling invoicing,
order processing and collection of accounts receivable for the sales of the
Compound and Product, and (iv) distributing and managing inventory of the
Compound and Product.

6.3.2 Compliance. Licensee shall not use in any capacity, in connection with its
Commercialization of the Compound or Product hereunder, any Person who has been
debarred pursuant to Section 306 of the FD&C Act (or similar Applicable Law
outside of the U.S.), or who is the subject of a conviction described in such
section, and Licensee shall inform Licensor in writing immediately if it or any
Person who is performing services for Licensee hereunder is debarred or is the
subject of a conviction described in Section 306 (or similar Applicable Law
outside of the U.S.), or if any action, suit, claim, investigation or legal
administrative proceeding is pending or, to Licensee’s knowledge, is threatened,
relating to the debarment of Licensee or any Person used in any capacity by
Licensee in connection with its Commercialization of the Compound or Product
hereunder.

6.4 Promotional Materials.

6.4.1 Creation of Promotional Materials. Licensee will create, directly or
through its Sublicensees or other nominees, and develop Promotional Materials
for the Product in accordance with the Regulatory Approvals and Applicable Law.

6.4.2 No Inclusion of Licensor Logos on Packaging and Promotional
Materials. Notwithstanding anything to the contrary herein, Licensee shall not
use any Licensor

 

24



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

trademark, names, logos or housemark in connection with any Promotional
Materials or the Product without Licensor’s prior written consent, which consent
shall not be withheld or delayed in the event that Applicable Laws requires the
use of any such Licensor marks.

6.4.3 Licensee Ownership of Promotional Materials. Licensee shall own all right,
title and interest in and to any Promotional Materials created by or on behalf
of Licensee hereunder relating to the Product including copyrights, but
excluding trademarks, names, logos and other marks Controlled by Licensor or its
Affiliates.

6.5 Product Trademarks and Product Trade Dress.

6.5.1 Product Trademark. Licensee shall Commercialize the Product under the
trademark and the trade dress selected by Licensee (the “Product Trademark” and
the “Product Trade Dress”, respectively).

6.5.2 Use and Ownership of Product Trademarks and Product Trade Dress. All uses
of the Product Trademark and Product Trade Dress by Licensee, its Affiliates and
Sublicensees to identify and/or in connection with the Commercialization of the
Product shall be in accordance with Regulatory Approvals and all Applicable
Law. Licensee shall own and retain all rights to the Product Trademark and
Product Trade Dress (in each case, together with all goodwill associated
therewith). Licensee shall also own rights to any internet domain names
incorporating the Product Trademark or any variation or part of such trademark
as its URL address.

6.5.3 Maintenance of Product Trademark. During the Term, Licensee will use
Commercially Reasonable Efforts to establish, maintain and enforce the Product
Trademarks as it deems appropriate in connection with the Commercialization of
the Product, and will bear all costs and expenses relating thereto.

6.6 Commercialization Data. Licensee shall own all marketing and sales data and
information resulting from its Commercialization of the Product during the Term
(the “Commercialization Data”), including promotional materials, marketing
strategies and market research data.

ARTICLE 7

SUPPLY

7.1 Transfer of Existing Materials. Within [*CONFIDENTIAL*] of the Effective
Date, Licensor shall provide a one-time supply of Product and Compound to
Licensee, without further consideration by Licensee to Licensor, other than that
set forth in Section 8.1 below, up to the amounts and in the forms set forth on
Schedule 7.1, which Licensee agrees to accept on an as-is basis. Licensor shall
make available to Licensee the Product and Compound up to the amounts and in the
forms specified on Schedule 7.1 with appropriate documentation (i.e.,
appropriate certificates of analysis or compliance, as applicable) following
receipt of a written request therefor from Licensee that specifies the
quantities and forms desired. The Product and Compound shall be made available
to Licensee EXW (as defined in INCOTERMS 2010) at the

 

25



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

warehouse locations specified in Schedule 7.1. For clarity, Licensee shall bear
all costs related to shipping, taxes, and acceptance testing associated with
such supply. In the event that Licensee does not provide such a written request,
or if there are any quantities of Compound or Product remaining after such
[*CONFIDENTIAL*] period, and subject to Section 7.3 below, Licensor will destroy
any such remaining quantities and will inform Licensee of such destruction.

7.2 Subsequent Supply; Packaging and Labeling; Certain Other Manufacturing
Activities. Licensee or its designated Third Party shall be responsible (at its
sole cost and expense) for all Product and Compound supply (other than Product
and Compound supplied by Licensor under Section 7.1) and all final product
labeling and packaging (whether in commercial or clinical packaging
presentation), including insertion of materials such as patient inserts, patient
medication guides, professional inserts and any other written, printed or
graphic materials accompanying the Product and considered to be part of the
finished Product packaging and labeling, and handling, storage, quality control,
quality assurance, testing and release (collectively, “Packaging and Labeling”).
For clarity, Licensee’s Packaging and Labeling responsibilities apply to the
Product and Compound supplied by Licensor under Section 7.1. Licensee or its
designated Third Party shall ensure that all such Packaging and Labeling
complies with Applicable Laws, GMPs and the Regulatory Approvals for the
Product. To the extent that a Third Party is involved in Packaging and Labeling
or other activities described in this Section 7.2, Licensee shall be wholly
responsible for, and bear one hundred percent (100%) of the costs related to,
qualifying such Third Party to perform such activities.

7.3 MEI Supplies. Notwithstanding Sections 2.5 and 7.1, the Parties acknowledge
and agree that Licensor will retain those quantities of Compound and Product as
are set forth on Schedule 7.3 in connection with Licensor’s obligations to
perform the Ongoing Studies and to complete activities under the Ongoing
Agreements. In addition, the Parties shall work together in good faith to ensure
that Licensor is allocated and receives a sufficient quantity of Compound and
Product to perform the POC Study from the supply generated under those certain
On-Going Agreements identified on Schedule 1.46 with agreement identifiers
[*CONFIDENTIAL*].

ARTICLE 8

PAYMENTS

8.1 Upfront Payments. Licensee shall pay to Licensor by wire transfer of
immediately available funds, into an account designated in writing by Licensor,
an amount equal to (i) fifteen million dollars ($15,000,000), within ten (10)
Business Days of the Effective Date, and (ii) five million dollars ($5,000,000),
within ten (10) Business Days of the earlier of (a) the date when Licensee (or
its Affiliate, Sublicensee or other nominee) becomes aware of the first dosing
of a patient with the Product in the Clinical Trial internally designated by
Licensor as MEI 009 or (b) March 1, 2017 (together, clauses (i) and (ii), the
“Upfront Payment”). The Upfront Payment shall be (i) non-refundable and
non-creditable against any other payments due hereunder and (ii) inclusive of
the consideration for the Compound and Product supply to be made by Licensor to
Licensee pursuant to Section 7.1 above.

 

26



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

8.2 Milestone Payments. Licensee shall pay to Licensor the milestone payments
described in this Section 8.2 following achievement (and only upon the first
occurrence) of the corresponding milestone event. Licensee shall promptly notify
Licensor in writing of, but in no event later than [*CONFIDENTIAL*] after, the
achievement of each such milestone event (each, a “Milestone Notification
Notice”). Licensee shall pay the applicable milestone payment by wire transfer
of immediately available funds into an account designated by Licensor within
[*CONFIDENTIAL*] days after the achievement (and only upon the first occurrence)
of the applicable milestone event; provided, however, that in no event shall a
failure to deliver a Milestone Notification Notice relieve Licensee of its
obligation to pay Licensor the milestone payments described in this Section
8.2. Each such milestone payment is nonrefundable and non-creditable against any
other payments due hereunder.

 

Milestone Event

  

Milestone Payment

Part A - Development Milestone [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] Part B - Sales Milestones* [*CONFIDENTIAL*]
   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]

 

27



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Milestone Event

  

Milestone Payment

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]

 

* In the event that more than one sales milestone is achieved in a given
Calendar Year, only the first such milestone shall be due during such Calendar
Year and the subsequent milestone(s) shall be paid at the end of the second
Calendar Quarter of the next Calendar Year. For example, if cumulative,
worldwide Calendar Year Net Sales of the Product in a given Calendar Year equal
[*CONFIDENTIAL*], then [*CONFIDENTIAL*] will be paid following the Calendar
Quarter during which cumulative worldwide Net Sales of the Product equal
[*CONFIDENTIAL*] and [*CONFIDENTIAL*] will be paid [*CONFIDENTIAL*] (for
clarity, this example would only apply to the first Calendar Year during which
Net Sales exceed both [*CONFIDENTIAL*] and [*CONFIDENTIAL*]).

8.3 Royalty Payments.

8.3.1 Product. On a country-by-country basis during the Royalty Term applicable
to such country, Licensee shall pay to Licensor in accordance with Section 8.5
the following royalties on Net Sales of the Product, subject to Sections 8.3.3
and 8.3.4:

(a) Royalties for Net Sales of Product (i) [*CONFIDENTIAL*] or (ii) directly
Commercialized by Licensee or its Affiliates shall be payable at the following
rates:

 

Aggregate Annual Global Net

Sales of Product

[*CONFIDENTIAL*] and/or

directly Commercialized by

Licensee or its Affiliates

 

Royalty Rate on Net Sales of

Product [*CONFIDENTIAL*]

and/or directly Commercialized

by Licensee or its Affiliates in

Tier 1 Countries

 

Royalty Rate on Net Sales of

Product directly

Commercialized by Licensee

or its Affiliates in Tier 2

Countries

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]

(b) For Net Sales of Product [*CONFIDENTIAL*] and not directly Commercialized by
Licensee or its Affiliates in Tier 1 Countries: [*CONFIDENTIAL*] of Net Sales of
Product in each such country.

(c) For Net Sales of Product [*CONFIDENTIAL*] and not directly Commercialized by
Licensee or its Affiliates in Tier 2 Countries: [*CONFIDENTIAL*] of Net Sales of
Product in each such country.

For example purposes only, if aggregate annual global Net Sales equal
[*CONFIDENTIAL*], with [*CONFIDENTIAL*] of such sales [*CONFIDENTIAL*] and Tier
1 Countries where Licensee or its Affiliates are directly Commercializing the
Product, then Licensor would receive total royalties for that year equal to
[*CONFIDENTIAL*], calculated as follows:

 

28



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(1) Sales [*CONFIDENTIAL*] and Tier 1 Countries where Licensee or its Affiliates
are directly Commercializing the Product: [*CONFIDENTIAL*]; PLUS

(2) sales in Tier 1 Countries ([*CONFIDENTIAL*]) where Licensee and its
Affiliates are not directly Commercializing: [*CONFIDENTIAL*].

8.3.2 Royalties in connection with [*CONFIDENTIAL*].

(a) On such timing as the Parties may agree in good faith, Licensee shall engage
a Third Party expert selected by Licensee, and reasonably acceptable to
Licensor, to evaluate, at Licensee’s sole expense, the [*CONFIDENTIAL*] by
Licensee (or its Sublicensees) of [*CONFIDENTIAL*]. Licensee shall share such
expert’s determination with Licensor.

(b) Regardless of such expert’s determination, Licensee shall have the right to
decide at its discretion whether or not to [*CONFIDENTIAL*] (including direct
Commercialization or through its Affiliates, Sublicensees or other nominees). If
Licensee’s decision is positive, then (i) the licenses granted to Licensee in
Sections 2.1.1 and 2.2.2 under the Licensor Technology shall, to the extent
applicable, automatically be expanded from just the Product to also include
[*CONFIDENTIAL*], and (ii) Licensee shall pay to Licensor during the Royalty
Term a royalty on Net Sales [*CONFIDENTIAL*] at a rate of [*CONFIDENTIAL*] where
such sales are [*CONFIDENTIAL*]. Notwithstanding any other provision of this
Agreement, the Parties acknowledge and agree that for purposes of calculating
the royalties due under this Section 8.3.2(b), in each country in which Licensee
or its Affiliate or Sublicensee is [*CONFIDENTIAL*] royalties will be payable
[*CONFIDENTIAL*]. For example, if Licensee or its Sublicensee is
[*CONFIDENTIAL*] in a given country, and such Person(s) sells [*CONFIDENTIAL*],
then there will be deemed to be [*CONFIDENTIAL*] that are subject to royalty
payments under this Section 8.3.2(b).

8.3.3 Royalty Reductions in the United States and Countries Where Licensee or
its Affiliates are Directly Commercializing the Product. On a country-by-country
basis, if at any time during the Royalty Term in the United States or any
country where Licensee and its Affiliates are directly Commercializing the
Product a Generic Product is commercially sold and remains on the market in such
country for a period of [*CONFIDENTIAL*], then the royalty rate applicable for
such country shall be reduced, starting [*CONFIDENTIAL*] from the day when the
Generic Product is commercially sold, by [*CONFIDENTIAL*]. Such [*CONFIDENTIAL*]
application shall be accomplished by way of the Parties calculating the overall
amount of overpaid royalties based on such [*CONFIDENTIAL*] reduction, and
Licensee shall have the right to offset any such amount against further payments
to be paid to Licensor under this Agreement; provided, that when applying any
such offset Licensee shall advise Licensor thereof in writing, including the
amount of such offset remaining. Thereafter,

(a) for so long as such Generic Product remains on the market in such country,
if the cumulative Net Sales in such country during a Calendar Quarter are equal
to or exceed [*CONFIDENTIAL*], but are less than [*CONFIDENTIAL*], of the
Baseline Quarter

 

29



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Net Sales, then the royalty rate will be further reduced by [*CONFIDENTIAL*] in
addition to the [*CONFIDENTIAL*] reduction mentioned at Section 8.3.3 above; or

(b) for so long as such Generic Product remains on the market in such country,
if the cumulative Net Sales in such country during a Calendar Quarter are less
than [*CONFIDENTIAL*], of the Baseline Quarter Net Sales, then the royalty rate
will be further reduced by [*CONFIDENTIAL*] in addition to the [*CONFIDENTIAL*]
reduction mentioned at Section 8.3.3.

8.3.4 Royalty Reductions in Countries Where Licensee or its Affiliates are not
Directly Commercializing the Product (other than the United States). On a
country-by-country basis, if at any time during the Royalty Term with respect to
any country where Licensee or its Affiliates are not directly Commercializing
the Product (other than the United States), a Generic Product is commercially
sold and remains on the market in such country for a period of [*CONFIDENTIAL*],
then the royalty rate applicable for such country shall be reduced, starting
[*CONFIDENTIAL*] from the day when the Generic Product is commercially sold, by
[*CONFIDENTIAL*]. Such [*CONFIDENTIAL*] application shall be accomplished by way
of the Parties calculating the overall amount of overpaid royalties based on the
such [*CONFIDENTIAL*] reduction, and Licensee shall have the right to offset any
such amount against further payments to be paid to Licensor under this
Agreement; provided, that when applying any such offset Licensee shall advise
Licensor thereof in writing, including the amount of such offset
remaining. Thereafter, and for so long as such Generic Products remain on the
market, if cumulative Net Sales in such country during a Calendar Quarter are
less than [*CONFIDENTIAL*] of the Baseline Quarter Net Sales, then the royalty
rate will be reduced to [*CONFIDENTIAL*].

8.3.5 Royalty Minimum. Notwithstanding the foregoing Sections 8.3.3 and 8.3.4,
or Sections 9.2(c), 9.2(d) and 9.3(c)(iii), on a country-by-country basis and
for the shorter of (i) the Royalty Term in each such country or (ii)
[*CONFIDENTIAL*], in no event shall the royalties payable by Licensee to
Licensor be reduced to less than [*CONFIDENTIAL*] of Net Sales in such country.

8.4 Royalties due under the S*BIO Agreement. [*CONFIDENTIAL*] shall be
responsible for any payments due to S*BIO in connection with Development,
Manufacture, and Commercialization of the Product, including payments associated
with Net Sales of any given Product in any country. Throughout the Term,
Licensor agrees to comply with its obligations under the S*BIO Agreement to the
extent necessary to preserve Licensee’s rights with respect to the Compound and
the Product in the Territory under this Agreement, and not take any action that
would result in the loss of [*CONFIDENTIAL*] rights held by Licensor thereunder.

8.5 Royalty Payments and Reports. Licensee shall calculate all Royalty Payments
payable to Licensor pursuant to Section 8.3 with respect to Net Sales at the end
of each Calendar Quarter, which amounts shall be converted to Dollars at such
time in accordance with Section 8.7. Licensee shall pay to Licensor the royalty
payment due for Net Sales during a given Calendar Quarter within
[*CONFIDENTIAL*] after the end of such Calendar Quarter;

 

30



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

provided, that, Licensee may make such payments through any of its Affiliates;
provided, further, that, and notwithstanding Section 8.6, in the event that
payment through any such Affiliate results in any given tax (or incremental tax
increase) that would not have been payable had Licensee not made such payment
through such Affiliate, then Licensee shall be solely responsible for such tax
(or incremental tax increase). Licensee shall also provide Licensor with a good
faith estimate of all Net Sales and the Royalty Payments due in connection
therewith within [*CONFIDENTIAL*] following the end of each Calendar Quarter,
provided however that this will not create any liability on Licensee in
connection with any inaccuracy which may be included in such estimate. Each
royalty payment due shall be accompanied by (i) a statement of the amount of
gross sales of each Royalty Product, (a) as a whole and (b) on a
country-by-country basis during the applicable Calendar Quarter (including such
amounts expressed in local currency and as converted to Dollars), (ii) an
itemized calculation of Net Sales (a) as a whole and (b) on a country-by-country
basis, showing for both (a) and (b) deductions provided for in the definition of
“Net Sales” during such Calendar Quarter, and (iii) a statement of the prices
and the number of units of Royalty Products sold. Licensee shall be responsible
for the proper accounting of Net Sales by or on behalf of its Sublicensees.

8.6 Taxes and Withholding.

8.6.1 VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that any value added tax or similar payment (“VAT”) in respect
of any payments made by Licensee to Licensor under this Agreement does not
represent an unnecessary cost in respect of payments made under this Agreement;
provided, that the Parties further agree that as of the Effective Date it is not
anticipated that VAT will apply in connection with payments under this
Agreement. For purposes of clarity, all sums payable under this Agreement shall
be exclusive of VAT. In the event that any VAT is owing in any jurisdiction in
respect of any such payment, Licensee shall pay such VAT, and (i) if such VAT is
owing as a result of any action by Licensee, including any assignment or
sublicense (including assignment to, or payment hereunder by, a Licensee-related
entity or Affiliate), or any failure on the part of Licensee or its Affiliates
to comply with applicable tax laws or filing or record retention requirements,
that has the effect of modifying the tax treatment of the Parties hereto, then
the payment in respect of which such VAT is owing shall be made without
deduction for or on account of such VAT to ensure that Licensor receives a sum
equal to the sum which it would have received had such VAT not been due or (ii)
otherwise, such payment shall be made after deduction of such VAT. In the event
that any deducted VAT is later recovered by Licensee, Licensee shall promptly
reimburse Licensor for the deducted amount. For the sake of clarity, any
increase in payments to Licensor under this Section 8.6.1 shall reflect only the
incremental increase in VAT directly resulting from clause (i) above. In the
event that any VAT is owing in any jurisdiction in respect of any such payment,
Licensor will provide to Licensee tax invoices showing the correct amount of VAT
in respect of such payments hereunder.

8.6.2 Withholding Tax Matters. If Licensee is required to make a payment to
Licensor subject to a deduction of tax or withholding tax, the sum payable by
Licensee (in respect of which such deduction or withholding is required to be
made) shall be made to Licensor after deduction of the amount required to be so
deducted or withheld, which

 

31



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

deducted or withheld amount shall be remitted to the appropriate Governmental
Authority in accordance with Applicable Laws. Any such withholding taxes
required under Applicable Laws to be paid or withheld shall be an expense of,
and borne solely by Licensor, subject to Section 8.6.1, and the obligation of
Licensee to assume the responsibility of such expense in the event that such
expense arises as a result of any action by Licensee.

8.6.3 Tax Cooperation. To the extent Licensee is required to deduct and withhold
taxes on any payments to Licensor, Licensee shall pay the amounts of such taxes
to the proper Governmental Authority in a timely manner and promptly transmit to
Licensor an official tax certificate or other evidence of such withholding
reasonably sufficient to enable Licensor to claim such payments of
taxes. Licensor shall provide to Licensee any tax forms that may be reasonably
necessary in order for Licensee not to withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty. Licensor shall use
reasonable efforts to provide any such tax forms to Licensee at least thirty
(30) days prior to the due date for any payments for which the Licensor desires
that Licensee apply a reduced withholding rate. Each Party shall provide the
other with reasonable assistance to enable the recovery or reduction, as
permitted by Applicable Laws, of withholding taxes, VAT, or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or VAT.

8.7 Currency Conversion. All payments hereunder shall be made in United States
Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than Dollars), any amount expressed in a foreign
currency shall be converted into Dollars in a manner consistent with Licensee’s
normal practices used to prepare its audited financial statements for external
reporting purposes, in accordance with GAAP, consistently applied, or by using
the Wall Street Journal or Reuters, at Licensee’s discretion.

8.8 Late Payments. Any amount required to be paid by Licensee hereunder which is
not paid on the date due shall accrue interest from the date due at the rate of
the one-month London Interbank Offered Rate (“LIBOR”) as quoted in the Wall
Street Journal (or if it no longer exists, similarly authoritative source) plus
four hundred (400) basis points; provided, however, that in no event shall such
rate exceed the maximum legal annual interest rate. The payment of such interest
shall not limit Licensor from exercising any other rights it may have as a
consequence of the lateness of any payment. Such interest shall be computed on
the basis of a year of three hundred sixty (360) days for the actual number of
days payment is delinquent.

8.9 Records; Audits. Licensee shall keep full, true and accurate records and
books of account containing all particulars that may be necessary for the
purpose of confirming the accuracy of, and calculating, as applicable, all
royalty payments and other amounts due to Licensor hereunder (including records
of Net Sales), during the Term and for two (2) years thereafter or such longer
period as required by Applicable Laws. Licensor shall have a right to request
one audit of Licensee in each Calendar Year throughout the Term in order to
confirm the accuracy of the foregoing (an “Audit”); provided, that, such one
audit per Calendar Year limitation shall not apply in the event of any
subsequent “for cause” audit. Upon the written

 

32



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

request by Licensor to Audit Licensee, Licensor shall have the right to engage
an independent, internationally recognized accounting firm reasonably acceptable
to Licensee and which will be subject to appropriate written obligations of
confidentiality, to perform a review as is reasonably necessary to enable such
accounting firm to calculate or otherwise confirm the accuracy of any of the
foregoing for the Calendar Year(s) requested by Licensor. Licensee, shall make
personnel reasonably available during regular business hours to answer queries
on all such books and records required for the purpose of the Audit. The
accountants shall deliver a copy of their findings to each of the Parties within
ten (10) Business Days of the completion of the review, and, in the absence of
fraud or manifest error, the findings of such accountant shall be final and
binding on each of the Parties. Any underpayments by Licensee shall be paid to
Licensor within five (5) Business Days of notification of the results of such
Audit. Any overpayments made by Licensee shall be refunded by Licensor within
five (5) Business Days of notification of the results of such Audit. The cost of
the accountants shall be the responsibility of Licensor unless the accountants’
calculation shows that the actual royalties payable, Net Sales and/or any other
applicable amount Audited hereunder (in the aggregate with respect to the entire
period audited) to be different, by more than [*CONFIDENTIAL*], than the amounts
as paid and reported by Licensee for the period subject to the Audit, in which
case Licensee shall bear the costs of the accountants. Any information obtained
during such audit shall be treated as Confidential Information. In the event
that Licensor has a good faith basis, which shall be shared with Licensee, for
believing that a Sublicensee of Licensee is not accurately reporting Net Sales
(and thus that Licensee is not making appropriate royalty payments hereunder),
then at Licensor’s request, Licensee shall enforce its audit rights with respect
to any such Sublicensee and Licensee shall report back to Licensor regarding the
outcome of any such audit.

ARTICLE 9

PROSECUTION, MAINTENANCE AND ENFORCEMENT OF LICENSOR PATENTS

9.1 Licensor Patents.

9.1.1 Licensor Responsibility and Ownership of Intellectual Property. Licensor
shall prosecute, maintain and, subject to Section 9.4, extend the Licensor
Patents, including conducting any interferences, reexaminations, reissues,
opposition proceedings, or request for patent term extension relating thereto,
at its sole cost and expense. Licensor shall provide Licensee with an updated
Schedule 1.41 on an annual basis or more frequently upon Licensee’s reasonable
request.

9.1.2 Licensee’s Cooperation. At Licensor’s request, Licensee shall reasonably
cooperate with the prosecution of the Licensor Patents. Licensor shall give
Licensee the opportunity to discuss and comment on the matter, it being
understood that Licensor shall have the right to ultimately decide on all steps
to be taken, and shall be solely responsible, for the maintenance, prosecution
or extension of the Licensor Patents.

 

33



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

9.1.3 Discontinuation of Prosecution or Maintenance of the Licensor Patents. If,
during the Term, Licensor decides to no longer prosecute or maintain any
Licensor Patent, Licensor shall notify Licensee in writing of such decision as
soon as possible (but in no event less than [*CONFIDENTIAL*]) prior to any
filing or payment due date, or any other date that requires action, in
connection with such Licensor Patent and Licensee shall thereupon have the
right, but not the obligation, to assume responsibility for the filing,
prosecution or maintenance thereof in the name of Licensor and at Licensee’s
cost and expense. If Licensee elects to exercise such right, Licensor shall
execute such assignments and other documents and perform such acts at Licensee’s
reasonable expense as may be reasonably necessary to allow Licensee to file,
maintain and prosecute such Patents in Licensee’s name, and such Patents shall
cease to be Licensor Patents and thereafter shall be deemed Licensee Patents for
all purposes of this Agreement (including, for clarity, for the purpose of
Section 1.63.1 above). Licensor will use good faith efforts to make available to
Licensee its authorized attorneys, agents or representatives, or such of its
employees as are reasonably necessary to assist Licensee in exercising its
rights described under this Section 9.1.3. Licensor will sign, or will have
signed, all legal documents as are reasonably necessary to enable Licensee to
prosecute and maintain such Patents.

9.1.4 Patents listed in Schedule 1.14. Licensor hereby assigns and transfers to
Licensee the Patents listed in Schedule 1.14. Promptly following the Effective
Date, the Parties shall execute and file as appropriate such assignment and
other documents as may be required to fully and effectively vest all rights,
title, and interests in and to such Patents in Licensee.

9.2 Infringement by Compound or Product.

(a) Each of the Parties shall promptly, but in any event no later than ten (10)
Business Days after receipt of notice thereof, notify the other Party in writing
in the event of any notice or claim by a Third Party of alleged patent or other
intellectual property infringement by Licensee or its Affiliates or Sublicensees
with respect to the manufacture, use, sale, offer for sale or importation of the
Compound or Product (each, an “Infringement Claim”). With respect to any
Infringement Claim, the Parties shall attempt to negotiate in good faith an
amicable resolution with respect thereto with the appropriate Third Party. If
the Parties cannot settle such Infringement Claim with the appropriate Third
Parties within fifteen (15) Business Days after the receipt of the notice
pursuant to this Section, then, (i) Section 9.2(c) shall first apply, and (ii)
if no agreement is entered pursuant to Section 9.2(c), then Licensee shall have
the right and obligation to defend any such suit or action and, and the Parties
shall reasonably cooperate in the defense of such suit or action, each bearing
its own expenses, subject to Section 9.2(d).

(b) Neither Licensor nor Licensee shall take a position in connection with an
Infringement Claim, including defense, settlement or compromise of any such suit
or action without the consent of the other Party (which consent shall not be
unreasonably withheld) if the position, including defenses or settlement or
compromise, would have a material adverse impact on the other Party (in which
case the consent of such other Party shall be required). For

 

34



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

purposes of this Section 9.2(b), any settlement in connection with an
Infringement Claim that would involve the waiver of rights (including the rights
to receive payments) of such other Party shall be deemed a material adverse
impact and shall require the consent of such other Party, such consent not to be
unreasonably withheld.

(c) If necessary to avoid infringement of intellectual property owned or
controlled by a Third Party through the Manufacture, use or Commercialization of
the Compound or the Product (as the Product and/or Compound (i) are described
and/or claimed in the Licensor Patents and (ii) are being Developed and
Manufactured by or on behalf of Licensor as of the Effective Date) for the
Target Indication or Second Indication in the Territory, Licensee and Licensor
shall use Commercially Reasonable Efforts to obtain a license for Licensee under
the Third Party’s intellectual property right. In particular, Licensor shall
have the first right to negotiate and acquire rights to such intellectual
property through a license or otherwise (including pursuant to any settlement
agreement); provided, that, if Licensor declines to exercise such right,
Licensor shall promptly inform Licensee thereof and Licensee shall have the
right to conduct such negotiations and acquire such rights and to deduct,
subject to Section 8.3.5, any and all payments made to any Third Party under
this Section 9.2(c) against any [*CONFIDENTIAL*] to be made by Licensee to
Licensor under this Agreement, provided, however, that in no event shall such
offset reduce any payment to be made to Licensor hereunder by more than
[*CONFIDENTIAL*] of the amount otherwise payable.

(d) Licensee shall, subject to Section 8.3.5, have the right to offset against
[*CONFIDENTIAL*] to be made by Licensee to Licensor under this Agreement
[*CONFIDENTIAL*] of all costs and expenses (for clarity, not including any
settlement costs or damages) incurred in defending any suit or action by a Third
Party that claims that the use, Manufacture or Commercialization of the Compound
and/or the Product (as the Compound and/or the Product (i) are described and/or
claimed in the Licensor Patents and (ii) are being Developed and Manufactured by
or on behalf of Licensor as of the Effective Date) infringes any issued patent
claim in a Third Party’s Patent covering the use of the Compound or of the
Product in the Target Indication or Second Indication.

9.3 Infringement or Invalidation Actions by Third Parties.

(a) Notice. If either Party becomes aware, or otherwise receives notice, of any
patent nullity, invalidity or unenforceability actions, any declaratory judgment
actions, or any alleged or threatened infringement, in each case, of or
involving any Licensor Patents, including, any claims arising under the Drug
Price Competition and Patent Term Restoration Act of 1984 (Public Law 98-417),
as amended, or its equivalent in a country other than the United States it will
promptly (but in any case no later than five (5) Business Days from becoming
aware of any such action) notify in writing the other Party thereof.

(b) Enforcement of Patents.

(i) Licensee Action. Licensee shall have the first right to initiate a suit or
take other appropriate action it believes is required against any Third Party
with respect to infringement or misappropriation of the Licensor Technology,
after having conferred

 

35



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

with Licensor. Licensee shall have the right to be assisted by and cooperate
with its local Affiliates and/or Sublicensees if this is deemed useful or
appropriate by Licensee in the interest of an effective enforcement of rights.

(ii) Licensor Action. If Licensee fails to institute such litigation or
otherwise take steps to remedy the applicable infringement within thirty (30)
days of the date that Licensee becomes aware of such action or infringement
(including by way of the Licensor providing notice thereof pursuant to Section
9.3(a)), then Licensor will have the right (but not the obligation), at its own
expense, to bring any such suit, action or proceeding by counsel of its own
choice.

(c) Cooperation; Costs; Damages.

(i) If one Party brings any suit, action or proceeding under Section 9.3(b), the
other Party agrees to be joined as party plaintiff if necessary to prosecute the
suit, action or proceeding and to give the first Party authority to file,
prosecute and control the suit, action or proceeding; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any property to the other Party or any other party to confer standing on a Party
hereunder, and provided further that such other Party shall in any case have the
right to be represented by its own counsel at its cost and expense.

(ii) The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by executing any and
all reasonably necessary documents as may be required to bring such suit, action
or proceeding, providing access to relevant documents and other evidence and
making its employees available, subject to the other Party’s reimbursement of
any reasonable external costs incurred by the non-enforcing or defending Party
in providing such assistance.

(iii) The Party initiating the suit, action or proceeding under Section 9.3(b)
shall assume and pay all costs and expenses related thereto, including fees and
expenses of counsel selected by it and shall have control over the suit, action
or proceeding; provided, that (A) in the case of any such suit, action or
proceeding [*CONFIDENTIAL*], then the other Party shall reimburse to the Party
initiating the action [*CONFIDENTIAL*], or (B) in the case of any such suit,
action or proceeding in countries other than [*CONFIDENTIAL*], then the other
Party shall reimburse to the Party initiating the action [*CONFIDENTIAL*] of all
documented external fees, costs and expenses incurred in connection with such
suit, action or proceeding, such reimbursement payment to be made on a quarterly
basis within [*CONFIDENTIAL*] of submission by the Party initiating the suit of
the relevant invoice and accompanying documentation, provided however that if
Licensee is the Party initiating the action, then Licensor’s reimbursement of
[*CONFIDENTIAL*] or [*CONFIDENTIAL*], as applicable, of all reasonable,
documented external fees, costs and expenses incurred in connection with such
suit, action or proceeding shall be effected by Licensee deducting such amounts
from [*CONFIDENTIAL*] otherwise payable to Licensor hereunder in connection with
Net Sales, or [*CONFIDENTIAL*], in the country in which such action under this
Section 9.3 is pursued (and subject to Section 8.3.5). [*CONFIDENTIAL*].

 

36



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(iv) The Party controlling an action shall not, without the prior written
consent of the non-controlling Party (which shall not be unreasonably withheld),
enter into any compromise or settlement relating to any claim, suit or action
that it brought under Section 9.3 that admits the invalidity or unenforceability
of any Licensor Patent, or requires the non-controlling Party to pay any sum of
money, or otherwise adversely affects the rights of the non-controlling Party
hereunder (including the rights to receive payments), provided however that this
sub-section (iv) shall not apply in the event Licensor has exercised its right
to [*CONFIDENTIAL*].

(v) Any settlements, damages or other monetary awards (a “Recovery”) recovered
pursuant to a suit, action or proceeding brought pursuant to this Section 9.3
will be allocated between the Parties pro rata based on the respective costs and
expenses incurred by each Party with respect thereto; provided, that, Licensor
shall not share in any such Recovery if Licensor has [*CONFIDENTIAL*].

9.4 Patent Term Extensions. Licensee and Licensor shall cooperate in good faith
throughout the Territory in filing for and obtaining patent term extensions and
supplementary or complementary protection certificates, if available, in respect
of the Licensor Patents. Such cooperation may include: (i) advising each other
in a timely manner of any action by any Regulatory or other competent
Governmental Authority that is pertinent to any such extension; (ii) reasonably
supplying each other with all information in its control pertaining to the
extension of any such Licensor Patent; (iii) cooperating with each other to
prepare and execute in due time all supporting documents required in connection
with the extension of any such Licensor Patent; and (iv) keeping the other Party
timely informed and updated on the relevant procedures in connection with such
extension.

9.5 Patent Marking. Licensee shall mark the Product marketed and sold by
Licensee (or its Sublicensees) hereunder with appropriate patent numbers or
indicia in accordance with Applicable Laws.

9.6 Patent Challenge. Licensor will be permitted to terminate this Agreement
upon written notice to Licensee, effective upon receipt, if Licensee or any of
its Sublicensees or Affiliates, directly or indirectly, (i) initiate or request
an interference or opposition proceeding with respect to, (ii) make, file or
maintain any claim, demand, lawsuit or cause of action to challenge the validity
or enforceability of, or (iii) oppose any extension of, or the grant of a
supplementary protection certificate with respect to, any Licensor Patent.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS; COMPLIANCE

10.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows, as of the Effective Date:

10.1.1 Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and

 

37



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

operate its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Agreement, including the right to grant
the licenses granted by it hereunder.

10.1.2 Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

10.1.3 No Conflicts. The execution, delivery and performance of this Agreement
by it do not (i) conflict with any agreement, instrument or understanding, oral
or written, to which it is a party or by which it may be bound or (ii) violate
any Applicable Law.

10.1.4 All Consents and Approvals Obtained. Except with respect to Regulatory
Approvals for the Development, Manufacturing or Commercialization of the Product
or as otherwise described in this Agreement, (i) all necessary consents,
approvals and authorizations of, and (ii) all notices to, and filings by such
Party with, all Governmental Authorities and other Persons required to be
obtained or provided by such Party as of the Effective Date in connection with
the execution, delivery and performance of this Agreement have been obtained and
provided, except for those approvals, if any, not required at the time of
execution of this Agreement.

10.2 Additional Representations, Warranties and Covenants of Licensor. Licensor
hereby represents and warrants as of the Effective Date and, to the extent
applicable, covenants, to Licensee that:

10.2.1 Licensor has not filed any Marketing Authorization Applications with a
Governmental Authority for the sale of the Product.

10.2.2 Licensor is the owner of the Licensor Patents and owner or licensee of
the Licensor Know-How and has full right and power to grant the licenses set
forth in ARTICLE 2, free and clear of any adverse assignment, grant, restriction
on use or other encumbrances inconsistent with such grant, in the manner, for
the duration of and to the extent set forth in this Agreement, except such
non-exclusive rights as have been granted to Third Parties solely to perform
their obligations to Licensor under the On-Going Agreements or in connection
with the performance of the On-Going Studies or POC Study.

10.2.3 Licensor has complied with all Applicable Laws in all material respects,
including any disclosure requirements, in connection with the filing,
prosecution and maintenance of the Licensor Patents owned by Licensor.

10.2.4 Neither Licensor nor, to the knowledge of Licensor, its subcontractors,
has received written notice of any action, suit, investigation or proceedings

 

38



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

pending before or threatened by any Governmental Authority with respect to the
Compound and/or the Product.

10.2.5 To the best of Licensor’s knowledge, the use and practice of the Licensor
Technology and the Development, Manufacture, and Commercialization of the
Compound and Product (as the Product and Compound (i) are described and/or
claimed in the Licensor Patents and (ii) are being Developed and Manufactured by
or on behalf of Licensor as of the Effective Date) do not infringe the
intellectual property rights of any Third Party, and no Third Party has made any
assertion in writing to the contrary.

10.2.6 To Licensor’s knowledge, (i) no Third Party is infringing any Licensor
Patents], and (ii) [no Third Party has challenged the scope, duration, validity,
enforceability, priority, or Licensor’s right to use or license any Licensor
Patent.

10.2.7 Other than the Licensor Patents and Licensor Know-How, (i) none of
Licensor nor any of its Affiliates nor employees owns or holds any rights with
respect to any Patent or Know-How that is necessary for, or would be infringed
by, the Development, Manufacture or Commercialization of the Compound or Royalty
Products, and (ii) none of Licensor’s subcontractors owns or holds any rights
with respect to any issued Patent that is necessary for, or would be infringed
by, the Development, Manufacture or Commercialization of the Compound or Product
(as the Product and Compound (x) are described and/or claimed in the Licensor
Patents and (y) are being Developed and Manufactured by or on behalf of Licensor
as of the Effective Date).

10.2.8 Except with respect to Licensor Know-How that was generated prior to
Licensor coming to Control the Compound and Product and that was never in
Licensor’s possession (“External Know-How”), all Licensor Know-How existing as
of the Effective Date has been made available to Licensee, or will be made
available to Licensee in accordance with the Technology Transfer Plan, and, to
Licensor’s best knowledge, is free from any material inaccuracies. If Licensee
or Licensor becomes aware of the existence of such External Know-How after the
Effective Date, then upon request by Licensee, Licensor shall provide reasonable
assistance to Licensee in locating and acquiring access to such External
Know-How from the entity in possession of such External Know-How.

10.2.9 None of the Confidential Information relating to Licensor Know-How has
been disclosed to any Third Party other than under written confidentiality and
non-use commitments.

10.2.10 To the best of the knowledge of Licensor, all raw data developed by or
on behalf of Licensor or its Affiliates and supporting Licensor Know-How or
otherwise relating to the Compound or the Product are available and free from
any material inaccuracies.

10.2.11 To Licensor’s best knowledge, none of the materials and documents
provided to Licensee in the course of Licensee’s due diligence preceding
execution of this Agreement contained any untrue statement of material fact.

 

39



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.2.12 Licensor has informed Licensee of any pre-clinical or clinical data or
information concerning the Compound and/or the Product and that to the knowledge
of Licensor reasonably suggests that there may exist quality, toxicity, safety
and/or efficacy concerns which may materially impair the safety of the Compound
and/or the Product.

10.2.13 Licensor has conducted all Development of the Compound and the Product
prior to the Effective Date in accordance with sound and ethical business and
scientific practices, and in compliance with all Applicable Law, including GCPs
and GLPs, and also including all applicable data privacy and data protection
laws. In addition, Licensor has not used in any capacity, in connection with the
Development of the Compound and the Product prior to the Effective Date, any
Person who has been debarred pursuant to Section 306 of the FD&C Act (or similar
Applicable Law outside of the U.S.), or who has been the subject of a conviction
described in such section, and Licensor shall inform Licensee in writing
immediately if it or any Person who has performed any such Development is
debarred or is the subject of a conviction described in Section 306 (or similar
Applicable Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to Licensor’s
knowledge, is threatened, relating to the debarment of Licensor or any Person
used in any capacity by Licensee in connection with such Development.

10.2.14 Licensor has received no notice from S*BIO that it is in breach of any
of its obligations under the S*BIO Agreement, and, as of the Effective Date,
Licensor is not aware of any breach of the S*BIO Agreement nor of any other
circumstance on which Licensor might cease to hold and enjoy the rights granted
to it with respect to Licensor Technology under the S*BIO Agreement, and
Licensor shall not amend, modify or waive any of its rights under the S*BIO
Agreement in a manner that would have an adverse effect on the interests of
Licensee hereunder without the prior written consent of Licensee.

10.2.15 Other than as has been made available to Licensee via [*CONFIDENTIAL*],
and with the sole exceptions of that certain agreement in negotiation with
[*CONFIDENTIAL*] and that certain [*CONFIDENTIAL*], there are no binding
contracts or agreements to which Licensor is a Party, other than the S*BIO
Agreement and the On-Going Agreements, [*CONFIDENTIAL*].

10.3 Additional Representations, Warranties and Covenants of Licensee. Licensee
hereby represents and warrants as of the Effective Date and, to the extent
applicable, covenants, to Licensor that:

10.3.1 Licensee’s compensation programs for its Sales Representatives do not,
and will not, provide financial incentives for the promotion, sales, and
marketing of the Product in violation of any Applicable Laws or any professional
requirements.

10.3.2 Licensee’s medical, regulatory and legal teams will review all training
materials and programs prior to use by Licensee to ensure that all training
materials and programs are in accordance with the Regulatory Approvals and
Applicable Laws.

 

40



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.3.3 Licensee and its Affiliates Control no Know-How or Patents that Cover or
are otherwise necessary for the Development, Manufacture, use or
Commercialization of the Compound or Royalty Products.

10.4 Anti-Sandbagging; Disclaimer. Neither Party shall bring any claim or pursue
any remedy against the other Party for breach of any of such other Party’s
representations or warranties under this ARTICLE 10 to the extent that the first
Party had knowledge that such other Party was in breach of such representations
or warranties as of the Effective Date. Subject to the representations and
warranties set forth in Sections 10.1 and 10.2 above, Licensee understands that
the Compound and Product are the subject of ongoing clinical research and
development and that Licensor cannot ensure the safety or usefulness of the
Compound or Product or that the Compound or Product will receive Regulatory
Approvals. In addition, Licensor makes no warranties except as set forth in this
ARTICLE 10 concerning the Licensor Technology.

10.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

10.6 Compliance.

10.6.1 Compliance with Anti-Corruption Laws. In connection with this Agreement,
each of the Parties represents, warrants and covenants that it has complied and
will comply with all Applicable Laws, including those Applicable Laws (and
industry codes) dealing with government procurement, conflicts of interest,
corruption or bribery, including, if applicable, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and any laws enacted to implement the
Organisation of Economic Cooperation and Development Convention on Combating
Bribery of Foreign Officials in International Business Transactions.

10.6.2 Prohibited Conduct. In connection with this Agreement, each of the
Parties represents, warrants and covenants that it has not made, offered, given,
promised to give, or authorized, and will not make, offer, give, promise to
give, or authorize, any bribe, kickback, payment or transfer of anything of
value, directly or indirectly, to any person or to any Government Official for
the purpose of: (i) improperly influencing any act or decision of the person or
Government Official; (ii) inducing the person or Government Official to do or
omit to do an act in violation of a lawful or otherwise required duty; (iii)
securing any improper advantage; or (iv) inducing the person or Government
Official to improperly influence the act or decision of any organization,
including any government or government instrumentality, in order to assist
Licensee or Licensor in obtaining or retaining business.

 

41



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.6.3 Compliance by Licensor. Licensor shall use Commercially Reasonable
Efforts, prior to Licensee filing for the first Regulatory Approval for the
Product, to adopt or make conforming changes to its comprehensive compliance
program so as to be in compliance with the United States Department of Health
and Human Services Office of Inspector General (OIG)’s April 2003 publication
“Compliance Program Guidance for Pharmaceutical Research and Manufacturers, Code
on Interactions with Health Care Professionals” and with the Conduct of Clinical
Trials”.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Licensor. Licensor hereby agrees to save, indemnify,
defend and hold Licensee, its Affiliates, and their respective directors,
officers, agents and employees harmless from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Claim”) to the extent resulting or otherwise arising from
(i) any breach by Licensor of any of its representations, warranties, covenants
or obligations pursuant to this Agreement or (ii) the negligence or willful
misconduct by Licensor or its Affiliates, sublicensees or subcontractors or
their respective officers, directors, employees, agents or consultants in
performing any obligations under this Agreement or under any other agreement
which may have an impact on the Licensor Technology, the Compound, or Royalty
Products, except to the extent such Losses as are caused by instructions
provided by Licensee and implemented by Licensor.

11.2 Indemnification by Licensee. Licensee hereby agrees to save, indemnify,
defend and hold Licensor, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Claims to the extent resulting or otherwise arising from (i)
any breach by Licensee of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Licensee (or its Affiliates, Sublicensees, subcontractors,
wholesalers or distributors) or their respective officers, directors, employees,
agents or consultants in performing any obligations under this Agreement or
under any other agreement which may have an impact on the Licensor Technology,
the Compound, or Royalty Products, or (iii) the Development, Manufacturing, or
Commercialization of the Compound or a Royalty Product hereunder (including, for
clarity, any product liability Losses resulting therefrom) by Licensee (or its
Affiliates, Sublicensees, subcontractors, wholesalers or distributors) or their
respective officers, directors, employees, agents or consultants.

11.3 Indemnification Procedures.

11.3.1 A Party believing that it is entitled to indemnification under, as
applicable, Section 11.1 or Section 11.2 (an “Indemnified Party”) shall give
prompt written notification to the other Party (the “Indemnifying Party”) of the
commencement of any Claim for which indemnification may be sought or, if
earlier, upon the assertion of any such Claim by a

 

42



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Third Party (it being understood and agreed, however, that the failure by an
Indemnified Party to give notice of a Claim as provided in this Section 11.3.1
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except and only to the extent that such Indemnifying Party is
actually materially prejudiced as a result of such failure to give
notice). Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Claim with counsel reasonably satisfactory
to the Indemnified Party. If a Party believes that a Claim presented to it for
indemnification is one as to which the Party seeking indemnification is not
entitled to indemnification under, as applicable, Section 11.1 or Section 11.2,
it shall so notify the Party seeking indemnification.

11.3.2 If the Indemnifying Party elects to assume the defense of such Claim, the
Indemnified Party may participate in such defense at its own expense; provided,
that if the interests of the Indemnified Party and the Indemnifying Party with
respect to such Claim are sufficiently adverse to prohibit the representation by
the same counsel of both Parties under Applicable Law, ethical rules or
equitable principles, the Indemnifying Party shall be responsible for the
reasonable fees and expenses of counsel to the Indemnified Party solely in
connection therewith.

11.3.3 The Indemnifying Party shall keep the Indemnified Party advised of the
status of such Claim and the defense thereof and shall consider recommendations
made by the Indemnified Party with respect thereto.

11.3.4 The Indemnified Party shall not agree to any settlement of such Claim
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld. The Indemnifying Party shall not agree to any settlement
of such Claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto or that imposes any liability or obligation on
the Indemnified Party or adversely affects the Indemnified Party without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld.

11.3.5 For clarity, neither Party shall have any indemnification obligation
pursuant to Section 11.1 or Section 11.2 to the extent the applicable Claim
results or otherwise arises from the breach of this Agreement, negligence, or
willful misconduct of the other Party or its Affiliates, sublicensees or
subcontractors or their respective officers, directors, employees, agents or
consultants.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY LOST PROFITS, OR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT
DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF
ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER

 

43



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

SECTION 11.1 or 11.2 WITH RESPECT TO AMOUNTS OWED TO A THIRD PARTY, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

11.5 Insurance. Each Party shall procure and maintain insurance, including, as
applicable, clinical trials insurance and product liability insurance, adequate
to cover its obligations hereunder and which is consistent with normal business
practices of prudent companies similarly situated at all times during which the
Compound or Product is being clinically tested in human subjects or commercially
distributed or sold by or on behalf of such Party pursuant to this
Agreement. Without limiting the foregoing:

(a) each Party shall procure and maintain clinical trials insurance coverage,
which prior to the First Commercial Sale of the Product, shall be in accordance
with the minimum requirements by Applicable Law and industry standards in each
country where the clinical trials are carried out; and

(b) Licensee shall procure and maintain product liability insurance coverage,
which upon First Commercial Sale of the Product, shall in no event be less than
[*CONFIDENTIAL*] per loss occurrence and [*CONFIDENTIAL*] in the aggregate.

It is understood that such insurance shall not be construed to create a limit of
a Party’s liability with respect to its indemnification obligations under this
ARTICLE 11. Each Party shall provide the other Party with written evidence of
such insurance prior to commencement of this Agreement and upon expiration of
any one (1) coverage. Each Party shall provide the other Party with written
notice at least thirty (30) days prior to the cancellation, nonrenewal or
material change in such insurance or self-insurance which materially adversely
affects the rights of the other Party hereunder.

ARTICLE 12

CONFIDENTIALITY

12.1 Confidential Information.

12.1.1 The Parties agree that during the Term, and for a period of
[*CONFIDENTIAL*] years thereafter, a Party receiving Confidential Information of
the other Party will (X) maintain in confidence such Confidential Information to
the same extent such Party maintains its own proprietary information of similar
kind and value, and, in any event, no less than a reasonable standard of care,
(Y) not disclose such Confidential Information to any Third Party without the
prior written consent of the other Party, except as otherwise expressly
permitted below and, in the case of Licensee, except as necessary or useful for
a proper and full performance of its rights and obligations hereunder, and (Z)
not use such Confidential Information for any purpose except those permitted by
this Agreement. As used herein, “Confidential Information” means all Know-How
and other information and materials received by either Party from the other
Party or its Affiliates pursuant to this Agreement. The foregoing obligations
and the other obligations set forth in this Section 12.1 shall not apply with
respect to any portion of such Confidential Information which:

 

44



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

(b) was known to the receiving Party or any or its Affiliates, without any
obligation to keep it confidential, prior to when it was received from the
disclosing Party;

(c) is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party that is lawfully in possession thereof without obligation to keep
it confidential;

(d) has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party or any of its Affiliates in breach of
this Agreement; or

(e) has been independently developed or acquired by the receiving Party or any
of its Affiliates without the aid, application or use of the disclosing Party’s
Confidential Information.

Notwithstanding clauses (a) through (e) above, both Parties shall be bound to
the obligations of this Article 12 (as the receiving Party hereunder) with
respect to all Licensor Know-How to the extent such Licensor Know-How (i) was
confidential prior to the Effective Date and (ii) specifically relates to the
Compound or Product.

12.1.2 The receiving Party shall have the right to disclose any Confidential
Information provided by the other Party hereunder if, in the reasonable opinion
of the receiving Party’s legal counsel, such disclosure is necessary to comply
with the terms and conditions of this Agreement, or the requirements of any law
or rule imposed by the U.S. Securities and Exchange Commission or any securities
exchange or other Applicable Law, but only to the extent of such necessity or
requirements; and no such disclosure shall cause any such information to cease
to be Confidential Information hereunder, except to the extent such disclosure
results in a public disclosure of such information. Where reasonably possible,
the receiving Party shall notify the disclosing Party of the receiving Party’s
intent to make such disclosure of Confidential Information pursuant to the
preceding sentence sufficiently prior to making such disclosure so as to allow
the disclosing Party adequate time to take whatever action the disclosing Party
may deem to be appropriate to protect the confidentiality of the Confidential
Information.

12.1.3 Except as set forth above, each Party agrees that it shall provide or
permit access to Confidential Information of the other Party only to (i) the
receiving Party’s attorneys, independent accountants and financial advisors for
the sole purpose of enabling such attorneys, independent accountants and
financial advisors to provide advice to the receiving Party and (ii) the
receiving Party’s Affiliates, directors, officers, employees, consultants,
advisors and permitted subcontractors, sublicensees and subdistributors, and to
the directors, officers, employees, consultants, advisors and permitted
subcontractors, sublicensees, subdistributors and other Third Parties, who have
a need to know such Confidential Information to assist the receiving Party with
the activities contemplated or required of it by this Agreement; provided

 

45



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

that in each case the Person to whom Confidential Information is being disclosed
is subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and nonuse of the receiving Party pursuant to this Section 12.1;
and provided further, that each Party shall remain responsible for any failure
by its attorneys, independent accountants and financial advisors, Affiliates,
and its and its Affiliates’ respective directors, officers, employees,
consultants, advisors and permitted subcontractors, sublicensees and
subdistributors, to treat such Confidential Information as required under this
Section 12.1.

For clarity, either Party may disclose without any limitation such Party’s U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions relating to such Party that are based on or derived from this
Agreement, as well as all materials of any kind (including opinions, other tax
analyses, or a complete copy of this Agreement and any amendments thereto)
relating to such tax treatment or tax structure, except to the extent that
nondisclosure of such matters is reasonably necessary in order to comply with
applicable securities laws.

12.1.4 Each Party acknowledges that a Party in breach of any of its obligations
under this Section 12.1 may cause the non-breaching Party irreparable harm, for
which monetary damages will be an inadequate remedy. Therefore, notwithstanding
anything to the contrary in this Agreement in the event of any such breach, the
non-breaching Party shall be entitled, in addition to any other remedy available
to it under this Agreement, at law or in equity, to seek injunctive relief,
including an accounting for profits, specific performance of the terms hereof
and other equitable relief for such breach, without the posting of bond or other
security.

12.2 Publicity. Any press releases or other public statements or disclosures
regarding the subject matter of this Agreement shall be subject to the express
prior written consent of each of the Parties, which consent shall not be
unreasonably withheld or delayed; provided that a disclosure shall be permitted
without the other Party’s consent to the extent that it does not contain
information beyond that included in a prior disclosure approved in writing by
both Parties. Notwithstanding the foregoing, any disclosure which is required by
Applicable Law or the rules of the U.S. Securities and Exchange Commission or
any securities exchange, as reasonably advised by the disclosing Party’s
counsel, may be made without the prior consent of the other Party, although,
prior to making any such legally required disclosure, the Party making such
disclosure shall give the other Party prompt notice and an opportunity to
comment on the proposed disclosure.

12.3 Securities Filings. In the event Licensee proposes to file with the U.S.
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, or any other applicable securities law a
registration statement or any other disclosure document which describes or
refers to this Agreement, including filing a copy of this Agreement itself,
Licensee shall notify Licensor of such intention and shall provide Licensor with
a copy of relevant portions of the proposed filing not less than three (3)
Business Days prior to such filing (or such shorter period of time as may be
required in the circumstances, and any revisions to such portions of the
proposed filing a reasonable time prior to the filing thereof), and shall use

 

46



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

reasonable efforts to obtain confidential treatment of any information
concerning Licensor that Licensor requests be kept confidential, consistent with
Licensee’s disclosure obligations under applicable securities laws. Licensor
may, at its discretion, file with the U.S. Securities and Exchange Commission or
the securities regulators of any state or other jurisdiction under the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other applicable securities law a registration statement or any
other disclosure document which describes or refers to this Agreement, including
filing a copy of this Agreement itself. Licensor shall provide Licensee with a
copy of relevant portions of the proposed filing reasonably in advance of making
such filing, and shall use Commercially Reasonable Efforts to obtain
confidential treatment of any information concerning Licensee that Licensee
reasonably requests be kept confidential, consistent with Licensor’s disclosure
obligations under applicable securities laws. For clarity, in no event shall
Licensor be obligated to delay or withhold such a filing in order to comply with
the foregoing sentence if such compliance would result in Licensor being in
violation of any Applicable Law.

12.4 Publications.

12.4.1 Licensee shall be free at all times to make publications or presentations
with regard to the Compound and/or the Product, as it shall deem appropriate for
the effective management of the Development and Commercialization of the
Compound and Product throughout the Territory; provided, that Licensee shall (a)
provide Licensor every [*CONFIDENTIAL*] throughout the Term with a publication
strategy plan and (b) a copy of said publications or material presentations
intended to be given to a public international audience for Licensor’s
information reasonably prior to the public disclosure thereof.

12.4.2 The Parties acknowledge and agree that certain Third Parties
counterparties to the agreements included in the Licensor’s data room prior to
the Effective Date may have been granted publication rights related to the
Compound and Product, and publications by such Persons in compliance with the
provisions of the relevant agreements shall be permitted; provided, that
Licensor shall advise Licensee reasonably prior to the public disclosure thereof
regarding any anticipated publications by such Persons.

12.5 Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld; provided, however, that subject to Section 12.2, either Party may use
the name of the other Party in any document filed with any Regulatory Authority
or Governmental Authority, including the Securities and Exchange Commission.

12.6 Unauthorized Disclosure of Confidential Information. Each Party shall have
a response plan in place for any disclosure of Confidential Information that is
not authorized or otherwise permitted under this Agreement. Such plan shall
include considerations of, among other things, notification, remediation and
retrieval. In the event that a Party becomes aware of an unauthorized disclosure
of Confidential Information, then such Party shall notify the other Party
promptly in writing.

 

47



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

12.7 Survival. The obligations and prohibitions contained in this ARTICLE 12 as
they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of [*CONFIDENTIAL*] years.

12.8 Prior CDA. The Parties acknowledge and agree that any and all information
exchanged or otherwise disclosed, and discussions, between themselves prior to
the Effective Date shall remain subject, to the extent applicable, to the terms
and conditions of the Prior CDA. Information exchanged or otherwise disclosed,
and discussions, between the Parties following the Effective Date under or
related to this Agreement or its subject matter shall be subject to the terms
and conditions of this Agreement and not the Prior CDA. Furthermore, the Parties
hereby acknowledge and agree that this Agreement constitutes an amendment to the
Prior CDA (which satisfies the requirements of Section 13 of the Prior CDA),
which amendment provides for the Parties to be able to mutually agree to
terminate the Prior CDA immediately, and the Parties hereby agree that, without
limiting the provisions thereof that survive termination thereof, the Prior CDA
shall be deemed terminated as of the Effective Date.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ARTICLE 13, shall remain in effect on
a country-by-country basis until the expiration of the Royalty Term applicable
to such country as set forth at Section 1.63 of this Agreement (the “Term”).

13.2 Termination for Breach.

13.2.1 Either Party may, without prejudice to any other remedies available to it
at law or in equity, terminate this Agreement upon written notice to the other
Party in the event that the other Party (the “Breaching Party”) shall have
materially breached this Agreement. The Breaching Party shall have ninety (90)
days (thirty (30) days in the event of non-payment) after written notice thereof
was provided to the Breaching Party by the non-breaching Party to remedy such
default; provided, however, that if such breach is capable of being cured but
cannot be cured within such cure period and the breaching Party initiates
actions to cure such breach within such period and thereafter diligently pursues
such actions, the breaching Party shall have an additional ninety (90) days (for
a total of one hundred eighty (180) days) to cure such breach (except in the
event of non-payment, in which such case no additional time period shall
apply). Unless the Breaching Party has cured any such breach or default prior to
the expiration of such applicable cure period, such termination shall become
effective upon receipt of the written notice of termination by the Breaching
Party to be given within ten (10) days of the end of such period.

13.2.2 In the event of an uncured material breach by Licensor giving Licensee
the right to terminate this Agreement under Section 13.2.1, then as an
alternative to its right to terminate this Agreement as described above,
Licensee may in its discretion elect to continue this Agreement and to exercise
its rights pursuant to Section 15.1.2 to refer the measure of its damages to
determination pursuant to arbitration, which arbitration may determine a one-

 

48



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

time payment or going-forward reduction in payments as an appropriate remedy for
the material breach giving rise to such right to terminate.

13.2.3 Notwithstanding the foregoing, in the event that Licensor’s material
breach compromises the fundamental purpose of this Agreement and the ability of
Licensee to continue the Development, Manufacture and Commercialization of the
Compound and/or Product, and Licensee has no alternative but to terminate this
Agreement, then in such case Licensee shall receive from Licensor appropriate
payments (as determined pursuant to Article 15.13 below) to compensate Licensee
for losses or damages, if any, suffered as a result of such material breach and
termination of this Agreement (including as a result of Third Parties’ actions
in connection therewith).

13.3 Claims for damages. Without limitation of any other remedy available
hereunder, nothing in this Agreement shall limit a Party’s right to bring a
claim for damages in the event of a breach of this Agreement by the other Party.

13.4 Termination as a Result of Bankruptcy. Each Party shall have the right to
terminate this Agreement upon written notice as a result of the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided that such termination
shall be effective only if such proceeding is not dismissed within ninety (90)
days after the filing thereof.

13.5 Discontinuation by Licensee. Notwithstanding any other provision of this
Agreement, Licensee shall at any time have the right to discontinue the
Development of the Compound and Product and relinquish all the rights and the
licenses granted to it under this Agreement and terminate this Agreement by
giving thirty (30) days advance written notice to Licensor, in the event that in
Licensee’s reasonable judgment after diligent consideration and consultation
with Licensor, it is not reasonably viable for Licensee to carry out further
Development of the Compound and Product.

ARTICLE 14

EFFECTS OF EXPIRATION OR TERMINATION

14.1 Licenses upon Expiration. Upon the expiration (but not termination) of this
Agreement, in its entirety, or with respect to any given country(ies),
Licensee’s license under Section 2.1.1 shall survive and become a
[*CONFIDENTIAL*], exclusive license not requiring any [*CONFIDENTIAL*] under
this Agreement.

14.2 Effects of Termination for Cause by Licensee. Upon the termination of this
Agreement by Licensee pursuant to Sections 13.2 or 13.3,

(a) Licensee shall have the rights described in Section 13.2.2;

(b) all rights and licenses granted to Licensee hereunder shall immediately
terminate and be of no further force and effect and Licensee shall cease
Developing,

 

49



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Commercializing, Manufacturing and Packaging and Labeling the Product in and for
all applicable countries; and

(c) at Licensor’s request, the Parties shall negotiate in good faith a license
agreement pursuant to which (i) Licensor would be granted rights under and to
Licensee Technology and (ii) Licensee would transfer to Licensor all of
Licensee’s right, title and interest in and to any and all regulatory filings,
Regulatory Approvals and other Regulatory Materials Controlled by Licensee for
the Product, for consideration consistent with then-prevailing market
conditions, on customary terms and conditions. In the event that the Parties
cannot finalize such an agreement within sixty (60) days of commencing
negotiations with respect thereto, the agreement shall be referred for
resolution pursuant to Section 15.13 applied mutatis mutandis to such agreement.

14.3 Effects of Other Terminations. Upon the termination of this Agreement other
than by Licensee pursuant to Sections 13.2 or 13.3,

(a) except to the extent that may be required in connection with the activities
described at Section 14.4 below, all rights and licenses granted to Licensee
hereunder shall immediately terminate and be of no further force and effect and
Licensee shall cease Developing, Commercializing, Manufacturing and Packaging
and Labeling the Product in and for all applicable countries;

(b) effective on the date of such termination, Licensee hereby grants to
Licensor an exclusive, irrevocable, perpetual, royalty-free and fully paid-up,
license, with the right to sublicense (subject however to the provisions of
Section 14.4 below), under and with respect to the Licensee Technology to
Develop, Manufacture and Commercialize the Compound and Product;

(c) Licensee will assign to Licensor all of Licensee’s right, title and interest
in and to any (i) Promotional Materials, (ii) copyrights and trademarks
(including the Product Trademarks and Product Trade Dress), including any
goodwill associated therewith, and any registrations and design patents for the
foregoing, and (iii) any internet domain name registrations for such trademarks
and slogans, all to the extent solely related to the Product; provided, however,
in the event Licensor exercises such right to have assigned such Promotional
Materials, Licensee shall grant, and hereby does grant, a royalty-free right and
license to any housemarks, trademarks, names and logos of Licensee contained
therein for a period of [*CONFIDENTIAL*] for the sole and exclusive purpose of
using such assigned Promotional Materials in connection with the
Commercialization of the Product, after which Licensor shall immediately cease
using any materials bearing such housemarks, trademarks, name and logo of
Licensee;

(d) subject to Section 14.4, Licensee will assign to Licensor, at Licensor’s
sole discretion and direction and to the extent permissible under each
respective agreement, all of Licensee’s right, title and interest in and to any
agreements (or portions thereof) between Licensee and Third Parties that relate
to the Development or Manufacture of the Product;

 

50



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(e) Licensee will assign to Licensor, at Licensor’s sole discretion and
direction, the management and continued performance of any clinical trials for
the Product ongoing hereunder as of the effective date of such termination in
respect of which Licensor shall assume full financial responsibility from and
after the effective date of such termination; and

(f) Licensee will transfer to Licensor all of Licensee’s right, title and
interest in and to any and all Development Data, Commercialization Data,
regulatory filings, Regulatory Approvals and other Regulatory Materials
Controlled by Licensee for the Product, and material embodiments thereof to the
extent specifically related to the Compound and Product. Such transfer,
including the transfer of relevant Licensee Know-How, will be undertaken in
accordance with a transition plan to be reasonably agreed to by the Parties
acting in good faith.

Licensee shall also cause its Affiliates to transfer and assign to Licensor all
of such Affiliates’ right, title and interest in and to the foregoing items set
forth in this Section 14.3

14.4 Rights of Licensee’s Sublicensees Upon Termination and Supply Obligations.

14.4.1 In the event of termination of this Agreement by Licensor pursuant to
Section 13.2 for Licensee’s uncured material breach, Licensee’s Third Party
Sublicensees’ (as opposed to its Affiliates) rights in the Compound and the
Product shall survive and Licensee’s rights as [*CONFIDENTIAL*] shall be
[*CONFIDENTIAL*] free of charge and shall become direct licenses from Licensor
to the Sublicensees; provided, however, that, such direct license shall be
regulated by either (a) [*CONFIDENTIAL*] or (b) another mutually agreed
agreement between Licensor and such Sublicensee; provided, further, that, for a
period of [*CONFIDENTIAL*] following the termination of this Agreement by
Licensor pursuant to Section 13.2 for Licensee’s uncured material breach,
Licensee shall continue to provide such support services to its Sublicensees as
it was providing under its sublicense agreements. Notwithstanding the foregoing,
this Section 14.4.1 shall not apply to any Sublicensee (i) whose actions or
omissions caused this Agreement to be terminated or who was otherwise in breach
of this Agreement or the relevant sublicense agreement at the time of
termination, or (ii) that is also an Affiliate of Licensee. If Licensor steps-in
to directly license one or more Sublicensees under this Section 14.4.1, then
upon Licensor’s request and expense Licensee shall provide management services
in relation to overseeing the activities of any such Sublicensee(s) pursuant to
an agreement that the Parties will negotiate in good faith.

14.4.2 Licensee undertakes, upon Licensor’s reasonable request, to manufacture
and supply the Compound and/or the Product, directly or through its nominee, in
accordance with Licensor’s and/or the Sublicensees’ reasonable requirements for
a period and at a price to be reasonably agreed upon in good faith between the
Parties, and Licensor hereby grants to Licensee all rights with respect to the
Licensor Technology as may be necessary in order for Licensee to perform such
manufacture and supply.

14.5 Accrued Rights. Expiration or termination this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such expiration or termination. Such
expiration or termination will not relieve a

 

51



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Party from obligations that are expressly indicated to survive the expiration or
termination of this Agreement.

14.6 Survival. Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: ARTICLES: 1 (to the extent necessary to give effect to other
surviving provisions, 6.4.3, 6.5.2, 6.6, 8 (with respect to amounts due or
accrued prior to the expiration or termination of this Agreement), 11 (except
for Section 11.5), 12 (for the period set forth in Sections 12.1.1 and 12.7,
provided, that, the paragraph at the end of Section 12.1.1 and immediately above
Section 12.1.2 shall have no further force or effect), 13.3, 14 (to the extent
applicable) and 15. Except as set forth in this ARTICLE 14 or otherwise
expressly set forth herein, upon expiration or termination of this Agreement all
other rights and obligations of the Parties shall cease.

14.7 Rights in Bankruptcy. All rights and licenses of whatever type and nature
granted under or pursuant to this Agreement by Licensor and Licensee are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code, and any equivalent law in the United
States or any other country. The Parties agree that each Party, solely in its
capacity as licensee of certain rights under this Agreement, hereby retains and
has the right, but not the obligation, to exercise any or all of its rights and
elections under the U.S. Bankruptcy Code and any equivalent law. This Section
14.7 is without prejudice to any rights that a Party may have under the
Bankruptcy Code or other applicable law. The Parties further agree that, in the
event of the commencement of a bankruptcy case by or against a Party (such
Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code, (a) the other Party
(the “Non-Bankrupt Party”) shall be entitled to a complete duplicate of (or
complete access to, as appropriate) all intellectual property licensed to the
Non-Bankrupt Party hereunder and all embodiments of such intellectual property,
which, if not already in the Non-Bankrupt Party’s possession, shall be promptly
delivered to it (x) upon any such commencement of a bankruptcy case and upon the
Non-Bankrupt Party’s written request therefore, unless the Bankrupt Party
assumes this Agreement pursuant to Section 365 of the Bankruptcy Code or
otherwise elects to continue to perform all of its obligations under this
Agreement or (y) if not delivered under clause (x), following the rejection of
this Agreement by the Bankrupt Party under Section 365 of the Bankruptcy Code
and upon the Non-Bankrupt Party’s written request therefore and (b) the Bankrupt
Party shall not interfere with the Non-Bankrupt Party’s rights to such
intellectual property and all embodiments of such intellectual property, and
shall use Commercially Reasonable Efforts to assist and not interfere with the
Non-Bankrupt Party in obtaining such intellectual property and all embodiments
of such intellectual property from all other entities. The “embodiments” of
intellectual property include all tangible, intangible, electronic or other
embodiments of rights and licenses hereunder, including all compounds and
products embodying intellectual property, Product, filings with Regulatory
Authorities and related rights and Licensor Know-How in the case that Licensor
is the Bankrupt Party and Licensee Know-How in the case Licensee is the Bankrupt
Party.

ARTICLE 15

MISCELLANEOUS

 

52



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

15.1 Disputes.

15.1.1 The Parties recognize that, from time to time, disputes, controversies or
claims may arise which stem from or are related to a Party’s respective rights
or obligations under this Agreement or a Party’s actual or alleged breach of
this Agreement (a “Dispute”). It is the desire of the Parties to establish
procedures to facilitate the resolution of Disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to arbitration
or litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 15.1.1 if and when a Dispute arises under
this Agreement. If the Parties are unable to resolve any Dispute within
[*CONFIDENTIAL*] after such Dispute is submitted to it, either Party may, by
written notice to the other Party, have such dispute referred to the Parties’
designated Executive Officers or their delegates for attempted resolution. In
the event the designated Executive Officers or their delegates are not able to
resolve such dispute within such [*CONFIDENTIAL*] period after receipt of
written notice, then each Party is free to pursue any remedy at law or in equity
available to such Party; provided, that Section 15.1.2 shall apply in the event
of a Dispute related to Section 13.2.2.

15.1.2 If Licensee elects to exercise its rights under Section 13.2.2, it shall
submit the question of Licensee’s damages to be finally settled by arbitration
administered in accordance with the procedural rules of the American Arbitration
Association (the “AAA”) in effect at the time of submission, as modified by this
Section 15.1.2. The arbitration will be governed by the Laws of the State of New
York. The arbitration will be heard and determined by three (3) arbitrators who
are retired judges or attorneys with at least twenty (20) years of relevant
experience in the pharmaceutical and biotechnology industry, each of whom will
be impartial and independent and will not have worked for or on behalf of either
Party for at least five (5) years. Each Party will appoint one (1) arbitrator
and the third arbitrator will be selected by the two (2) Party-appointed
arbitrators, or, failing agreement within thirty (30) days following appointment
of the second arbitrator, by the AAA. Such arbitration will take place in New
York, New York. The arbitration award so given will, absent manifest error, be a
final and binding determination, will be fully enforceable in any court of
competent jurisdiction, and will not include any damages expressly prohibited by
Section 11.4. Licensor will pay the fees, costs and expenses for the arbitrator
it chooses, Licensee will pay the fees, costs and expenses for the arbitrator it
chooses, and the Parties will share payment for the third arbitrator. Except in
a proceeding to enforce the results of the arbitration or as otherwise required
by Applicable Laws or securities exchange, neither Party nor any arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of both Parties.

15.2 Entire Agreement; Amendment. This Agreement, together with the Schedules
hereto (but excluding Schedule 1.64, i.e., the S*BIO Agreement), contains the
entire understanding of the Parties with respect to the subject matter
hereof. Any other express or implied agreements and understandings,
negotiations, writings and commitments, either oral or written, in respect to
the subject matter hereof are superseded by the terms of this Agreement. The
Schedules and Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement. This Agreement may be amended, or
any term hereof

 

53



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

modified, only by a written instrument duly executed by authorized
representatives of each of the Parties.

15.3 Force Majeure. No Party shall be liable for any failure to perform, or be
considered in breach of, its obligations under this Agreement (other than
obligations to make payments of money) to the extent such performance has been
delayed, interfered with or prevented by an event of Force Majeure, and the
obligations of such Party under this Agreement (other than obligations to make
payments of money) whose performance is affected by Force Majeure shall be
suspended for so long as its performance remains affected by the event of Force
Majeure. Any Party that experiences an event of Force Majeure shall provide
prompt notice of such event to the other Party, including an estimate of the
likely period of time during which its performance will be affected, and shall
use reasonable efforts to remove the condition constituting Force Majeure. In
the event of a prolonged condition of Force Majeure that makes it unreasonable
to continue to perform other activities then being performed by the Parties and
their Affiliates pursuant to this Agreement, the Parties shall consult directly
or through the appropriate Committees and may appropriately scale back their
respective activities in order to avoid waste or inappropriate usage of
resources under the circumstances, and neither Party shall be liable for any
such reasonable scale back, or be considered in breach of its obligations under
this Agreement (other than obligations to make payments of money to the other
Party) as a result of such reasonable scale back.

15.4 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid (which notice shall be effective
five (5) Business Days after such mailing); express delivery service (which
notice shall be effective on the first Business Day after delivery to such
service); or personally delivered to the appropriate addresses (which notice
shall be effective upon delivery to such addresses) set forth below or to such
other addresses or numbers for a Party as such Party may inform the other Party
by giving five (5) Business Days’ prior written notice:

 

If to Licensor:    MEI Pharma, Inc.    11975 El Camino Real, Suite 101    San
Diego, CA 92130    Attention: Chief Executive Officer    Fax: +1 858-792-5406
With copies to (which shall not constitute notice):   

MEI Pharma, Inc.

   11975 El Camino Real, Suite 101    San Diego, CA 92130    Attention: General
Counsel    Fax: +1 858-792-5406

 

54



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

If to Licensee:    Helsinn Healthcare SA    Via Pian Scairolo 9    CH – 6912
Pazzallo Lugano    Attention: General Manager and Chief Operating Officer   
Fax: +4191 993 00 40 With copies to (which shall not constitute notice):   
Helsinn Healthcare SA    Via Pian Scairolo 9    CH – 6912 Pazzallo Lugano   
Attention: General Counsel and Chief Legal Officer    Fax: +4191 993 00 40

15.5 Maintenance of Records. Each Party shall keep and maintain all records
required by Applicable Law or regulation (including records for intellectual
property protection purposes) with respect to its activities hereunder
pertaining to the Compound and Product and shall make copies of such records
available to the other Party as required herein. Each Party must maintain such
records for the greater of [*CONFIDENTIAL*] or the time period required by
Applicable Law.

15.6 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
a Party may make such an assignment or transfer without the other Party’s
written consent to any of its Affiliates or to a successor to substantially all
of the business of such Party to which this Agreement relates, whether in a
merger, sale of stock, sale of assets or other transaction, provided that such
Affiliate, permitted successor or assignee of rights and/or obligations
hereunder assumes, in writing to the other Party, performance of such rights
and/or obligations in accordance with the terms and conditions of this
Agreement. Any assignment or transfer, or attempted assignment or transfer, by
either Party in violation of the terms of this Section 15.6 shall be null and
void and of no legal effect. This Agreement shall be binding on, and inure to
the benefit of, each Party, its successors and permitted assigns.

15.7 Offset Rights. Except as expressly permitted in this Agreement, neither
Party may, at any time or for any reason, offset any payments due to the other
Party or its Affiliates under this Agreement.

15.8 Severability. If any one (1) or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

 

55



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

15.9 Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under Applicable Law.

15.10 Ambiguities; No Presumption. Each of the Parties acknowledges and agrees
that this Agreement has been diligently reviewed by and negotiated by and
between them, that in such negotiations each of them has been represented by
competent counsel and that the final agreement contained herein, including the
language whereby it has been expressed, represents the joint efforts of the
Parties hereto and their counsel. Accordingly, in interpreting this Agreement or
any provision hereof, no presumption shall apply against any Party hereto as
being responsible for the wording or drafting of this Agreement or any such
provision, and ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

15.11 Headings. The headings for each ARTICLE and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular ARTICLE or
Section.

15.12 Interpretation. Except where the context expressly requires otherwise, (a)
the use of any gender herein shall be deemed to encompass references to either
or both genders, and the use of the singular shall be deemed to include the
plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person shall
be construed to include the person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to ARTICLES, Sections, or Schedules
shall be construed to refer to ARTICLES, Sections, or Schedules of this
Agreement, and references to this Agreement include all Schedules hereto, (h)
the word “notice” means notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement, (i) provisions that require that a Party, the
Parties or any committee hereunder “agree”, “consent” or “approve” or the like
shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding electronic mail and instant messaging), (j) references to any
specific law, rule or regulation, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement or successor law, rule or regulation thereof, and (k) the terms “or”
and “and/or” shall be interpreted in the inclusive sense commonly associated
with the term “and/or”.

15.13 Governing Law; Equitable Relief; and Jurisdiction.

 

56



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

15.13.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state, other than Section 5-1401 of
the New York General Obligations Applicable Law; provided that any matters
relating to the construction or effect of any patent will be governed by the
patent laws of the United States. This Agreement was prepared in the English
language, which language shall govern the interpretation of, and any dispute
regarding, the terms of this Agreement.

15.13.2 Equitable Relief. Notwithstanding anything in this Agreement to the
contrary, each Party shall have the right to seek injunctive or other equitable
relief from a court of competent jurisdiction pursuant to Section 15.13.3 that
may be necessary to avoid irreparable harm or to maintain the status quo.

15.13.3 Jurisdiction. Without limiting the provisions of Section 15.1, each
Party (a) irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and the Supreme Court of
the State of New York, New York County (collectively, the “Courts”), for
purposes of any action, suit or other proceeding arising out of this Agreement,
(b) agrees not to raise any objection at any time to the laying or maintaining
of the venue of any such action, suit or proceeding in any of such Courts, and
(c) irrevocably waives any claim that such action, suit or other proceeding has
been brought in an inconvenient forum and further irrevocably waives the right
to object, with respect to such action, suit or other proceeding, that such
Courts do not have any jurisdiction over such Party. Each Party further agrees
that service or any process, summons, notice or document by U.S. registered mail
to such Party’s notice address provided for in this Agreement shall be effective
service of process for any action, suit or proceeding in New York with respect
to any matters to which it has submitted to jurisdiction in this
Section 15.13.3. Notwithstanding the forgoing, nothing contained in this
Agreement will deny any Party the right to seek injunctive relief or other
equitable relief from a court of competent jurisdiction applying the laws of the
court in the context of a bona fide emergency or prospective irreparable harm,
and such an action may be filed and maintained notwithstanding any other ongoing
proceeding.

15.14 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.15 No Third Party Beneficiaries. No person or entity other than Licensee,
Licensor and their respective Affiliates, successors and permitted assignees
hereunder, shall be deemed an intended beneficiary hereunder or have any right
to enforce any obligation of this Agreement.

15.16 Independent Contractors. It is expressly agreed that Licensee and Licensor
shall be independent contractors and that the relationship between Licensee and
Licensor shall not constitute a partnership, joint venture or agency. Neither
Licensee nor Licensor shall have the authority to make any statements,
representations, or commitments of any kind, or to take

 

57



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

any action, which shall be binding on the other Party, without the prior written
consent of such other Party.

15.17 Counterparts; Facsimile Signatures. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one (1) and the same instrument. This Agreement
may be executed by delivery of electronically scanned copies of original
signatures delivered by facsimile or electronic mail, and such signatures shall
be deemed to bind each Party as if they were original signatures.

[No Further Text on This Page]

 

58



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date first written above.

 

HELSINN HEALTHCARE SA     MEI PHARMA, INC. By:  

/s/ Riccardo Braglia

    By:  

/s/ Daniel P. Gold

Name:   Riccardo Braglia     Name:   Daniel P. Gold, Ph.D. Title:   Member of
the Board of Directors     Title:   President and CEO

Signature Page to License, Development and Commercialization Agreement



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.14: Certain Patents

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]     [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.40: Licensor Know-How

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]  



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.41: Licensor Patents

 

[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   [*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]  
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
[*CONFIDENTIAL*] [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.46: On-Going Agreements

 

[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]    [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 1.64: S*BIO Agreement



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.5: Technology Transfer Plan

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 4.3.2: Essential Development Elements

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 7.1: Existing Product and Compound Available for Transfer to Licensee

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 7.3: Existing Product and Compound to be Retained by Licensor

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ASSET PURCHASE AGREEMENT

by and between

MEI Pharma, Inc.

as Purchaser,

and

S*BIO Pte Ltd.

as Seller

Dated as of August 7, 2012



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Table of Contents

 

         Page  

ARTICLE 1 DEFINITIONS

     1   

1.1

 

Definitions

     1   

1.2

 

Interpretation

     12   

ARTICLE 2 PURCHASE & SALE OF PURCHASED ASSETS

     13   

2.1

 

Purchased Assets

     13   

2.2

 

Excluded Assets

     13   

2.3

 

Assumed Liabilities

     14   

2.4

 

Retained Liabilities

     15   

2.5

 

Purchase Price; Payment of Purchase Price

     15   

2.6

 

Milestone Payments

     15   

2.7

 

Contingent Earnouts

     18   

2.8

 

Payments; Audits

     19   

2.9

 

Allocation of Purchase Price

     20   

2.10

 

Closing

     20   

2.11

 

Tax Matters; Transfer Taxes

     20   

2.12

 

Set-off

     21   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER

     21   

3.1

 

Organization and Qualification

     21   

3.2

 

Authority Relative to this Agreement

     21   

3.3

 

No Conflict

     21   

3.4

 

Required Filings and Consents

     22   

3.5

 

Title to Purchased Assets

     22   

3.6

 

Intellectual Property

     22   

3.7

 

Contracts

     24   

3.8

 

Compliance with Laws

     25   

3.9

 

Regulatory Compliance

     25   

3.10

 

Clinical Studies

     26   

3.11

 

Inventory

     26   

3.12

 

Claims and Proceedings

     26   

3.13

 

Securities Law Matters

     27   

 

-i-



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Table of Contents

(continued)

 

         Page  

3.14

 

No Finder

     27   

3.15

 

Absence of Certain Changes and Events

     27   

3.16

 

Solvency

     27   

3.17

 

Foreign Corrupt Practices

     27   

3.18

 

Taxes

     28   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER

     28   

4.1

 

Organization and Qualification

     28   

4.2

 

Authority Relative to this Agreement

     29   

4.3

 

No Conflict

     29   

4.4

 

Required Filings and Consents

     29   

4.5

 

Claims and Proceedings

     29   

4.6

 

Capitalization

     29   

4.7

 

SEC Filings; Financial Statements

     30   

4.8

 

No Finder

     31   

4.9

 

Access

     31   

4.10

 

No Implied Representations

     32   

ARTICLE 5 COVENANTS

     32   

5.1

 

Access and Information

     32   

5.2

 

Conduct of Business

     32   

5.3

 

No Shop

     33   

5.4

 

Commercially Reasonable Efforts

     33   

5.5

 

Ancillary Agreement

     34   

5.6

 

Notification

     34   

ARTICLE 6 CONDITIONS TO CLOSING

     35   

6.1

 

Conditions to the Obligations of Purchaser

     35   

6.2

 

Conditions to the Obligations of Seller

     36   

ARTICLE 7 ADDITIONAL COVENANTS

     37   

7.1

 

Further Assurances

     37   

7.2

 

Seller’s Non-Compete

     37   

7.3

 

Patent Assignment

     38   

 

-ii-



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Table of Contents

(continued)

 

         Page  

7.4

 

Public Announcements

     38   

7.5

 

Confidentiality

     39   

7.6

 

Expenses

     39   

7.7

 

Transfer of Purchased Assets

     39   

7.8

 

Communication With Agencies

     40   

7.9

 

Adverse Experience Reporting

     40   

7.10

 

Assistance in Proceedings

     40   

ARTICLE 8 SURVIVAL; INDEMNIFICATION

     41   

8.1

 

Survival

     41   

8.2

 

Indemnification by Seller

     41   

8.3

 

Indemnification by Purchaser

     42   

8.4

 

Notice of Claims

     42   

8.5

 

Limitation of Claims

     43   

8.6

 

Objections to Claims

     44   

8.7

 

Resolution of Conflicts

     44   

8.8

 

Survival of Indemnification Claims

     44   

8.9

 

Tax Effect of Indemnification Payments

     44   

ARTICLE 9 TERMINATION

     44   

9.1

 

Termination

     44   

9.2

 

Effect of Termination

     45   

ARTICLE 10 GENERAL

     46   

10.1

 

Notices

     46   

10.2

 

Severability

     47   

10.3

 

Assignment; Binding Effect

     47   

10.4

 

No Third-Party Beneficiaries

     47   

10.5

 

Incorporation of Exhibits

     47   

10.6

 

Governing Law

     47   

10.7

 

Headings; Interpretation

     48   

10.8

 

Counterparts; Facsimiles

     48   

10.9

 

Entire Agreement

     48   

 

-iii-



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Table of Contents

(continued)

 

         Page  

10.10

 

Disclosure Schedules

     48   

10.11

 

Specific Enforcement

     48   

10.12

 

Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies

     49   

 

-iv-



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBITS

Exhibit A – Form of Assignment and Assumption Agreement

Exhibit B – Form of Patent Assignment

Exhibit C – Program Patents

Exhibit D – Form of Registration Rights Agreement

Exhibit E – Program Compound Structures

Exhibit F – IND Acknowledgement Letter

Exhibit G – IND Letter

SCHEDULES

Schedule 2.1(c) – Regulatory Materials

Schedule 2.1(d) – Inventory

Schedule 2.9 – Purchase Price Allocation

Schedule 7.5 – Pending and In-Process Publications

Seller Disclosure Schedules

 

v



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made as of August 7, 2012 by and between MEI
Pharma, Inc., a Delaware corporation (“Purchaser”), and S*Bio Pte Ltd., a
Singapore private limited company (“Seller”).

RECITALS:

Subject to the terms and conditions set forth herein, Seller desires to sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser desires to
purchase and acquire from Seller, free and clear of all Liens other than the
Assumed Liabilities and the Permitted Liens, all of Seller’s and its
Subsidiaries’ right, title and interest in and to all of the Purchased Assets
(the “Acquisition”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

“Accounts Receivable” shall mean: (i) all trade accounts receivable and other
rights to payment from customers of Seller; (ii) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes; and (iii) any Claim, remedy or other right related to any of the
foregoing.

“Acquisition” shall have the meaning given to such term in the Recitals.

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, that, for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean (i) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise, or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities of such
Person.

“Agreement” shall mean this Asset Purchase Agreement.

“Allocation Statement” shall have the meaning given to such term in Section 2.9.

“Assumed Liabilities” shall have the meaning given to such term in Section 2.3.

“Bankruptcy Exception” shall have the meaning given to such term in Section 3.2.

 

1



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banks in California are obligated by applicable Law or executive Order to
close or are otherwise generally closed.

“Change of Control Transaction” shall have the meaning given to such term in
Section 7.2(a).

“Claim” shall have the meaning given to such term in Section 3.9.

“Clinical Data” shall mean data or results generated in or resulting from any
non-clinical, pre-clinical study or clinical trial of any Program Compound,
conducted by or on behalf of Seller or its Subsidiaries, together with the
applicable protocol for each such study or trial, as well as all associated site
related documentation, investigator brochures, investigational review board
correspondence, data monitoring committee minutes and documentation, Chemistry,
Manufacturing and Controls (CMC) data and SAS files.

“Closing” shall have the meaning given to such term in Section 2.10.

“Closing Stock Payment” shall have the meaning set forth in Section 2.5.

“Closing Date” shall have the meaning given to such term in Section 2.10.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and any successor thereto.

“Combination Product” shall mean a Product that is comprised of or contains a
Program Compound as an active ingredient together with one or more active
ingredients that are Proprietary Compounds, when such active ingredients are
either sold together in one (1) package or formulated together in one (1)
therapeutic formulation.

“Competing Business” shall have the meaning given to such term in Section
7.2(a).

“Competing Compound” shall have the meaning given to such term in Section
7.2(a).

“Confidential Information” shall have the meaning given to such term in Section
7.5.

“Confidentiality Agreement” shall have the meaning given to such term in Section
7.5.

“Contract” shall mean any contract, arrangement, agreement, purchase order,
license or other binding commitment, whether oral or written.

“Control” or “Controlled” shall mean with respect to any Know-How or any
Intellectual Property, possession by a Person of the ability (whether by
ownership, license, covenant not to sue or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense or other right of or under
such Know-How or Intellectual Property without violating the terms of any
agreement or other arrangement with any Third Party.

 

2



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Copyrights” shall mean copyrights and registrations and applications therefor,
works of authorship, content (including website content) and mask work rights.

“Cover” or “Covered” or “Covering” shall mean, (a) with respect to a Product and
a Program Patent that is an issued patent, that, in the absence of ownership of
or a license granted under a Valid Claim of such Program Patent, the
manufacture, use, offer for sale, sale or importation of such Product would
infringe such Valid Claim; and (b) with respect to a Product and a Program
Patent that is a patent application, that, in the absence of ownership of or a
license granted under a Valid Claim of such Program Patent, the manufacture,
use, offer for sale, sale or importation of such Product would infringe such
Valid Claim if such patent application were to issue as a patent.

“Damages” shall mean all damages, losses, charges, liabilities, payments,
judgments, settlements, assessments, deficiencies, Taxes, interest, penalties,
and costs and expenses (including removal costs, remediation costs, closure
costs, fines, penalties and expenses of investigation and ongoing monitoring,
reasonable attorneys’ fees, and out of pocket disbursements), but excluding
unforeseeable, speculative, special, indirect, consequential, exemplary and
punitive damages (“Special Damages”), except in the case of Special Damages
imposed on, sustained, incurred or suffered by, or asserted against, any
Indemnified Party in respect of a Third Party Claim.

“Development” shall mean research, pre-clinical and clinical drug development
activities, including clinical trials, relating to the development of
pharmaceutical compounds and pharmaceutical products and submission of
information to a Regulatory Authority for the purpose of obtaining Regulatory
Approval of a pharmaceutical product, and activities to develop manufacturing
capabilities for pharmaceutical products. Development includes optimization and
pre-clinical activities, statistical analysis and report writing, pharmacology
studies, toxicology studies, formulation, process development and manufacturing
scale-up (including bulk compound production), test method development,
stability testing, quality assurance and quality control, qualification and
validation, technical support, pharmacokinetic studies, clinical trials and
regulatory affairs activities.

“EMA” shall mean the European Medicines Agency or any successor agency thereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning given to such term in Section 2.2.

“Exploit” or “Exploitation” shall mean Develop, design, test, modify, improve,
make, have made, use, sell, offer sale, have sold, import, reproduce, market,
distribute, and commercialize.

“EU” shall mean the European Union.

“FDA” shall mean the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof
performing similar functions.

 

3



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“First Commercial Sale” shall mean, with respect to a Product in a country, the
first sale of such Product for monetary value for end use or consumption in such
country after receipt of Regulatory Approval for such Product in such country.

“First EU Indication” shall have the meaning given to such term in Section
2.6(a).

“Form S-3” shall have the meaning given to such term in Section 2.6(c).

“Fundamental Representations” shall have the meaning given to such term in
Section 8.1.

“Governmental Authorities” shall mean all agencies, authorities, bodies, boards,
commissions, courts, instrumentalities, legislatures and offices of any nature
whatsoever of any government or political subdivision, whether supranational,
foreign, federal, state, provincial, county, district, municipality, city or
otherwise, including any Regulatory Authority.

“Healthcare Laws” shall mean any U.S., foreign or other Law or regulation
related to the development, manufacturing or commercialization of healthcare
products and services, including, without limitation, (i) the U.S. Federal Food,
Drug and Cosmetic Act and any regulations promulgated thereunder and any
amendments or successors thereto, (ii) the federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)) and any regulations promulgated thereunder and any
amendments or successors thereto, the Anti-Inducement Law (42 U.S.C. §
1320a-7a(a)(5)) and any regulations promulgated thereunder and any amendments or
successors thereto, (iii) the civil False Claims Act (31 U.S.C. §§ 3729 et seq.)
and any regulations promulgated thereunder and any amendments or successors
thereto, (iv) the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)) and
any regulations promulgated thereunder and any amendments or successors thereto,
(v) the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. §
1320d et seq.) and any regulations promulgated thereunder and any amendments or
successors thereto, and (vi) any foreign equivalents of any of the above.

“IND” shall mean an Investigational New Drug Application filed with the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations (or its
successor regulation) with respect to any of the Program Compounds, or the
equivalent application or filing filed with any equivalent agency or
Governmental Authority outside the United States of America (including any
supra-national agency such as the EMA), and all supplements, amendments,
variations, extensions and renewals thereof that may be filed with respect to
the foregoing.

“IND Acknowledgement Letter” means the letter, together with FDA Form 1571, in
substantially the form attached hereto as Exhibit F.

“IND Letter” means the letter, together with FDA Form 1571, in substantially the
form attached hereto as Exhibit G.

“Indemnification Cap” shall have the meaning given to such term in Section 8.5.

“Indemnified Party” shall have the meaning given to such term in Section 8.4.

“Indemnifying Party” shall have the meaning given to such term in Section 8.4.

 

4



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Indication” shall mean a specific disease, infection or other condition which
is recognized by a Regulatory Authority as being a disease, infection or
condition. For avoidance of doubt, the term “Indication” includes each of
myelodysplastic syndrome, acute myeloid leukemia, peripheral T-cell lymphoma,
Hodgkins lymphoma, non-Hodgkin’s lymphoma, Kaposi’s sarcoma, gastric carcinoma,
nasopharyngeal carcinoma, sarcoma, myelofibrosis, HIV infection, HBV infection,
bone marrow transplant and organ transplant. All variants of a single disease,
infection or condition (whether classified by severity or otherwise) will be
treated as the same Indication, except that different types of cancer (e.g., as
defined by site or cancer cell origin) will be treated as different Indications.
The treatment or prevention of a disease, infection or other condition in adults
and the treatment or prevention of the same disease, infection or other
condition in a pediatric population will not be treated as separate Indications.

“Intellectual Property” shall mean all worldwide intellectual property rights,
including rights in and to the following: (a) Patents; (b) Marks; (c)
Copyrights; (d) Know-How; (e) data exclusivity, databases and data collections;
and (f) any similar, corresponding or equivalent rights to any of the foregoing.

“Inventory” shall mean all quantities of SB939 drug substance in the possession
or Control of Seller or any of its Subsidiaries as of immediately prior to the
Closing.

“IRS” shall mean the United States Internal Revenue Service.

“Know-How” shall mean inventions (whether or not patentable), invention
disclosures, processes, methods, algorithms and formulae, know-how, trade
secrets, technology, information, knowledge, practices, formulas, instructions,
skills, techniques, technical data, designs, drawings, computer programs,
apparatus, results of experiments, test data, including pharmacological,
toxicological and Clinical Data, analytical and quality control data,
manufacturing data and descriptions, market data, devices, assays, chemical
formulations, notes of experiments, specifications, compositions of matter,
physical, chemical and biological materials and compounds, whether in
intangible, tangible, written, electronic or other form.

“Knowledge” shall mean (a) with respect to Seller, the actual knowledge of a
particular fact or other matter being possessed as of the pertinent date by Dr.
Forrest H. Fuller, Dr. Kantharaj Ethirajulu and Tamar Howson, and (b) with
respect to Purchaser, the actual knowledge of a particular fact or other matter
being possessed as of the pertinent date by the Purchaser’s Chief Executive
Officer, Chief Financial Officer and Chief Medical Officer.

“Laboratory Notebooks” shall mean Seller’s original laboratory notebooks that
contain information relating to any Program Compound and/or Product.

“Laws” shall mean any statute, law, ordinance, regulation, rule, code, Order,
other requirement or rule of law enacted, issued, promulgated, enforced or
entered by a Governmental Authority.

“Liability” shall mean any direct or indirect indebtedness, liability,
assessment, expense, claim, loss, damage, deficiency, obligation, Tax or
responsibility, known or unknown, disputed or undisputed, joint or several,
vested or unvested, executory or not, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, determinable or
undeterminable,

 

5



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

accrued or unaccrued, absolute or not, actual or potential, contingent or
otherwise (including any liability under any guarantees, letters of credit,
performance credits or with respect to insurance loss accruals), whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.

“LIBOR” shall have the meaning given to such term in Section 2.8(a).

“Lien” shall mean any mortgage, lien, pledge, charge, claim, equitable interest,
right-of-way, easement, encroachment, security interest, preemptive right, right
of first refusal or similar restriction or right, including any restriction on
use, option, judgment, title defect or encumbrance of any kind other than
Permitted Liens.

“Marketing Approval” shall mean, with respect to any Product in a country or
jurisdiction, any and all approvals, registrations, licenses or authorizations
of the applicable Regulatory Authority(ies) necessary for the marketing and sale
of such Product for a particular Indication in such country or jurisdiction,
including, where applicable, approval of Product labeling for such Indication.

“Marks” shall mean all United States and foreign trademarks, service marks,
trade names, service names, brand names, trade dress rights, logos, Internet
domain names and corporate names, together with the goodwill associated with any
of the foregoing, and all applications, registrations and renewals thereof.

“Material Adverse Effect” shall mean an effect that is materially adverse to the
Program or could reasonably be expected to impair the ability of Seller to
consummate the Acquisition or performance of obligations under this Agreement;
provided, however, that none of the following (individually or in combination)
shall be deemed to constitute, or shall be taken into account in determining
whether there has been, a Material Adverse Effect: (a) any adverse effect
resulting directly from general business or economic conditions, except to the
extent such general business or economic conditions have a disproportionate
effect on the Program; (b) any adverse effect resulting directly from conditions
generally affecting any industry or industry sector to which the Program
relates, except to the extent such adverse effect has a disproportionate effect
on the Program; (c) any adverse effect resulting directly from the announcement,
execution or delivery of this Agreement or the pendency or consummation of the
transactions contemplated hereunder; (d) any adverse effect resulting directly
from any change in accounting requirements or principles or any change in
applicable Laws or the interpretation thereof; (e) any adverse effect resulting
directly from any breach by Purchaser of any provision of this Agreement; or (f)
any adverse data, event or outcome, arising out of or related to the Program,
including pre-clinical and clinical trials, which data, event or outcome is
disclosed in the Clinical Data or Regulatory Materials made available by Seller
to Purchaser prior to the date of this Agreement.

“Milestone Event” shall have the meaning given to such term in Section 2.6(a).

“Milestone Payment” shall have the meaning given to such term in Section 2.6(a).

“Milestone Stock Payment” shall have the meaning given to such term in Section
2.6(a).

 

6



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“NDA” shall mean a New Drug Application (as more fully described in 21 CFR
314.50 et seq. or its successor regulation), or any amendment or supplement
thereto, with respect to a Program Compound or Product for an Indication,
submitted to the FDA.

“Net Sales” shall mean the gross amount invoiced for sales of Product by Selling
Persons to Third Parties, less the following deductions from such gross amounts
to the extent attributable to such Product and to the extent actually incurred,
allowed, accrued or specifically allocated:

(a) trade, cash and quantity discounts actually given;

(b) price reductions or rebates, retroactive or otherwise, or charge backs
actually granted or paid to Governmental Authorities, group purchasing
organizations, Third Party payors (including managed health care organizations)
or trade customers;

(c) amounts repaid or credited by reason of rejections, defects, return goods
allowance, recalls or returns;

(d) reasonable and customary freight, shipping insurance and other
transportation charges directly related to the sale of the Product separately
stated on the invoice to the Third Party;

(e) fees for any services provided by wholesalers and warehousing chains related
to the distribution of such Product; and

(f) sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, to the extent that such items
are included in the gross invoice price of the Product and actually borne by
Selling Persons without reimbursement from any Third Party (but not including
taxes assessed against the income derived from such sale);

all as determined in accordance with GAAP on a basis consistent with Purchaser’s
annual audited financial statements.

The transfer of Product between or among Purchaser and its Affiliates and
Selling Persons for resale (which resale will give rise to Net Sales), use in a
clinical trial, or use as free marketing samples will not be considered a sale.

Upon the sale or other disposal of Product, such sale, disposal or use will be
deemed to constitute a sale with the consideration for the sale being the
consideration for the relevant transaction and constituting Net Sales hereunder,
or if the consideration is not a monetary amount, a sale will be deemed to have
occurred for a price assessed on the value of whatever consideration has been
provided in exchange for the sale. Disposal of Product for or use of Product in
Clinical Trials or as free samples will not give rise to any deemed sale under
this definition. Such amounts will be determined from the books and records of
Purchaser, its Affiliates and Selling Persons maintained in accordance with
GAAP, consistently applied throughout the organization.

 

7



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Net Sales Milestone Events” shall have the meaning given to such term in
Section 2.6(a).

“Notice of Claim” shall have the meaning given to such term in Section 8.4.

“Orders” shall have the meaning given to such term in Section 3.8.

“OIG” shall have the meaning given to such term in Section 3.8.

“Other Program Materials” shall mean, to the extent in the possession of or
Controlled by Seller or its Subsidiaries as of the Closing, (i) all research and
development reports and disclosure memoranda relating to the Program Compounds,
including study reports, clinical trial related documents including consent
forms, study contracts, site agreements, manuscripts and in process
publications, (ii) all of the marketing and promotional documents, such as
customer lists, marketing and promotional plans, documents and materials, field
force training manuals and materials, and the like, to the extent relating to
the Program Compounds, (iii) all worldwide safety reports with respect to the
Program Compounds in existence as of the Closing, and (iv) all manufacturing
information used in connection with the Program Compounds.

“Party” shall mean Seller or Purchaser, individually, as the context so
requires, and the term “Parties” shall mean collectively, Seller and Purchaser.

“Patent Files” shall mean, with regard to a Program Patent: (a) the complete
file histories for such Program Patent in the possession of Seller; and (b) all
files relating to such Program Patent that are held or maintained on Seller’s
behalf by Seller’s outside patent counsel, Phillips Ormonde Fitzpatrick,
including all contents of such files.

“Patents” shall mean all United States and foreign patents and applications,
including any and all divisionals, continuations and continuations-in-part of
the patents and patent applications therefor and reissues, reexaminations,
restorations (including supplemental protection certificates) and extensions
thereof.

“Permitted Liens” shall mean any: (a) liens for current Taxes not yet due and
payable or that are otherwise not material; (b) statutory or common law liens in
favor of carriers, warehousemen, mechanics and materialmen, to secure claims for
labor, materials or supplies, and other like liens arising in the ordinary
course of business and consistent with past practices for sums not yet due and
payable or which are being contested in good faith; and (c) liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods.

“Person” shall mean an individual, corporation, partnership, limited
partnership, limited liability company, limited liability partnership,
syndicate, person (including a “person” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, together with the rules and
regulations promulgated thereunder), trust, association, entity or government or
political subdivision, agency or instrumentality of a government.

“Phase 2 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 2 study as defined in 21 CFR § 312.21(b) (or its
successor regulation).

 

8



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Phase 3 Milestone Event” shall have the meaning given to such term in Section
2.6(a).

“Phase 3 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 3 study as defined in 21 CFR § 312.21(c) (or its
successor regulation).

“Pivotal Trial” shall mean, with respect to a Product, a Phase 2 Trial of such
Product that is intended to form the primary basis of an efficacy claim in an
NDA submission and/or is the subject of a special protocol assessment agreement
with the FDA.

“Pricing Approval” shall mean, with respect to a Product in a country or
jurisdiction, the approval, agreement, determination or governmental decision
establishing the price or level of reimbursement for such Product, if legally
required in the relevant country or jurisdiction before any sale of such Product
may occur in such country or jurisdiction.

“Product” shall mean any pharmaceutical product containing or comprising any
Program Compound, whether or not as the sole active ingredient and in any
dosage, form or formulation.

“Program” shall mean: (a) in the case of Seller, all of Seller’s and its
Subsidiaries’ activities (including activities performed by any Third Party on
behalf of Seller) directed to the Development and manufacture (including
synthesis, formulation, finishing or packaging), use, offer for sale, sale,
import or other Exploitation of the Program Compounds, up to the Closing Date;
and (b) in the case of Purchaser, all of Purchaser’s and its Affiliates’ and
Third Party licensees’ activities (including activities performed by any Third
Party on behalf of any of them) directed to the Development and manufacture
(including synthesis, formulation, finishing or packaging), use, offer for sale,
sale, import or other Exploitation of the Program Compounds following the
Closing Date.

“Program Compound” shall mean: (a) SB939, SB1304, SB1354 and SB1502; (b) any
compound claimed generically or specifically or otherwise covered in any of the
Program Patents; and (c) any derivative, analog, salt, hydrate, solvate, ester,
polymorph, isomer, regioisomer or stereoisomer (including enantiomer and
diastereoisomer) of any compound described in clause (a) or (b) above, whether
existing on the Closing Date or generated or synthesized by or on behalf of
Purchaser or any of its Affiliates or licensees after the Closing.

“Program Know-How” shall mean Know-How not included in the Program Patents,
which Know-How is: (a) Controlled by Seller or its Subsidiaries immediately
prior to the Closing; and (b) directed to the Development, manufacture
(including synthesis, formulation, finishing or packaging), use, offer for sale,
sale, import or other Exploitation of any Program Compound and/or Product,
including the Clinical Data; but excluding, in any event, any Know-How that is
an Excluded Asset.

“Program Notebooks” shall mean true and complete copies of those portions of the
Laboratory Notebooks that relate to the Program Compounds and/or Products,
excluding any portion of the Laboratory Notebooks relating to any compound that
is not a Program Compound.

“Program Patents” shall mean inventions, applications, and patents set forth in
Exhibit C and any and all applications filed in any country based thereon,
including applications in countries other than the country of priority filing
under the provisions of any international

 

9



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

convention; any and all patents, including reissues and extensions thereof,
obtained in any country upon said inventions; any and all continuing
applications, including divisional, continuation and continuation-in-part
applications; any substitute applications; all prior applications disclosing
said inventions to which the present application claims priority; and to any
other applications claiming the benefit of said prior applications.

“Program Technology” shall mean the Program Patents and the Program Know-How.

“Proprietary Compound” shall mean any composition of matter, other than a
Program Compound, that is covered by a valid claim (provided that, a valid claim
shall mean a Valid Claim with the term “Program Patent” replaced with “patent or
patent application”), and is not covered by a Program Patent.

“Purchased Assets” shall have the meaning given to such term in Section 2.1.

“Purchase Price” shall have the meaning given to such term in Section 2.5.

“Purchaser Common Stock” shall mean Purchaser’s Common Stock, par value Common
Stock, $0.00000002.

“Purchaser Series A Preferred Stock” shall mean Purchaser’s Series A Convertible
Preferred Stock, par value $0.01.

“Purchaser Series B Preferred Stock” shall mean Purchaser’s Series B Preferred
Stock, par value $0.01.

“Purchaser” shall have the meaning given to such term in the preamble of this
Agreement.

“Purchaser SEC Reports” shall have the meaning given to such term in Section
4.7(a).

“Purchaser Indemnitees” shall have the meaning given to such term in Section
8.2.

“Regulatory Approval” shall mean, with respect to a Product in a country or
jurisdiction, (a) Marketing Approval, and (b) all Pricing Approvals with respect
to such Product in such country or jurisdiction.

“Regulatory Authority” shall mean any regulatory agency, ministry, department or
other governmental body having authority in any country or region to control the
development, manufacture, marketing, and sale of Products, including the FDA and
EMA.

“Regulatory Materials” shall mean all U.S. and foreign regulatory applications,
filings, submissions and approvals (including all INDs and NDAs, and foreign
counterparts thereof, and all Regulatory Approvals) for Program Compounds and/or
Products, and all correspondence with the FDA and other Governmental Authorities
relating to the Program Compounds and/or Products or any of the foregoing
regulatory applications, submissions and approvals; that, in each case, are in
the possession of or Controlled by, or held by or for Seller or its Subsidiaries
at the Closing Date, whether generated, filed or held by or for Seller or its
Subsidiaries.

 

10



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

“Regulatory Milestone Events” shall have the meaning given to such term in
Section 2.6(a).

“Representatives” shall mean directors, officers, members, managers, employees,
attorneys, accountants, representatives and other agents.

“Retained Liabilities” shall have the meaning given to such term in Section 2.4.

“Second EU Indication” shall have the meaning given to such term in Section
2.6(a).

“SB1304” shall mean the compound designated by Seller as “SB1304,” the structure
of which is described in Exhibit E.

“SB1354” shall mean the compound designated by Seller as “SB1354,” the structure
of which is described in Exhibit E.

“SB1502” shall mean the compound designated by Seller as “SB1502,” the structure
of which is described in Exhibit E.

“SB939” shall mean the compound designated by Seller as “SB939,” the structure
of which is described in Exhibit E.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning given to such term in the preamble of this
Agreement.

“Seller Disclosure Schedules” shall have the meaning given to such term in the
first paragraph of Article 3.

“Seller Indemnitees” shall have the meaning given to such term in Section 8.3.

“Selling Person” shall mean, with respect to a Product, Purchaser and its
Affiliates and each licensee or sublicensee of rights to sell such Product.

“Set-Off Right” shall have the meaning given to such term in Section 8.5.

“Subsidiary” shall mean any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by Seller.

“Surviving Person” shall have the meaning given to such term in Section 2.6(c).

“Taxes” shall mean: (i) any and all taxes, fees, levies, duties, tariffs,
imposts and other charges of any kind, imposed by any taxing authority,
including taxes or other charges on, measured by, or with respect to income,
franchise, windfall or other profits, gross receipts, property, sales, use,
value added, good and services, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, escheat, unclaimed
property, real or personal property or net worth; taxes or other charges in the
nature of excise, withholding,

 

11



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ad valorem, stamp, transfer, value-added or gains taxes; (ii) any Liability for
the payment of any amounts of the type described in (i) as a result of being a
member of an affiliated, combined, consolidated or unitary group for any taxable
period; (iii) any Liability for the payment of amounts of the type described in
(i) or (ii) as a result of being a transferee of, or a successor in interest to,
any Person or as a result of an express or implied obligation to indemnify any
Person; and (iv) any and all interest, penalties, additions to tax and
additional amounts imposed in connection with or with respect to any amounts
described in (i), (ii) or (iii).

“Tax Return” shall mean any return, report, statement, form or other
documentation (including any additional or supporting material and any
amendments or supplements) filed or maintained, or required to be filed or
maintained, with respect to or in connection with the calculation,
determination, assessment or collection of any Taxes.

“Third Party” shall mean any Person other than Seller or Purchaser or an
Affiliate of Seller or Purchaser.

“Third Party Acquiror” shall have the meaning given to such term in Section
7.2(a).

“Third Party Claim” shall have the meaning given to such term in Section 8.4(b).

“Transaction Documents” shall mean, collectively, this Agreement, the Assignment
and Assumption Agreement, the Patent Assignment and the Registration Rights
Agreement.

“Transaction Value” shall have the meaning set forth in Section 2.5.

“Update Report” shall have the meaning set forth in Section 2.6(c).

“Valid Claim” shall mean any claim in any unexpired and issued Program Patent
that has not been disclaimed, revoked or held invalid or unenforceable by a
decision of a court or other governmental agency of competent jurisdiction from
which no appeal can be taken, or with respect to which an appeal is not taken
within the time allowed for appeal, and that has not been disclaimed or admitted
to be invalid or unenforceable through reissue, disclaimer or otherwise, or (b)
any claim of a pending patent application within the Program Patents that has
not been abandoned, finally rejected or expired without the possibility of
appeal or re-filing, nor pending for five (5) or more years.

1.2 Interpretation. Unless the context otherwise requires, the terms defined in
Section 1.1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
defined herein. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

12



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ARTICLE 2

PURCHASE & SALE OF PURCHASED ASSETS

2.1 Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall, or shall cause one or more of its Subsidiaries to,
sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall
purchase and acquire from Seller, free and clear of all Liens other than the
Assumed Liabilities and Permitted Liens, all of Seller’s and its Subsidiaries’
right, title and interest in and to all of the following (collectively, the
“Purchased Assets”):

(a) The Program Compounds;

(b) All Program Technology and any Copyrights Controlled by Seller or its
Subsidiaries immediately prior to the Closing in publications primarily related
to the Program Compounds, and/or Products and/or the Program, and all rights to
sue for or assert claims against and remedies against past, present or future
infringements of the foregoing and rights of priority and protection of
interests therein and to retain any and all amounts therefrom except any
Excluded Assets;

(c) All Regulatory Materials, including the items listed on Schedule 2.1(c);

(d) All Inventory, including, the items listed on Schedule 2.1(d), but excluding
any Inventory not manufactured in accordance with current good manufacturing
practices;

(e) All Patent Files with respect to the Program Patents;

(f) All Program Notebooks, including the information contained therein;

(g) All Other Program Materials; and

(h) all rights and claims to the extent relating to the items described in
paragraphs (a) through (g) of this Section 2.1 or to any Assumed Liability, and
all warranties, indemnities and similar rights in favor of Seller or any of its
Subsidiaries to the extent related to any such Purchased Asset or any Assumed
Liability.

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following (collectively, the
“Excluded Assets”) shall not be part of the sale and purchase contemplated
hereunder, are excluded from the Purchased Assets, and shall remain the property
of Seller after the Closing:

(a) All assets not specifically listed in Section 2.1;

(b) All assets (including Intellectual Property) of the Seller used in the
Seller’s businesses and programs directed to the Development, manufacture, use,
sale, offer for sale, import or other Exploitation of compounds other than the
Program Compounds, including, without limitation, the Laboratory Notebooks, but
excluding the information contained in the Program Notebooks (which information
is included in the Purchased Assets);

 

13



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(c) All rights of Seller under this Agreement and the Transaction Documents;

(d) All minute books and corporate seals, stock books, Tax Returns and similar
records of Seller;

(e) Accounts Receivable;

(f) All cash, cash equivalents on hand or in bank accounts and short term
investments, marketable securities and inter-company accounts receivable;

(g) Any prepayment, refund, claim, offset or other right of Seller with respect
to any Tax arising or resulting from or in connection with the ownership of the
Purchased Assets or operation of the Program attributable to any Tax period
ending on or prior to the Closing Date, or, in the case of any Tax period which
includes but does not end on the Closing Date, the portion of such period up to
and including the Closing Date;

(h) All other accounts or notes receivable of Seller with respect to the Program
that were earned prior to the Closing Date;

(i) All leasehold interests and, other than the Purchased Assets, all biological
or chemical materials, machinery, equipment, furniture, furnishings, fixtures
and other tangible property;

(j) All claims and counterclaims relating to Excluded Liabilities or Excluded
Assets;

(k) All rights under insurance policies, including, without limitation, all
claims, refunds and credits due or to become due under such policies; and

(l) The claims, remedies, rights, consideration (including contractual and
escrow rights) or any other right related to any of the foregoing of Seller
pursuant to this Agreement.

2.3 Assumed Liabilities. Except for the Assumed Liabilities, Purchaser shall
not, by virtue of its purchase of the Purchased Assets, assume or become
responsible for any Liabilities of Seller or any other Person in connection with
this Agreement. Upon and subject to the terms, conditions, representations and
warranties of Seller contained herein, and subject to Section 2.4, Purchaser
hereby assumes and agrees to pay, perform, and discharge in a timely manner when
due, any Liabilities:

(a) arising out of or relating to the prosecution, ownership, operation,
maintenance, sale, lease or use of the Purchased Assets or the operation of the
Program by or on behalf of Purchaser after the Closing Date;

(b) for Taxes (i) related to the Purchased Assets or the operation of the
Purchased Assets that are attributable to any taxable period (or portion
thereof) beginning after the Closing Date or (ii) which are the responsibility
of Purchaser under Section 2.11; and

 

14



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(c) which the Purchaser specifically assumes pursuant to the terms of this
Agreement;

(collectively, the “Assumed Liabilities”).

2.4 Retained Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume, and shall have no Liability for, any Liabilities of Seller or its
Subsidiaries of any kind, character or description, whether accrued, absolute,
contingent or otherwise (including any Liability for (i) broker’s or finder’s
fees or commissions or similar payments to any agent, broker, investment banker
or other Person retained by Seller or any of its Subsidiaries in connection with
the Acquisition or any of the other transactions contemplated by this Agreement,
or (ii) any matter relating to Seller’s or its Subsidiaries’ ownership, use or
operation of the Purchased Assets on or prior to the Closing), it being
understood that Purchaser is expressly disclaiming any express or implied
assumption of any Liabilities other than the Assumed Liabilities (collectively,
the “Retained Liabilities”).

2.5 Purchase Price; Payment of Purchase Price. The aggregate consideration for
the Purchased Assets shall be (i) the assumption of the Assumed Liabilities;
(ii) an amount in Purchaser Common Stock with a Transaction Value equal to five
hundred thousand U.S. dollars ($500,000) (the “Closing Stock Payment”), and
(iii) the Milestone Payments and Contingent Earnouts that become due pursuant to
Section 2.6 (collectively, the “Purchase Price”). The value (the “Transaction
Value”) of Purchaser Common Stock issued for the purpose of the Closing Stock
Payment or any Milestone Payment shall be determined based on the five (5) day
volume weighted average purchase price for shares of Purchaser Common Stock on
the NASDAQ Capital Market on the five (5) trading days immediately prior to (a)
the signing of this Agreement in the case of the Closing Stock Payment, or (b)
the achievement of the applicable Milestone Event in the case of a Milestone
Payment; in each case, as determined by reference to Bloomberg. The shares of
Purchaser Common Stock comprising the Closing Stock Payment will not be
registered at the Closing under the Securities Act, but such shares and all
shares of Purchaser Common Stock payable in connection with the achievement of
Milestone Events will be covered by a Registration Rights Agreement between
Purchaser and Seller, in the form attached hereto as Exhibit D, to be executed
and delivered at Closing.

2.6 Milestone Payments.

(a) Milestone Events. Upon the first achievement of each of the events set forth
in the table below (each, a “Milestone Event”), whether achieved by Purchaser or
any of its Affiliates or Selling Persons, Purchaser shall pay to Seller the
amount set forth opposite such Milestone Event in the table below (each such
payment, a “Milestone Payment”) in accordance with Section 2.6(b). Except as
otherwise indicated, all such amounts shall be in cash. Each of the Milestone
Payments set forth below shall be payable only one time. All Milestone Payments
are non-refundable and non-creditable. Milestone Events (A) through (G) set
forth in the table below are referred to in this Agreement as “Regulatory
Milestone Events”; and Milestone Events (H) through (M) set forth in the table
below are referred to in this Agreement as “Net Sales Milestone Events.” For the
avoidance of doubt, no amounts shall be due for subsequent or repeated
achievements of such Milestone Event, whether for the same or a different
Program Compound, Product or Indication.

 

15



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Milestone Event

  

Milestone Payment

Regulatory Milestone Events    (A) First dosing of a patient in a Phase 3 Trial
or other Pivotal Trial of a Product for any Indication (the “Phase 3 Milestone
Event”)    $200,000 plus an amount in Purchaser Common Stock with a Transaction
Value equal to $500,000 (the “Milestone Stock Payment”) (B) First FDA approval
of an NDA for a Product for any Indication (the “First US Indication”)   
$15,000,000 (C) First FDA approval of an NDA for a Product for any Indication
other than the First US Indication    $7,500,000 (D) The earlier of: (x) first
receipt of Regulatory Approval in the earlier of (i) the EU, or (ii) any two of
England, France, Germany, Italy or Spain, for a Product for any Indication (the
“First EU Indication”); or (y) the earlier of (i) First Commercial Sale of a
Product in the EU after receipt of Marketing Approval in the EU for the First EU
Indication, or (ii) First Commercial Sale of a Product in any two of England,
France, Germany, Italy or Spain after receipt of Marketing Approval in such two
countries for the First EU Indication    $10,000,000 (E) The earlier of: (x)
first receipt of Regulatory Approval in the earlier of (i) the EU, or (ii) in
any two of England, France, Germany, Italy or Spain, for a Product for any
Indication other than the First EU Indication (the “Second EU Indication”); or
(y) the earlier of (i) First Commercial Sale of a Product in the EU after
receipt of Marketing Approval in the EU for the Second EU Indication, or (ii)
First Commercial Sale of a Product in any two of England, France, Germany, Italy
or Spain after receipt of Marketing Approval in such two countries for the
Second EU Indication    $5,000,000 (F) First receipt of Regulatory Approval in
Japan for a Product for any Indication (the “First Japan Indication”)   
$4,500,000 (G) First receipt of Regulatory Approval in Japan for a Product for
any Indication other than the First Japan Indication    $2,500,000

 

16



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Net Sales Milestone Events    (H) First calendar year in which aggregate Net
Sales of all Products in the U.S., Canada and Mexico exceed $100 million   
$5,000,000 (I) First calendar year in which aggregate Net Sales of all Products
in the U.S., Canada and Mexico exceed $250 million    $12,500,000 (J) First
calendar year in which aggregate Net Sales of all Products in the EU exceed $50
million    $2,500,000 (K) First calendar year in which aggregate Net Sales of
all Products in the EU exceed $125 million    $6,000,000 (L) First calendar year
in which aggregate Net Sales of all Products in Japan exceed $25 million   
$1,000,000 (M) First calendar year in which aggregate Net Sales of all Products
in Japan exceed $60 million    $3,000,000

(b) Notice and Payment. No later than five (5) Business Days after the
occurrence of each Regulatory Milestone Event, Purchaser shall: (i) provide
written notice to Seller of the occurrence of such Regulatory Milestone Event;
and (ii) subject to Section 2.6(d), pay the corresponding Milestone Payment by
wire transfer of immediately available funds to an account specified by Seller.
No later than forty-five (45) days after the end of the calendar quarter in
which each Net Sales Milestone Event occurs, Purchaser shall: (x) provide
written notice to Seller of the occurrence of such Net Sales Milestone Event;
and (y) pay the corresponding Milestone Payment by wire transfer of immediately
available funds to an account specified by Seller.

(c) Diligence. Purchaser shall use commercially reasonable efforts to cause all
of the Milestone Events to be achieved. For purposes of this Section 2.6(c), the
term “commercially reasonable efforts” means, with respect to Purchaser’s
efforts to achieve the Milestone Events, the level of efforts consistent with
the efforts and resources a pharmaceutical company of similar size and situation
in the exercise of its reasonable business judgment typically devotes to its own
product candidates of similar market potential, at a similar stage in
development or product lifecycle, taking into account the stage of development
or product lifecycle or other of Purchaser’s product candidates, safety and
efficacy, product profile, cost of goods, the competitiveness of the
marketplace, Purchaser’s patent position with respect to such product (including
Purchaser’s ability to obtain or enforce, or have obtained or enforced, such
patent rights), the third-party patent landscape relevant to the product, the
regulatory structure involved, the likelihood of regulatory approval, the
anticipated or actual profitability of the applicable product, and other
technical, legal, scientific and medical considerations. Seller

 

17



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

acknowledges that Purchaser will need to raise additional capital in order to
pursue the Program. Nothing in this Agreement shall be construed to require
Purchaser to pursue the Program in priority to any of Purchaser’s other programs
and product candidates. Until the earlier of (i) the termination of diligence
obligations pursuant to this Section 2.6(c) and (ii) First Commercial Sale of a
Product in each of the United States and the EU, Purchaser shall send to Seller
a status report regarding the development, manufacture and commercialization of
Program Compounds and Products, including the status of efforts to achieve the
Milestone Events, in January and June of each year (each such report, an “Update
Report”), with the first such Update Report due in January 2013. Within thirty
(30) days after receipt of an Update Report, if Seller requests a meeting, upon
reasonable notice during regular business hours, with representatives of
Purchaser to discuss such report, Purchaser shall use its Commercially
Reasonable Efforts to make available for such a meeting those of its employees
and representatives as are responsible for the applicable activities set forth
in the Update Report. Purchaser’s obligations under this Section 2.6(c) shall
terminate and be of no further effect as of expiration of all Contingent
Earnouts obligations of Purchaser under Section 2.5, provided that if there has
been no commercial sale of a Product before expiration of the last-to-expire
Valid Claim of the Program Patents, then Purchaser’s obligations under this
Section 2.6(c) shall terminate and be of no further effect as of expiration of
the last-to-expire Valid Claim of the Program Patents.

(d) Phase 3 Milestone Event Payment. Purchaser may pay the Milestone Stock
Payment through the issuance of shares of Purchaser Common Stock; provided,
that, at the time of any such issuance, (i) such shares have been registered for
resale under the Securities Act pursuant to a registration statement on Form S-3
filed by Purchaser (the “Form S-3”), at Purchaser’s sole expense, (ii) the Form
S-3 is effective under the Securities Act and is not the subject of any stop
order or proceedings seeking a stop order, and (iii) Purchaser Common Stock is
listed for trading on the NASDAQ Capital Market. In the event Purchaser Common
Stock is not listed on the NASDAQ Capital Market or another national securities
exchange at the time of achievement of the Phase 3 Milestone Event, the
Milestone Stock Payment shall be paid entirely in a cash payment equal to five
hundred thousand U.S. dollars ($500,000). In addition, if any issuance of
Purchaser Common Stock pursuant to this Article 2 would require stockholder
approval under the rules of the NASDAQ Capital Market or any other securities
exchange on which the shares are then listed, and such approval has not been
obtained, then the applicable Closing Stock Payment or Milestone Stock Payment
shall be paid entirely in cash.

(e) Survival. The obligations set forth in this Section 2.6 shall survive the
Closing.

2.7 Contingent Earnouts.

(a) Contingent Earnout Rate. In addition to the Milestone Payments, Purchaser
will pay to Seller payments in the amount of two percent (2%) of Net Sales of
Products (“Contingent Earnouts”); provided, however, that no Contingent Earnouts
shall be payable with respect to Net Sales of a Product in a country if: (i)
such Product is not Covered by a Valid Claim in such country; and (ii) no
Clinical Data is included in the regulatory filings for such Product in such
country; provided, further, however, if the Product is a Combination Product,
Purchaser will pay to Seller Contingent Earnouts in the amount of one and one
half percent (1.5%) of Net Sales of such Combination Product.

 

18



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(b) Contingent Earnout Term. Contingent Earnouts shall be payable on a
Product-by-Product and country-by-country basis, from First Commercial Sale of a
Product in a country until the later of (i) expiration or invalidation of the
last Valid Claim that Covers such Product in such country, and (ii) ten (10)
years after the First Commercial Sale of such Product in such country (in each
case, the “Contingent Earnout Term”).

(c) Contingent Earnout Reports and Payment. Within forty-five (45) days after
the end of each calendar quarter, Purchaser shall deliver to Seller a written
report indicating, on a Product-by-Product and country-by-country basis, gross
sales and Net Sales (including deductions, itemized by major category), a
calculation of the Contingent Earnouts due on such Net Sales, and the prices and
the number of units of Product sold. Such amounts shall be expressed in U.S.
dollars, and such reports shall include the rates of exchange used to convert to
U.S. dollars from the currency in which such sales were made or payments
received. Contingent Earnouts due to Seller will be paid on the date of delivery
of such report.

(d) Survival. The obligations set forth in this Section 2.7 shall survive the
Closing.

2.8 Payments; Audits.

(a) Exchange Rate; Manner and Place of Payment. Except for the Closing Stock
Payment and the Milestone Stock Payment, all payments hereunder shall be payable
in U.S. dollars. With respect to each quarter, for countries other than the
United States, whenever conversion of payments from any foreign currency shall
be required, such conversion shall be made at the rate of exchange used
throughout the accounting system of Purchaser and its Affiliates for such
quarter. All payments owed under this Agreement shall be made by wire transfer
to a bank and account designated in writing by Seller, unless otherwise
specified in writing by Seller.

(b) Responsibility for Payments. Purchaser shall not consolidate with or merge
into any other Person, assign, convey or transfer its properties and assets
substantially as an entirety to any Person or assign, convey or transfer
substantially all the Purchased Assets or substantially all the assets of the
Program as operated by Purchaser following the Closing Date, to any Person,
unless: (i) the Person formed by such consolidation or into which Purchaser is
merged or the Person that acquires by conveyance or transfer, the properties and
assets of Purchaser (the “Surviving Person”) has expressly assumed the
obligation to pay all Contingent Earnouts and each previously unpaid Milestone
Payment when due and the obligation to perform every other surviving duty and
covenant of Purchaser under this Agreement; provided, however, that any such
Person that receives rights in respect of one or more geographic regions, but
not the entire world, will not be liable for the payment of Contingent Earnouts
with respect to Net Sales outside of such geographic region(s) or for Milestone
Events occurring outside of such geographic region(s); and (ii) in the event
Purchaser conveys, transfers, licenses or leases its properties and assets in
accordance with the terms and conditions of this Section 2.6(c), Purchaser shall
remain liable for the payment of Contingent Earnouts when due and each
previously unpaid Milestone Payment when due and the performance of every duty
and covenant of Purchaser under this Agreement.

 

19



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(c) Withholding. If Purchaser is required by Law to withhold Taxes of any type
from the Purchase Price, Contingent Earnouts or Milestone Payments payable
hereunder to Seller, Purchaser shall (i) deduct such Tax from the payment made
to Seller, (ii) timely pay such Taxes for and on behalf of Seller to the proper
Governmental Authority, and (iii) furnish Seller with documentation of such
payment within thirty (30) days following such payment.

(d) Late Payments. In the event that any Milestone Payment or Contingent
Earnouts due under this Agreement is not made when due, the payment shall accrue
interest from the date due at the rate of the one-month London Interbank Offered
Rate (“LIBOR”) as quoted in the Wall Street Journal (or if it no longer exists,
similarly authoritative source) plus four hundred (400) basis points; provided,
however, that in no event shall such rate exceed the maximum legal annual
interest rate. The payment of such interest shall not limit Seller from
exercising any other rights it may have as a consequence of the lateness of any
payment.

(e) No Projections. Purchaser and Seller acknowledge and agree that nothing in
this Agreement shall be construed as representing an estimate or projection of
anticipated sales of any Product, and that the Net Sales levels set forth in
Section 2.6 or elsewhere in this Agreement or that have otherwise been discussed
by the parties are merely intended to define the Milestone or Contingent Earnout
obligations to Seller in the event such Net Sales levels are achieved. PURCHASER
MAKES NO REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE
ABLE TO SUCCESSFULLY COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT ANY
PARTICULAR NET SALES LEVEL OF SUCH PRODUCT WILL BE ACHIEVED.

2.9 Allocation of Purchase Price. The Purchase Price shall be allocated in
accordance with Schedule 2.9. The parties hereto further agree that: (a) the
agreed upon allocation of Purchase Price shall be used in filing all Tax
Returns; and (b) they will not take any position inconsistent with such
allocation upon any examination of any such Tax Return, in any refund claim or
in any tax litigation.

2.10 Closing. The consummation of the purchase and sale of the Purchased Assets
and the Assumption of the Assumed Liabilities in accordance with this Agreement
(the “Closing”) shall take place at the offices of Cooley LLP, 4401 Eastgate
Mall, San Diego, CA 92121, no later than two (2) Business Days following the
date on which the conditions set forth in Sections 6.1 and 6.2 have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing but subject to the fulfillment or waiver of those
conditions) or at such other time and place as the parties hereto may mutually
agree. The date of the Closing shall be referred to as the “Closing Date.”

2.11 Tax Matters; Transfer Taxes. Seller shall reimburse Purchaser for any
amount required to be withheld under applicable Law, excluding interest and
penalties (to the extent the Purchaser does not so withhold). All federal,
state, local or foreign or other excise, sales, use, value added, transfer
(including real property transfer or gains), stamp, documentary, filing,
recordation and other similar taxes and fees that maybe imposed or assessed as a
result of the Transaction, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties
(“Transfer Taxes”), shall be borne equally by Purchaser and Seller on a timely
basis. Any Tax Returns that must be filed in connection with

 

20



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Transfer Taxes shall be prepared and filed by Seller, at its expense, and Seller
will use its commercially reasonable best efforts to provide such Tax Returns to
Purchaser at least ten (10) Business Days prior to the date such Tax Returns are
due to be filed. Seller shall provide Purchaser with an IRS Form W-8 BEN.

2.12 Set-off. Purchaser shall have the set-off rights set forth in Section 8.5
in respect of the Contingent Earnouts and Milestone Payments.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that the statements contained in
this Article 3 are true and correct as of the date of this Agreement and as of
the Closing Date, except as specifically disclosed in a document of even date
herewith and delivered by Seller to Purchaser referring to the representations
and warranties in this Agreement (the “Seller Disclosure Schedules”).

3.1 Organization and Qualification. Seller is a private limited company duly
organized, validly existing and in good standing under the Laws of Singapore,
and has all requisite power and authority to own, operate or lease the Purchased
Assets, and to carry on the Program in all material respects as currently
conducted. Neither Seller nor any Subsidiary of Seller is affiliated with or
owns any interest in SBIO Holdings Corporation.

3.2 Authority Relative to this Agreement. Seller has all requisite corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition. The execution, delivery and
performance of this Agreement and the other Transaction Documents by Seller and
the consummation by Seller of the Acquisition have been duly and validly
authorized by all necessary corporate action of Seller, and no other corporate
action on the part of Seller is necessary to authorize this Agreement and the
other Transaction Documents or to consummate the Acquisition. This Agreement and
the other Transaction Documents have been duly executed and delivered by Seller
and, assuming the due authorization, execution and delivery by the other Parties
hereto, each such agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of any applicable bankruptcy, moratorium, insolvency, reorganization or
other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of remedies (whether in a proceeding at Law or in equity)
(collectively, the “Bankruptcy Exception”).

3.3 No Conflict. Except as set forth on Schedule 3.3 of the Seller Disclosure
Schedules, the execution and delivery of this Agreement and the other
Transaction Documents by Seller do not, and the performance by Seller of its
obligations hereunder and the consummation of the Acquisition and the
transactions contemplated by the other Transaction Documents will not: (a)
conflict with or violate any provision of the organizational documents of Seller
or any of its Subsidiaries; (b) conflict with or violate any Law or Order
applicable to Seller or by which any of the Purchased Assets or Seller is bound
or affected; or (c) result in any breach of or constitute a default (or an event
which with the giving of notice or lapse of time or both

 

21



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

would reasonably be expected to become a default) under any Contract to which
Seller is a party or by which any of the Purchased Assets are bound, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on any of the Purchased Assets.

3.4 Required Filings and Consents. The execution and delivery of this Agreement
and the other Transaction Documents by Seller do not, and the performance by
Seller of its obligations hereunder and thereunder and the consummation of the
Acquisition will not, require any consent, approval, authorization or permit of,
or filing by Seller with or notification by Seller to, any Governmental
Authority or any Third Party.

3.5 Title to Purchased Assets. Seller has good, valid and marketable title to
the Purchased Assets free and clear of all Liens other than Permitted Liens. The
Purchased Assets constitute all of the assets (including Intellectual Property)
owned or Controlled by Seller and/or its Subsidiaries that are primarily used or
held by Seller and/or its Subsidiaries for use in, or are necessary for, the
Program, except that Seller will retain the Laboratory Notebooks (it being
understood that the information contained in the Program Notebooks is included
in the Purchased Assets). Neither Seller nor any Subsidiary has granted any
security interests, whether registered or unregistered in or to the Purchased
Assets.

3.6 Intellectual Property.

(a) Disclosure and Ownership of Seller Patents. Schedule 3.6(b)(i) of the Seller
Disclosure Schedules lists all of the Program Patents existing as of the date of
this Agreement, setting forth in each case the jurisdictions in which the
Program Patents have been filed. Seller is the sole and exclusive owner of, and
has good, valid and marketable title to, free and clear of all Liens (other than
Permitted Liens), the Program Patents.

(b) Disclosure of Agreements.

(i) Schedule 3.6(b)(i) of the Seller Disclosure Schedules lists any existing
Contract:

(1) granting any Person any right to make, manufacture, use, sell or otherwise
distribute any Program Compound, with or without the right to sublicense the
same;

(2) granting any Person any license under, any covenant not to assert/sue or
other immunity from suit under, or any other rights to, any Program Technology;

(3) by which Seller or any of its Subsidiaries is assigned or granted an
ownership interest in any Program Technology; or

(4) limiting Seller’s or any of its Subsidiaries’ ability to transact business
exclusively related to the Program Technology or Program Compounds in any
market, field or geographical area or with any Person, or that restricts the
use, sale, transfer, delivery or licensing of the Program Technology or Program
Compounds, including without limitation any covenant not to compete;

 

22



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

provided, however, that Schedule 3.6(b)(i) of the Seller Disclosure Schedules
need not list (1) non-disclosure agreements, (2) materials transfer agreements
on customary terms, (3) licenses for off-the-shelf software or generally
available software, and (4) invention assignment agreements with employees,
consultants and contractors that assign or grant to Seller or any of its
Subsidiaries ownership of inventions and intellectual property developed in the
course of providing services to Seller or any of its Subsidiaries by such
employees, consultants and contractors.

(ii) Royalties. Except as set forth in Schedule 3.6(b)(ii) of the Seller
Disclosure Schedules, neither Seller nor any of its Subsidiaries’ is a party to
any Contract or subject to any Order obligating Seller or any of its
Subsidiaries to pay any royalties, license fees or other amounts to any Person
by reason of the ownership, use, exploitation, practice, sale or disposition of
Program Technology or any Program Compound.

(c) No Third Party Rights in Program Technology. Except as set forth in Schedule
3.6(c) of the Seller Disclosure Schedules:

(i) No Employee Ownership. No current or former officer, director, employee,
consultant or independent contractor of Seller or any of its Subsidiaries has
any right, title or interest in, to or under any Program Technology developed by
such person in the course of providing services to Seller that has not been
either (A) irrevocably assigned or transferred to Seller or any of its
Subsidiaries or (B) licensed (with the right to grant sublicenses) to Seller or
any of its Subsidiaries under an exclusive, irrevocable, worldwide,
royalty-free, fully-paid and assignable license.

(ii) No Third Party Claims. Neither Seller nor any of its Subsidiaries has
received any written communication from any Person claiming or alleging, nor is
Seller or any of its Subsidiaries a party to any pending and served proceeding
or, to Seller’s Knowledge, any pending but not served proceeding, in which any
Person is claiming or alleging, that it has any right, title or interest in, to
or under any Program Technology or that Seller’s use, transfer, sale or
licensing of the Program Technology is restricted in any manner.

(iii) No Restrictions. Neither Seller nor any of its Subsidiaries is subject to
any outstanding decree, order, judgment or stipulation restricting in any manner
the use, transfer, sale or licensing of the Program Technology.

(d) Patents. Except as set forth in Schedule 3.6(d) of the Seller Disclosure
Schedules:

(i) Proper Filing. All Program Patents listed in Schedule 3.6(b)(i) of the
Seller Disclosure Schedules have been duly filed and maintained, including the
timely submission of all necessary filings and fees in accordance with the legal
and administrative requirements of the appropriate Governmental Authority, and
have not lapsed (other than lapsed provisional applications that have been
converted to non-provisional applications), expired or been abandoned.

 

23



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(ii) No Challenges. Neither Seller nor any of its Subsidiaries has received any
written notice of any inventorship challenge, interference, invalidity or
unenforceability with respect to Program Patents.

(iii) Validity. To Seller’s Knowledge, no issued and unexpired Program Patent
listed in Schedule 3.6(b)(i) of the Seller Disclosure Schedules is invalid. To
Seller’s Knowledge, each U.S. patent application and issued and unexpired U.S.
patent listed in Schedule 3.6(b)(i) of the Seller Disclosure Schedules was filed
within one year of each invention claimed in such U.S. patent being made
available to the public by Seller by printed publication, public use, or offer
for sale of each invention described in such U.S. patent application or U.S.
patent. To Seller’s Knowledge, each foreign patent application and issued and
unexpired foreign patent listed in Schedule 3.6(b)(i) of the Seller Disclosure
Schedules was filed or claims priority to a patent application filed prior to
each invention claimed described in such foreign patent application or foreign
patent being made available to the public by Seller.

(e) Infringement. Neither Seller nor any of its Subsidiaries has received any
written communication (i) alleging that Seller’s or any of its Subsidiaries’ use
of any Program Technology infringes, or constitutes contributory infringement,
inducement to infringe, misappropriation or unlawful use of, the intellectual
property rights of any Person, or (ii) notifying Seller or any of its
Subsidiaries that the use of any Program Technology requires a license to any
Person’s intellectual property rights.

(f) Confidentiality. Seller has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of the Program Know-How.

(g) Employee, Consultant and Contractor Agreements. Except as set forth in
Schedule 3.6(g) of the Seller Disclosure Schedules, each current and former
employee, consultant and contractor of Seller or any of its Subsidiaries who is
or was involved in, or who has contributed to, the creation or development of
any Program Technology, has executed a written agreement (i) expressly assigning
to Seller all right, title and interest in any Program Technology invented,
created, developed, conceived or reduced to practice by such employee,
consultant or contractor; and (ii) obligating such employee, consultant or
independent contractor to maintain the confidentiality of confidential Program
Technology. To Seller’s Knowledge, no current or former employee, consultant or
contractor is in violation of any term of any such agreement. No Government
Authority, university, college or other educational or non-profit institution or
research center has any claim of right to ownership of or other liens, claims or
interests with respect to the Program Technology, other than Permitted Liens.

(h) No Government Funding. Except as set forth in Schedule 3.6(h) of the Seller
Disclosure Schedule, no funding, facilities or personnel of any Governmental
Authority were used in the creation or development of any Program Technology or
Program Compound.

3.7 Contracts. Schedule 3.7 of the Seller Disclosure Schedules contains a true
and accurate list of all Contracts pursuant to which Seller enjoys any right or
benefit or undertakes any obligation related in any way to the Purchased Assets
or the Program, other than (i) non-disclosure agreements, (ii) materials
transfer agreements on customary terms,

 

24



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(iii) licenses for off-the-shelf software or generally available software, and
(iv) invention assignment agreements with employees, consultants and contractors
that assign or grant to Seller ownership of inventions and intellectual property
developed in the course of providing services to Seller by such employees,
consultants and contractors. Schedule 3.7 of the Seller Disclosure Schedules
identifies each such Contract requiring Seller to obtain the consent of the
counterparty thereto to the consummation of the transactions contemplated
hereby.

3.8 Compliance with Laws. Except as set forth on Schedule 3.8 of the Seller
Disclosure Schedules, neither Seller nor any of its Subsidiaries is in conflict
in any respect with or in default or violation of any material (a) order,
judgment, preliminary or permanent injunction, temporary restraining order,
award, citation, decree, consent decree or writ (collectively, “Orders”) of any
Governmental Authority, materially affecting or relating to the Purchased Assets
or the Program; or (b) except for any violation that gives rise to an Excluded
Liability, Laws of any Governmental Authority, materially affecting or relating
to the Purchased Assets or the Program. Except as set forth on Schedule 3.8 of
the Seller Disclosure Schedules, neither Seller nor any of its Subsidiaries has
received from any Governmental Authority any notification in writing with
respect to possible conflicts, defaults or violations of Laws materially
affecting or relating to the Purchased Assets or the Program.

3.9 Regulatory Compliance.

(a) The use and operation of the Purchased Assets and the operation of the
Program by and on behalf of Seller and its Subsidiaries are in compliance in all
material respects with all applicable Laws, there are no material violations of
any such Laws, and neither Seller nor any of its Subsidiaries has received any
written notice from the FDA or any other Regulatory Authority alleging any
existing material non-compliance with any Laws applicable to the conduct of the
Program.

(b) There are no pending or, to Seller’s Knowledge, threatened in writing
actions by the FDA or other Regulatory Authorities which would prohibit or
impede the conduct of the Program as currently conducted or contemplated to be
conducted. Seller and its Subsidiaries have timely filed all forms,
applications, statements, reports, data and other information required to be
filed with any Regulatory Authority in connection with the conduct of the
Program except where a failure to file timely would not reasonably be expected
to have a Material Adverse Effect. Neither Seller nor any of its Subsidiaries
has made any material false statements on, or, to Seller’s Knowledge, material
omissions from, the applications, approvals, reports and other submissions
Seller or any Subsidiary has made to the FDA or other Regulatory Authorities
prepared or maintained to comply with the requirements of the FDA or such other
Regulatory Authorities relating to the Program that would reasonably be expected
to provide a basis for the FDA to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” or
similar policies, or for any other Regulatory Authority to invoke any similar
policies, set forth in any applicable Laws.

(c) No employee, and, to Seller’s Knowledge, no independent contractor, of
Seller or its Subsidiaries has been excluded from participating in the Medicare
program or any other program of a Governmental Authority. None of Seller’s or
its Subsidiaries’ officers, directors, agents or management employees (as that
term is defined in 42 U.S.C. § 1320a 5(b)),

 

25



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

have been excluded from participating in the Medicare program or any other
Government Program or been subject to sanction pursuant to 42 U.S.C. § 1320a 7a
or 1320a 8 or been convicted of a criminal offense under the Anti-Kickback
Statute (42 U.S.C. § 1320a 7b).

(d) Seller (i) is not a party to a corporate integrity agreement with the United
States Office of Inspector General (“OIG”) regarding the Program, (ii) has no
reporting obligations regarding the Program pursuant to any settlement agreement
entered into with any Government Authority, (iii) has not made any disclosures,
reports or any other filings, including disclosures or reports under the OIG’s
Provider Self-Disclosure Protocol, to any Government Authority related to any
violation of Law or potential violation of Law relating to the Program, (iv) to
the Knowledge of Seller, has not been the subject of any government payor
program investigation conducted by any federal or state enforcement agency
related to the Program, (v) to the Knowledge of Seller, has not been a defendant
in any qui tam/False Claims Act litigation related to the Program, and (vi) has
not been served with or received any written search warrant, subpoena, civil
investigative demand or contact letter from any federal or state enforcement
agency related to the Program.

3.10 Clinical Studies. The preclinical studies and clinical trials of the
Program Compounds conducted by or on behalf of Seller and its Subsidiaries were
and, if still ongoing, are being conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards and all Laws and Authorizations
applicable to such studies and trials, including the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder. All materials
used in such trials materially complied with applicable authorization and Laws,
and there have not been any material deficiencies or defects in such materials.
Seller and its Subsidiaries have not received any notices or correspondence from
the FDA or any other Government Authority requiring the termination, suspension
or material modification of any preclinical study or clinical trial of a Program
Compound conducted by or on behalf of Seller or its Subsidiaries. Neither Seller
nor any of its Subsidiaries has received any communication from any Person
threatening any claim or lawsuit against Seller or any of its Subsidiaries
arising from the administration of a Program Compound or Product to any Person
in the course of any clinical trial conducted by or on behalf of Seller or its
Subsidiaries.

3.11 Inventory. The quantities of SB939 drug substance set forth in Schedule
3.11 of the Seller Disclosure Schedules are the only inventory of any Program
Compound in Seller’s or any of its Subsidiaries’ possession or control.

3.12 Claims and Proceedings. Except as set forth on Schedule 3.12 of the Seller
Disclosure Schedules, there is no outstanding Order of any Governmental
Authority against or involving the Purchased Assets, the Assumed Liabilities or
any Program Compound. To Seller’s Knowledge, and except as set forth on Schedule
3.12 of the Seller Disclosure Schedules, there is no action, arbitration,
hearing, claim, counterclaim, litigation or suit (whether civil, criminal,
administrative, judicial or investigative, whether public or private) or legal,
administrative or arbitral proceeding or investigation, in each case, before any
Governmental Authority, arbitrator or arbitration panel (collectively, “Claim”)
(whether or not the defense thereof or Liabilities in respect thereof are
covered by insurance), pending or threatened against or involving the Purchased
Assets, the Assumed Liabilities or any Program Compound.

 

26



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

3.13 Securities Law Matters. Seller is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Exchange Act, as presently in
effect. Seller understands that the shares of Purchaser Common Stock issued by
Purchaser as part of the Closing Stock Payment and Milestone Stock Payment are
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from Purchaser in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. Seller acknowledges that the Purchaser
Common Stock is being purchased for investment and not with a view towards a
distribution. Seller further acknowledges that Seller has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of acquiring the Purchaser Common Stock. Seller understands
that any shares issued as part of the Closing Stock Payment and the Milestone
Stock Payment may bear the following or a similar legend:

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

3.14 No Finder. Except as set forth in Schedule 3.14 of the Seller Disclosure
Schedules, no agent, broker, investment banker or other Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
from Seller or its Subsidiaries in connection with the Acquisition or any of the
other transactions contemplated by this Agreement.

3.15 Absence of Certain Changes and Events. Since June 30, 2012, Seller has not
experienced any event or condition, and to Seller’s Knowledge no event or
condition is threatened, that, individually or in the aggregate, has had or is
reasonably likely to have, a Material Adverse Effect on the Purchased Assets.

3.16 Solvency. Seller is not now insolvent and will not be rendered insolvent by
the Transaction (excluding any amounts reflected as liabilities in the financial
statements of Seller but which are in the nature of accrued (and undeclared)
dividends on preference shares or amounts payable to preference shareholders on
a redemption of preference shares in Seller or a liquidation of Seller). As used
in this Section, “insolvent” means that the sum of the debts and other
Liabilities of Seller (excluding any amounts reflected as liabilities in the
financial statements of Seller but which are in the nature of accrued (and
undeclared) dividends on preference shares or amounts payable to preference
shareholders on a redemption of preference shares in Seller or a liquidation of
Seller) exceeds the present fair saleable value of Seller’s assets.

3.17 Foreign Corrupt Practices. Seller does not own any securities of Purchaser.
Neither Seller, nor, to the Knowledge of Seller, any agent or other Person
acting on behalf of Seller, has, in connection with the Program, (i) directly or
indirectly, used any funds for unlawful

 

27



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Seller (or made by any person acting on
its behalf of which Seller is aware) which is in violation of Law, or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.

3.18 Taxes. Except as set forth on Schedule 3.18, (a) Seller has properly filed
on a timely basis all Tax Returns that it was required to file with respect to
the Purchased Assets that are required to be filed on or before the Closing, (b)
all such Tax Returns are true, correct and complete in all respects and were
prepared in compliance with all applicable Laws and regulations, (c) Seller has
paid on a timely basis all Taxes with respect to the Purchased Assets, whether
or not shown on any Tax Return, that were due and payable, (d) all Taxes that
are required to have been withheld with respect to the Purchased Assets have
been withheld and timely paid to the appropriate authorities in compliance with
all Tax withholding provisions (including income, social security and employment
Tax withholding for all types of compensation), (e) there is no lien for Taxes
upon any of the Purchased Assets nor, to the Knowledge of Seller, is any taxing
authority in the process of imposing any lien for Taxes on any of the Purchased
Assets, other than liens for Taxes that are not yet due and payable, (f) no
issues that have been raised by the relevant taxing authority in connection with
any examination of the Tax Returns are currently pending, and all deficiencies
asserted or assessments made, if any, as a result of such examinations have been
paid in full, (g) none of Seller or any of its Subsidiaries that transfer assets
pursuant to this Agreement is a party to any Contract with any Person under
which Seller or such Subsidiary has agreed to share any Tax Liability, (h) no
transaction contemplated by this Agreement is subject to withholding, (i) none
of Seller or any of its Subsidiaries that transfer assets pursuant to this
Agreement has any actual or potential Liability under Treasury Regulations
Section 1.1502-6 (or any comparable or similar provision of federal, state,
local or foreign Law), as a transferee or successor, pursuant to any contractual
obligation, or otherwise for any Taxes of any Person, (j) Schedule 3.18(j) sets
forth each jurisdiction in which Seller or its Subsidiaries files, is required
to file or has been required to file a Tax Return or is or has been liable for
any Taxes on a “nexus” basis, in each case with respect to the Purchased Assets,
and (k) no claim has ever been made by a Tax authority in a jurisdiction other
than those set forth on Schedule 3.18(j) asserting that any of Seller or any of
its Subsidiaries is or may be subject to Taxes assessed by such jurisdiction
with respect to the Purchased Assets.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller, that each of the following
representations and warranties is true and correct as of the date of this
Agreement and as of the Closing Date.

4.1 Organization and Qualification. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate or other power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as now being conducted.

 

28



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

4.2 Authority Relative to this Agreement. Purchaser has all necessary corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition. The execution and delivery of this
Agreement and the other Transaction Documents by Purchaser and the consummation
by Purchaser of the Acquisition have been duly and validly authorized by all
necessary corporate action of the Purchaser and its board of directors, and no
other corporate proceedings on the part of Purchaser are necessary to authorize
this Agreement or to consummate the Acquisition. This Agreement and the other
Transaction Documents have been or when executed and delivered will be duly
executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery by the other Parties hereto, each such agreement
constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to the Bankruptcy
Exception.

4.3 No Conflict. The execution and delivery of this Agreement by Purchaser do
not, and the performance by Purchaser of its obligations hereunder and the
consummation of the Acquisition will not: (i) conflict with or violate any
provision of the Purchaser’s certificate of incorporation or bylaws, each as
amended to date, or any resolutions adopted by the board of directors of
Purchaser; or (ii) assuming that all filings and notifications described in
Section 4.4 have been made, conflict with or violate any Law or Order applicable
to Purchaser or by which Purchaser is bound or affected.

4.4 Required Filings and Consents. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Exchange Act, the execution and delivery of this
Agreement by Purchaser do not, and the performance by Purchaser of its
obligations hereunder and the consummation of the Acquisition will not, require
any consent, approval, authorization or permit of, or filing by Purchaser with
or notification by Purchaser to, any Governmental Authority or any Third Party.

4.5 Claims and Proceedings. To the Purchaser’s Knowledge, there is no Claim
(whether or not the defense thereof or Liabilities in respect thereof are
covered by insurance), pending or threatened that could reasonably be expected
to impair or delay the ability of Purchaser to effect the Closing, nor is there
any Order of any Governmental Authority or arbitrator outstanding against, or,
to the Purchaser’s Knowledge, investigation by any Governmental Authority that
could reasonably be expected to impair or delay the ability of Purchaser to
effect the Closing.

4.6 Capitalization.

(a) As of the date of this Agreement, the authorized capital stock of Purchaser
consists of (i) 113,000,000 shares of Purchaser Common Stock, (ii) 100,000
shares of Purchaser Preferred Stock. As of the close of business on the day
immediately preceding the date of this Agreement, (i) 20,498,946 shares of
Purchaser Common Stock are issued and outstanding, (ii) zero shares of Purchaser
Common Stock are held in the treasury of Purchaser, (iii) 2,500,000 shares of
Purchaser Common Stock are reserved for future issuance pursuant to stock
options, of which 895,980 are subject to outstanding options, 1,604,020 shares
have been reserved for future option or stock grants and zero shares have been
issued upon the exercise of options, (iv) 5,623,772 shares of Purchaser Common
Stock are reserved for future issuance pursuant to

 

29



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

warrants, (v) 1,000 shares of Purchaser Series A Convertible Preferred Stock are
issued and outstanding, convertible into either 4,827,000 or 9,654,000 shares of
the Purchaser common stock, and (vi) zero shares of Purchaser Series B Preferred
Stock are issued and outstanding. Except as set forth in this Section 4.6, there
are no options, warrants, convertible debt or other convertible instruments or
other rights, agreements, arrangements or commitments of any character relating
to the issued or unissued capital stock of Purchaser or obligating Purchaser to
issue or sell any shares of capital stock of, or other equity interests in,
Purchaser. All shares of Purchaser Common Stock, Purchaser Series A Preferred
Stock and Purchaser Series B Preferred Stock issued and outstanding or subject
to issuance as aforesaid, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, are or will (upon issuance)
be duly authorized, validly issued, fully paid and non-assessable.

(b) The shares of Purchaser Common Stock to be issued pursuant to Section 2.5 or
Section 2.6 will be duly authorized, validly issued, fully paid and non
assessable and not subject to preemptive rights created by statute, Purchaser’s
certificate of incorporation or bylaws or any agreement to which Purchaser is a
party or is bound. The shares of Purchaser Common Stock to be issued pursuant to
Section 2.5 (i) will be issued in a transaction exempt from registration under
the Securities Act as a private placement pursuant to either Section 4(2) of the
Securities Act or such other exemption from the registration requirements of the
Securities Act as may be available, (ii) will, when issued, be registered or
exempt from registration under applicable Blue Sky Laws and (iii) will be
approved for listing on the NASDAQ Capital Market, subject to official notice of
issuance.

4.7 SEC Filings; Financial Statements.

(a) Purchaser has filed all forms, reports, statements, schedules and other
documents required to be filed by it with the SEC since January 1, 2011 under
the Securities Act or the Exchange Act (collectively, the “Purchaser SEC
Reports”). The Purchaser SEC Reports (i) at the time they were filed and, if
amended, as of the date of such amendment, complied in all material respects
with all applicable requirements of the Securities Act or the Exchange Act, as
the case may be, and the rules and regulations promulgated thereunder, and (ii)
did not, at the time they were filed, and, if amended, as of the date of such
amendment, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No Affiliate or Subsidiary of Purchaser is required to
file any form, report, statement, schedule or other document with the SEC under
the Securities Act or the Exchange Act in connection with the Acquisition.

(b) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained (or incorporated by reference) in the Purchaser SEC
Reports was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) and each fairly presents, in all material respects, the consolidated
financial position, results of operations and cash flows of Purchaser and its
consolidated Subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein
(subject, in the case of unaudited statements,

 

30



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

to normal and recurring year-end adjustments which are not, in the aggregate,
material to Purchaser and its Subsidiaries, taken as a whole).

(c) As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC with respect to the Purchaser
SEC Reports that would reasonably be expected to delay Purchaser’s performance
of its obligations under the Registration Rights Agreement. To the Knowledge of
Purchaser, none of the Purchaser SEC Reports is the subject of ongoing SEC
review that would reasonably be expected to delay Purchaser’s performance of its
obligations under the Registration Rights Agreement. There are no inquiries or
investigations by the SEC or any Governmental Authority pending or threatened
regarding any accounting practices of Purchaser or any of its Subsidiaries.

(d) Purchaser maintains and has maintained a standard system of accounting
established and administered in accordance with GAAP in all material
respects. Purchaser and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(e) Since January 1, 2011, neither Purchaser nor any of its Subsidiaries nor, to
the Knowledge of Purchaser, any Representative of Purchaser or any of its
Subsidiaries, has received or otherwise had or obtained knowledge of any
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
Purchaser or any of its Subsidiaries or their respective internal accounting
controls, including any complaint, allegation, assertion or claim that Purchaser
or any of its Subsidiaries has engaged in questionable accounting or auditing
practices.

(f) For purposes of the representations and warranties in this Section 4.7,
Novogen Limited, Purchaser’s majority shareholder, shall not be deemed or
considered an Affiliate of Purchaser.

4.8 No Finder. Neither Purchaser nor any Person acting on behalf of Purchaser
has agreed to pay to any broker, finder, investment banker or any other Person,
a brokerage, finder’s or other fee or commission in connection with this
Agreement or any matter related hereto, nor has any broker, finder, investment
banker or any other Person taken any action on which a Claim for any such
payment could be based.

4.9 Access. Purchaser and its representatives have been given full access to the
assets, books, records, Contracts and employees of Seller, and have been given
the opportunity to meet with officers and other representatives of Seller for
the purpose of investigating and obtaining information regarding Seller’s
business, operations and legal affairs, including, without limitation, the
Program.

 

31



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

4.10 No Implied Representations. Purchaser agrees that neither Seller nor any
other Person acting on behalf of Seller has made or is making any
representations or warranties, express or implied, except those representations
set forth in Article 3 of this Agreement. Except in the case of fraud, neither
Seller nor any other Person shall be subject to any liability to Purchaser or
any other Person resulting from Seller’s making available to Purchaser, or
Purchaser’s use of, any information, documents or material made available to
Purchaser in the due diligence materials provided to Purchaser, including in any
virtual or actual “data room,” presentations (formal or informal) or in any
other form in connection with this Agreement or the transactions contemplated
hereby, unless any such information is expressly set forth herein in the
representations set forth in Article 3 of this Agreement.

ARTICLE 5

COVENANTS

5.1 Access and Information. From the date hereof until the earlier of the
Closing and the termination of this Agreement pursuant to Article 9, subject to
applicable Laws, Seller shall: (i) afford Purchaser and its Representatives
reasonable access, during regular business hours and subject to reasonable
notice, to the Purchased Assets and consultants of Seller with knowledge of the
Purchased Assets; provided, however, that Purchaser acknowledges that Seller has
no employees and may have as few as one consultant available for such purpose,
and such lack of personnel shall neither constitute a breach of this Agreement
by Seller nor be a condition to Purchaser’s obligation to effect the Closing;
(ii) furnish Purchaser with copies of such documentation and information held by
or under the control of Seller or any of its Subsidiaries and related to the
Purchased Assets as Purchaser may reasonably request; and (iii) instruct the
employees of Seller, and its counsel and financial advisors to cooperate with
Purchaser in its investigation of the Purchased Assets. No investigation
pursuant to this Section 5.1 shall alter any representation or warranty given
hereunder by Seller. All information received pursuant to this Section 5.1 shall
be governed by the terms of the Confidentiality Agreement. In the event that
Purchaser requests any document or material pursuant to this Section 5.1 for
which any attorney-client or other legal privilege is available, Seller’s
obligation to provide Purchaser with access to such document or material shall
be conditioned upon execution by Seller and Purchaser of an appropriate common
interest and confidentiality agreement in reasonable and customary form.

5.2 Conduct of Business. During the period from the date hereof until the
earlier of the Closing and the termination of this Agreement pursuant to Article
9, except as otherwise contemplated by this Agreement or as Purchaser otherwise
agrees in writing in advance, Seller shall use its commercially reasonable
efforts to preserve intact the Purchased Assets as in existence on the date of
this Agreement. By way of amplification and not in any way limiting the prior
sentence, during the period from the date hereof to the Closing, except as
otherwise contemplated by this Agreement or as Purchaser shall otherwise consent
(which consent shall not be unreasonably withheld or delayed), Seller shall not,
and shall cause each of its Subsidiaries not to:

(a) incur, create or assume any Lien (other than Permitted Liens) on any of the
Purchased Assets;

 

32



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(b) sell, lease, license, transfer or dispose of any Purchased Assets;

(c) enter into any contract, arrangement or commitment related to the Purchased
Assets;

(d) dispose of or permit to lapse any rights in, to or for the use of any
Program Technology, or disclose to any Person not an employee any Program
Technology not heretofore a matter of public knowledge, except pursuant to
judicial or administrative process;

(e) settle any claims, actions, arbitrations, disputes or other Proceedings (i)
that would impair the ability of Seller or any of its Subsidiaries to consummate
the transactions contemplated by this Agreement and the Registration Rights
Agreement, or (ii) affecting the Purchased Assets;

(f) do any other act which would cause any representation or warranty of Seller
in this Agreement to be or become untrue in any material respect or
intentionally omit to take any action necessary to prevent any such
representation or warranty from being untrue in any material respect at such
time; and

(g) authorize or enter into any agreement or commitment with respect to any of
the foregoing.

In addition, Seller shall continue to take commercially reasonable and customary
measures and precautions to protect and maintain the confidentiality of the
Program Know-How, consistent with Seller’s past practice.

5.3 No Shop.

(a) From the date of signing of this Agreement until the earlier of the Closing
and the termination of this Agreement pursuant to Article 9, Seller shall not
and shall cause its Subsidiaries and their respective Representatives not to,
directly or indirectly, (i) solicit, initiate, encourage or entertain any
inquiries or proposals, or discuss, negotiate with or enter into any
understanding, arrangement or agreement, relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of all or any portion of the
Purchased Assets to any Person other than Purchaser or its Affiliates, or (ii)
disclose, directly or indirectly, to any Person (other than Purchaser and its
Representatives) any confidential information concerning the Purchased Assets
except as necessary to comply with its obligations pursuant to this Agreement.

(b) The parties acknowledge that there may be no adequate remedy at Law for a
breach of Section 5.3(a) and that money damages may not be an appropriate remedy
for breach of such Section. Therefore, the parties agree that Purchaser has the
right to injunctive relief and specific performance of Section 5.3(a) in the
event of any breach of such Section in addition to any rights it may have for
damages.

5.4 Commercially Reasonable Efforts. From the date of signing of this Agreement
until the earlier of the Closing and the termination of this Agreement pursuant
to Article 9, Seller and Purchaser shall cooperate and use their respective
commercially reasonable efforts to fulfill as promptly as practicable the
conditions precedent to the other party’s obligations hereunder,

 

33



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

including securing as promptly as practicable any authorizations or consents
required in connection with the transactions contemplated
hereby. Notwithstanding anything to the contrary contained herein, neither
Purchaser nor Seller shall be required to (i) agree to sell, divest, dispose of
or hold separate any assets or businesses, or otherwise take or commit to take
any action that could reasonably limit their freedom of action with respect to,
or their ability to retain, one or more businesses, product lines or assets, or
(ii) litigate, (or defend) against any Proceeding (including any proceeding
seeking a temporary restraining order or preliminary injunction) challenging any
of the transactions contemplated hereby as violative of any competition Law.

5.5 Ancillary Agreement. At the Closing, each of Seller and Purchaser shall
execute and deliver the Registration Rights Agreement.

5.6 Notification.

(a) Between the date of this Agreement and the earlier of the Closing and the
termination of this Agreement pursuant to Article 9, Seller shall promptly
notify Purchaser in writing if it becomes aware of (i) any fact, circumstance,
event or action the existence, occurrence or taking of which (A) has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (B) has resulted in, or could reasonably be expected to
cause, any representation or warranty made by Seller hereunder to be untrue or
inaccurate in any material respect (without giving effect to any materiality or
Material Adverse Effect qualification in such representation or warranty), or
(C) has resulted in, or could reasonably be expected to result in, the failure
of any of the conditions set forth in Article 6 to be satisfied; (ii) any notice
or other communication from any Person alleging that the consent of such Person
is or may be required in connection with the transactions contemplated by this
Agreement and the Registration Rights Agreement; (iii) any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement or the Registration Rights
Agreement; and (iv) any Claim commenced or, to Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting the Purchased Assets or
the Assumed Liabilities that, if pending on the date of this Agreement, would
have been required to have been disclosed pursuant to Section 3.12 or that
relates to the consummation of the transactions contemplated by this Agreement
and the Registration Rights Agreement. No such notification shall affect the
representations or warranties of Seller, or Purchaser’s right to rely thereon,
or the conditions to the obligations of Purchaser.

(b) Purchaser’s receipt of information pursuant to this Section 5.6 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement or the Registration Rights
Agreement and shall not be deemed to amend or supplement the Seller Disclosure
Schedules. Should any such fact or condition require any change to the Seller
Disclosure Schedule, Seller shall promptly deliver to Purchaser a supplement to
the Seller Disclosure Schedule specifying such change. Such delivery shall not
affect any rights of Purchaser under this Agreement; provided that to the extent
such update relates to a matter that occurred after the execution of this
Agreement (and that should not have otherwise been set forth on the Schedules as
of the execution of this Agreement) that results in any breach of any
representation or warranty of Seller that but for this Section 5.6 would entitle
Purchaser to not consummate the Closing (a “Termination Update”), and, to the
extent such breach is not cured by Seller prior to the Closing Date, Purchaser
may terminate this Agreement

 

34



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

in accordance with Section 6.1(a). If Purchaser proceeds to consummate the
Closing after receiving a Termination Update, Purchaser shall be deemed to have
waived any and all rights or remedies against Seller to which Purchaser might
otherwise be entitled in respect of a breach that would be cured by such
Termination Update. For clarity, if Purchaser proceeds to consummate the Closing
after receiving any update or information other than a Termination Update,
Purchaser shall be entitled to exercise any rights or remedies pursuant to this
Agreement in respect of a breach that would be cured by such update, including
any rights or remedies under Article 8, and such update shall not be effective
to cure and correct for any purpose any such breach of any representation,
warranty or covenant which would have existed if Seller had not provided such
update.

(c) Between the date of this Agreement and the Closing, Purchaser shall promptly
notify Seller in writing if it becomes aware of any fact, circumstance, event or
action the existence, occurrence or taking of which (i) has caused in, or would
reasonably be expected to cause, any representation or warranty made by
Purchaser hereunder to be untrue or inaccurate, or (ii) has caused, or would
reasonably be expected to cause, any covenant or agreement of Purchaser
hereunder not to be complied with. No such notification shall affect the
representations or warranties of Purchaser, or Seller’s right to rely thereon,
or the conditions to the obligations of Seller.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to the Obligations of Purchaser. The obligation of Purchaser to
effect the Closing is subject to the satisfaction (or waiver) on or prior to the
Closing of the following conditions:

(a) Representations and Warranties. No event or events shall have occurred since
the date of this Agreement which, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect. The
representations and warranties of Seller set forth in Article 3 (without giving
effect to any supplement to the Seller Disclosure Schedule pursuant to Section
5.6(b)) shall be true and correct in all material respects as of the date of
this Agreement to the extent such representations and warranties are not
qualified by materiality or Material Adverse Effect and in all respects to the
extent such representations and warranties are so qualified, and shall be true
and correct in all material respects as of the date of Closing to the extent
such representations and warranties are not qualified by materiality or Material
Adverse Effect and in all respects to the extent such representations and
warranties are so qualified, as though made on and as of the Closing (except to
the extent expressly made as of an earlier date, in which case as of the earlier
date).

(b) Covenants. Seller shall have performed and complied in all material respects
with all of its covenants contained in Article 5 at or before the Closing (to
the extent that such covenants require performance by Seller at or before the
Closing).

(c) Closing Deliverables. At the Closing, Seller shall have delivered to
Purchaser the following:

 

35



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(i) A duly executed Assignment and Assumption Agreement, in the form attached
hereto as Exhibit A;

(ii) A duly executed Registration Rights Agreement, in the form attached hereto
as Exhibit D;

(iii) A duly executed Patent Assignment in the form attached hereto as Exhibit
B;

(iv) Letters addressed to KP Pharmaceutical Technology, Inc., Sai Advantium
Pharma Limited and MPI Research, Inc. informing them that Purchaser is the new
owner of the SB939 API, the histology slides and any information related to
SB939; and

(v) The IND Letter, executed by a duly authorized officer of Seller.

(d) Consents. Any consents, approvals or filings listed in Seller Disclosure
Schedules with respect to the representations of Seller in Section 3.4, shall
have been obtained and shall be in full force and effect, except to the extent
the failure to obtain any such consent would not, in the reasonable judgment of
Purchaser, be material to the Purchased Assets or Purchaser.

(e) Seller Shareholder Approval. The Acquisition contemplated by this Agreement
shall have received the requisite approval of the Seller’s shareholders.

(f) Certificate. Purchaser shall have received a certificate, signed by a duly
authorized officer of Seller and dated the Closing Date, to the effect that the
conditions set forth in Sections 6.1(a) and 6.1(b) have been satisfied.

(g) No Prohibition. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Acquisition shall
have been issued by any court of competent jurisdiction and remain in effect.

6.2 Conditions to the Obligations of Seller. The obligation of Seller to effect
the Closing is subject to the satisfaction (or waiver) prior to the Closing of
the following conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser set forth in Article 4 shall be true and correct in all material
respects as of the date of this Agreement to the extent such representations and
warranties are not qualified by materiality or Material Adverse Effect and in
all respects to the extent such representations and warranties are so qualified,
and shall be true and correct in all material respects as of the date of Closing
to the extent such representations and warranties are not qualified by
materiality or Material Adverse Effect and in all respects to the extent such
representations and warranties are so qualified, as though made on and as of the
Closing (except to the extent expressly made as of an earlier date, in which
case as of the earlier date).

(b) Covenants. Purchaser shall have performed and complied with all of its
covenants contained in Article 5 at or before the Closing (to the extent that
such covenants require performance by Purchaser at or before the Closing).

 

36



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(c) Closing Deliverables. Purchaser shall have delivered to Seller the
following:

(i) A duly executed Assignment and Assumption Agreement, in the form attached
hereto as Exhibit A;

(ii) A duly executed Registration Rights Agreement, in the form attached hereto
as Exhibit D;

(iii) The IND Acknowledgment Letter, executed by a duly authorized officer of
Purchaser; and

(iv) Share certificates bearing appropriate legends representing the Closing
Stock Payment.

(d) Consents. Any consents or approvals required by Purchaser to consummate the
Acquisition shall have been obtained and shall be in full force and effect,
except to the extent the failure to obtain any such consent does not have a
material adverse effect on the aggregate benefits to be derived by Seller from
the transactions contemplated by this Agreement.

(e) Certificate. Seller shall have received a certificate, signed by a duly
authorized officer of Purchaser and dated the Closing Date, to the effect that
the conditions set forth in Sections 6.2(a) and 6.2(b) have been satisfied.

(f) No Prohibition. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Acquisition shall
have been issued by any court of competent jurisdiction and remain in effect.

ARTICLE 7

ADDITIONAL COVENANTS

7.1 Further Assurances. Seller hereby agrees, without further consideration, to
execute and deliver following the Closing such other instruments of transfer and
take such other action as Purchaser or its counsel may reasonably request in
order to put Purchaser in possession of, and to vest in Purchaser, good, valid
and unencumbered title to, the Purchased Assets in accordance with this
Agreement. In addition to the foregoing, Seller shall execute and deliver, and
shall cause its Subsidiaries to execute and deliver as applicable, to Purchaser
such documentation as shall be reasonably requested and approved by Purchaser,
including preparing powers of attorney, the filing of assignments, agreements,
documents and instruments, and preparing assignments in substantially the forms
as approved by Purchaser, in order to transfer to Purchaser, and put Purchaser
in possession of and to vest in Purchaser good, valid and unencumbered title to,
any Program Patents in any jurisdiction.

7.2 Seller’s Non-Compete.

(a) Without the express prior written consent of Purchaser, neither Seller nor
any of its Subsidiaries shall, at any time during the period commencing on the
Closing Date and ending on the fourth (4th) anniversary thereof, directly or
indirectly, itself, or with, through or on

 

37



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

behalf of a Third Party, Develop, manufacture, commercialize or otherwise
Exploit any small molecule compound the primary mechanism of action of which is
selective and specific inhibition of histone deacetylase (HDAC) (each such
compound, a “Competing Compound,” and such activities with respect to any
Competing Compound, a “Competing Business”); provided, however, that this
Section 7.2(a) shall not be construed to prohibit or restrict any Third Party
acquiror of Seller (a “Third Party Acquiror”), whether by merger, sale of stock,
sale of assets or otherwise (a “Change of Control Transaction”), or any of such
Third Party Acquiror’s affiliated companies, from engaging in a Competing
Business, if the applicable Competing Compound is: (i) controlled by the Third
Party Acquiror or any of its affiliated companies prior to consummation of such
Change of Control Transaction; (ii) acquired (whether by in-license or
otherwise) by such Third Party Acquiror or any of its affiliated companies after
consummation of such Change of Control Transaction; or (iii) developed
internally by such Third Party Acquiror or any of its affiliated companies,
either before or after consummation of such Change of Control Transaction,
without the use of or reference to Confidential Information of Purchaser.

(b) Seller hereby acknowledges and agrees that in the event of any breach of
Section 7.2(a) by Seller, Purchaser may suffer an irreparable injury such that
no remedy at law would adequately protect or appropriately compensate Purchaser
for such injury. Accordingly, Seller agrees that Purchaser may seek to enforce
Section 7.2(a) by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that
Purchaser may have for a breach of Section 7.2(a). In the event that the
covenant set forth in Section 7.2(a) shall ever be deemed to exceed the time,
geographic scope or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service or other limitations permitted by
applicable Law. Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall be construed so as to preclude Seller or any of
its Subsidiaries from holding, purchasing or otherwise acquiring up to (but not
more than) five percent (5%) of any class of securities of any Person engaged in
the development or commercialization of Competing Compounds or products
containing the same if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the Exchange
Act.

7.3 Patent Assignment. Promptly following the Closing, Purchaser shall file such
patent assignments with the U.S. Patent and Trademark Office and with foreign
patent offices as are necessary to record the assignment of the Program Patents
to Purchaser, at Purchaser’s expense.

7.4 Public Announcements. Notwithstanding anything to the contrary contained
herein, except as may be required to comply with the requirements of any
applicable Law and the rules and regulations of any stock exchange upon which
the securities of one of the parties is listed, from and after the date hereof,
no press release or similar public announcement or communication shall be made
or caused to be made by either party and/or any of such party’s Affiliates
relating to this Agreement or the transactions contemplated hereby unless
specifically approved in advance by the other party, such consent not to be
unreasonably withheld; provided, however, that: (a) the parties may jointly
issue one or more press release(s) announcing the consummation of the
transactions contemplated by this Agreement; (b) either party may issue such
press releases, public announcements or communications or make such SEC filings
as it

 

38



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

determines are reasonably necessary to comply with applicable Law (including
disclosure requirements of the SEC) or with the requirements of any stock
exchange on which securities issued by a party or its Affiliates are traded; and
(c) Seller may communicate with its shareholders regarding this Agreement and
the transactions contemplated hereby as may be required by applicable Law or
Seller’s organizational documents or with respect to payments hereunder or
Article 8.

7.5 Confidentiality. The provisions of that certain Confidentiality Agreement
dated February 29, 2012, by and between Purchaser and Seller (the
“Confidentiality Agreement”) are hereby incorporated herein and shall remain
binding and in full force and effect; provided, however, that all obligations of
the Purchaser under the Confidentiality Agreement with respect to the Purchased
Assets shall terminate simultaneously with the Closing. Except as otherwise
provided herein or in the other Transaction Documents, Seller shall treat after
the date hereof as strictly confidential all nonpublic, confidential or
proprietary information concerning the Purchased Assets (“Confidential
Information”) and such shall be the Confidential Information of Purchaser;
provided, however, that the publication of those pending or in-process
publications set forth on Schedule 7.5 and relating to the Seller Compounds of
which Seller notified Purchaser prior to the date of this Agreement shall not
constitute a breach of this Section 7.5; and provided, further, that the
foregoing obligations shall not apply to (a) any information which was or comes
into the public domain through no breach of this Agreement by Seller, (b) any
information in the possession of any Third Party Acquiror prior to a Change of
Control Transaction, other than as a result of disclosure by Seller, (c) any
information that is independently developed or discovered by any Third Party
Acquiror without reference to information concerning the Purchased Assets that
was in Seller’s possession on the Closing Date, (d) is rightfully communicated
to any Third Party Acquiror by another Third Party, free and clear of any
obligation of confidence, or (e) is or was communicated by the Purchaser to an
unaffiliated Third Party free of any obligation of confidence. In addition,
Seller shall not be prohibited from disclosing any portion of the Confidential
Information that Seller is required to disclose by judicial or administrative
process or, in the opinion of legal counsel, by other requirements of Law.

7.6 Expenses. Each of the Parties shall bear its own expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the Acquisition, including all fees and expenses of its Representatives.

7.7 Transfer of Purchased Assets.

(a) With respect to (i) documented Clinical Data and Program Know-How in
Seller’s possession and control, (ii) Patent Files and (iii) Inventory, Seller
shall transfer and deliver all of the aforementioned items, promptly following
the Closing Date, as may be requested by Purchaser and at Purchaser’s expense
for shipping and handling, to the locations, and in accordance with the
instructions, specified by Purchaser. Purchaser acknowledges that all Clinical
Data and Program Know-How will be provided as paper files that Seller has
Provided Purchaser with electronic courtesy copies of Clinical Data and that
Seller is not obligated to provide any additional electronic documents to
Purchaser relating to Clinical Data or Program Know-How.

 

39



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(b) Promptly after the Closing Date, Seller shall (i) send letters (in form and
substance satisfactory to Purchaser) to the FDA and other Regulatory Authorities
indicating that the Regulatory Materials are transferred to Purchaser and that
Purchaser is the new owner of the Regulatory Materials as of the Closing Date,
and (ii) provide to Purchaser a copy of said letters. Promptly after the Closing
Date, the parties will cooperate in transferring the Regulatory Materials to
Purchaser. The target date for the transfer shall be agreed upon by the
parties. Within twenty (20) days after the Closing Date, Seller will forward to
Purchaser a complete copy of the Regulatory Materials for the Program Compounds,
as well as copies of all correspondence with, and periodic and other reports
(including adverse event reports and the underlying data) to, Regulatory
Authorities with respect to the Program Compounds or Regulatory Materials. Until
the Regulatory Materials have been transferred to Purchaser, Seller shall be
responsible for maintaining them. After such transfer, Purchaser will assume all
responsibility for the Regulatory Materials, at Purchaser’s sole cost and
expense.

(c) Prior to the Closing, each party shall cooperate with the other in making
and maintaining all regulatory filings that may be necessary in connection with
the execution, delivery and performance of this Agreement or the Transaction
Documents.

7.8 Communication With Agencies. Until the Regulatory Materials are transferred
to Purchaser, Seller shall have responsibility for all communications with the
FDA relating to the Program Compounds, and Seller will promptly provide
Purchaser with copies of all communications to or from the FDA with respect to
the Program Compounds and/or the manufacture thereof. After such transfer has
been completed, Purchaser shall have responsibility for all such
communications. Seller shall promptly provide Purchaser with copies of any
communications or contacts it sends to or receives from any other Governmental
Authority concerning the Program Compounds.

7.9 Adverse Experience Reporting.

(a) Until the Regulatory Materials are transferred to Purchaser, Seller shall be
responsible for the adverse experience and safety reporting for the Products in
compliance with the requirements of applicable Law (including Healthcare
Laws). After the Regulatory Materials are transferred to Purchaser, Purchaser
shall assume such responsibility.

(b) Until the Regulatory Materials are transferred to Purchaser, Seller shall be
responsible for (i) maintaining the global safety database for the Program
Compounds, (ii) monitoring of all clinical experiences for the Program Compounds
and (iii) safety monitoring, pharmacovigilance surveillance, compliance and
filing of all required safety reports to Regulatory Authorities, including
without limitation annual safety reports, as and to the extent required by
applicable Law (including Healthcare Laws) for any study conducted by or for
Seller with respect to the Program Compounds.

7.10 Assistance in Proceedings. For a period of forty-five (45) days after the
Closing Date, Seller will cooperate with Purchaser and its counsel in the
contest or defense of, and make available its personnel and provide any
testimony and access to its Books and Records in connection with, any proceeding
involving or relating to (a) any contemplated transaction or (b) any action,
activity, circumstance, condition, conduct, event, fact, failure to act,
incident,

 

40



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

occurrence, plan, practice, situation, status or transaction on or before the
Closing Date involving Seller or the Purchased Assets; in each case, at
Purchaser’s sole expense, except to the extent that Seller is expressly
obligated to provide any such requested cooperation or assistance by the express
terms of this Agreement (other than this Section 7.10).

ARTICLE 8

SURVIVAL; INDEMNIFICATION

8.1 Survival.

(a) The representations, warranties, pre-Closing covenants and pre-Closing
agreements of Seller and Purchaser contained in this Agreement, the Seller
Disclosure Schedule, the certificates delivered pursuant to Section 6.1(f) and
Section 6.2(e) and the Transaction Documents, and the parties’ indemnification
obligations pursuant to Section 8.2(a) and Section 8.3(a) shall survive the
Closing and shall expire upon the expiration of twelve (12) months after the
Closing Date, except that the representations and warranties contained in
Section 3.1 (Organization and Qualification), Section 3.2 (Corporate
Authorization), Section 3.5 (Title to Purchased Assets), Section 3.14 (No
Finder), Section 3.18 (Taxes), Section 4.1 (Organization and Qualification) and
Section 4.2 (Corporate Authorization) (collectively, the “Fundamental
Representations”) and the parties’ indemnification obligations pursuant to
Section 8.2(a) and Section 8.3(a) with respect to the Fundamental
Representations, shall expire on the expiration of twenty-four (24) months after
the Closing Date; provided, however, that such indemnification obligations shall
not terminate with respect to any item as to which an Indemnified Party shall
have, before the termination of such applicable period, made a Claim by
delivering a Notice of Claim in accordance with this Agreement to the
Indemnifying Party, which obligations with respect to such Notice of Claim shall
survive until all such Claims have been resolved. The right to indemnification
based upon the representations and warranties, covenants and obligations
contained in this Agreement shall not be affected by any investigation
(including any environmental investigation or assessment) conducted with respect
to, or any Knowledge acquired (or capable of being acquired) at any time (except
as set forth in this Agreement, the Seller Disclosure Schedules), whether before
or after the execution and delivery of this Agreement or the Closing Date.

(b) All post-Closing covenants and post-Closing agreements made by Seller or
Purchaser in or pursuant to this Agreement or any other Transaction Document
shall survive the Closing and remain in full force and effect to give effect to
their respective terms, unless otherwise expressly provided for by their terms.

8.2 Indemnification by Seller. Subject to the limitations set forth in Section
8.5(a), Seller shall indemnify, defend, save and hold Purchaser and its
Affiliates and their respective Representatives (collectively, “Purchaser
Indemnitees”) harmless from and against all Damages (but net of the amount of
(x) any insurance proceeds realized by such Purchaser Indemnitees from insurance
policies with respect to such matters and (y) any recoveries by any Purchaser
Indemnitees from any Third Party, without duplication) imposed on, sustained,
incurred or suffered by, or asserted against, any of the Purchaser Indemnitees,
whether in respect of Third Party Claims, claims between the parties hereto,
resulting or arising from:

 

41



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(a) Seller’s breach of any representation or warranty contained in this
Agreement or the Transaction Documents to which Seller is a party;

(b) Seller’s breach or nonfulfillment of any covenant, obligation or agreement
made by Seller in or pursuant to this Agreement or in any Transaction Document
to which Seller is a party; and

(c) Seller’s failure to satisfy any Liabilities relating to any Excluded Asset
and any of its obligations relating to any of the Retained Liabilities.

8.3 Indemnification by Purchaser. Subject to the limitations set forth in
Section 8.5(b), Purchaser shall indemnify, defend, save and hold Seller and its
Representatives (collectively, “Seller Indemnitees”) harmless from and against
any and all Damages (but net of the amount of (x) any insurance proceeds
realized by such Seller Indemnitees from insurance policies with respect to such
matters and (y) any recoveries by any Seller Indemnitees from any third party,
without duplication) imposed on, sustained, incurred or suffered by, or asserted
against, any of the Seller Indemnitees, whether in respect of Third Party Claims
or claims between the parties hereto, resulting or arising from:

(a) Purchaser’s breach of any representation or warranty contained in this
Agreement, the Transaction Documents to which Purchaser is a party;

(b) Purchaser’s breach or nonfulfillment of any covenant, obligation or
agreement made by Purchaser in or pursuant to this Agreement or in any
Transaction Document to which Purchaser is a party; or

(c) Purchaser’s failure to fully assume and discharge any Liabilities relating
to any Assumed Liabilities and any of its obligations relating to any of the
Assumed Liabilities.

8.4 Notice of Claims.

(a) If (i) any Purchaser Indemnitee or Seller Indemnitee (an “Indemnified
Party”) believes that it has suffered or incurred or will suffer or incur any
Damages for which it is entitled to indemnification under this Article 8, or
(ii) any Claim is instituted by or against a third party with respect to which
any Indemnified Party intends to claim any Damages, such Indemnified Party shall
so notify the party or parties from whom indemnification is being claimed (the
“Indemnifying Party”) with reasonable promptness and reasonable particularity in
light of the circumstances then existing (the “Notice of Claim”). The Notice of
Claim delivered pursuant to this Section 8.4 shall describe the Damages and/or
Claim in reasonable detail and shall indicate the amount of the Damages that
have been or may be suffered by the Indemnified Party. The failure of an
Indemnified Party to give any notice required by this Section shall not affect
any of such Party’s rights under this Article 8 or otherwise except and to the
extent that such failure is prejudicial to the rights or obligations of the
Indemnifying Party.

(b) Should any Claim be made or suit or proceeding be instituted against any
Purchaser Indemnitee, which, if prosecuted successfully, would be a matter for
which such Purchaser Indemnitee is entitled to indemnification pursuant to
Section 8.2 (a “Third Party Claim”), Purchaser shall notify Seller within twenty
(20) Business Days after Purchaser’s receipt

 

42



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

of notification of the Third Party Claim, including a description of the factual
basis of the Third Party Claim and shall indicate the amount of the
Damages. Thereafter, Purchaser shall promptly deliver to Seller copies of all
notices and documents (including court papers) received by Purchaser relating to
the Third Party Claim. Seller shall be entitled to participate in the defense of
the Third-Party Claim and, if it so chooses, to assume the defense thereof at
its own expense with counsel selected by such Seller and reasonably acceptable
to Purchaser, if Seller gives written notice to Purchaser of its election to
assume the defense of such Third Party Claim within ten (10) Business Days after
Seller receives notice of such claim from Purchaser; provided, however, that
Seller shall not be entitled to assume the defense of any Claim related to,
either directly or indirectly, (i) the Program Technology or any intellectual
property acquired by Purchaser in connection with this Agreement, (ii) criminal
liability, (iii) in which equitable relief is sought against a Purchaser
Indemnitee or (iv) with respect to which the potential Damages could be
reasonably expected to exceed the Indemnification Cap. If Seller assumes the
defense of a Third-Party Claim, Seller may not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Purchaser Indemnitee (not to be
unreasonably withheld or delayed) if (i) such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Purchaser Indemnitee of a full release from all liability in
respect to such Third Party Claim, (ii) such judgment or settlement would result
in the finding or admission of any violation of Law by Purchaser or the rights
of any person, (iii) the sole relief provided is anything other than monetary
damages or (iv) as a result of such consent or settlement, injunctive or other
equitable relief would be imposed against the Purchaser Indemnitee. Purchaser
will cooperate, at the expense of Seller, as Seller may reasonably request in
investigating, defending and, subject to the terms set forth above, settling
such Third Party Claim. If Seller elects not to defend a Third-Party Claim, is
not permitted to defend such Third Party Claim or fails to notify Purchaser of
its election as herein provided, Purchaser may pay, compromise, settle or defend
such Third-Party Claim at the sole cost and expense of Seller if Seller is
determined to be liable to Purchaser hereunder, provided, however, that no such
payment in compromise or settlement of, or other compromise or settlement of,
may be effected by Purchaser without Seller’s consent (which shall not be
unreasonably withheld or delayed). In any event, Seller shall be entitled, at
its expense, to participate in any defense of such Third Party Claim with the
consent of Purchaser which shall not be unreasonably withheld.

8.5 Limitation of Claims.

(a) The Liability of Seller for indemnifiable Damages pursuant to Section 8.2(a)
shall not be payable unless and until the aggregate amount of all Damages
suffered or incurred by the Purchaser Indemnitees collectively exceeds one
hundred thousand U.S. dollars ($100,000); thereafter, a Purchaser Indemnitee
shall be entitled to seek compensation for Damages, and Seller shall be
responsible for the payment of Damages to the extent in excess of one hundred
thousand U.S. dollars ($100,000). The aggregate liability of Seller for
indemnifiable Damages pursuant to Section 8.2(a) and Section 8.2(b) hereof shall
in no event exceed ten percent (10%) of the Transaction Value of the Closing
Stock Payment and all Milestone Payments and Contingent Earnouts actually made
to Seller pursuant to Section 2.6 (with the Milestone Stock Payment valued based
upon the Transaction Value of the Milestone Stock Payment) as of the date of the
final non-appealable determination of such Damages (the “Indemnification Cap”).
Notwithstanding the foregoing, the limitations on Damages set forth in

 

43



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

this Section 8.5 shall not apply to any Damages arising from any fraud by Seller
or from Seller’s breach of Section 7.2. Purchaser shall have the right to
withhold and subject to resolution of any claim for indemnification in
accordance with this Agreement, set off, against any unpaid Milestone Payment or
Contingent Earnouts, Damages up to the Indemnification Cap (with any set-off
against the Milestone Stock Payment valued based upon the Transaction Value of
the Milestone Stock Payment) (the “Set-Off Right”). In the event that Seller
delivers a Notice of Claim seeking Damages in excess of the Indemnification Cap
and the Indemnification Cap subsequently increases to a greater value as a
result of the occurrence of a Milestone and the related obligation of a
Milestone Payment or Contingent Earnouts, Purchaser shall thereafter be entitled
to received additional Damages or set off Damages in the amount of the
subsequently increased Indemnification Cap.

(b) The aggregate liability of Purchaser for indemnifiable Damages pursuant to
Section 8.3(a) hereof shall in no event exceed the Transaction Value of the
Closing Stock Payment and any Milestone Stock Payment if actually paid and
delivered.

(c) The right to indemnification under this Article 8 and the Set-Off Right
shall constitute the sole and exclusive monetary remedy of the Purchaser
Indemnitees and the Seller Indemnitees for Damages or otherwise arising from or
in connection with this Agreement, including pursuant to Section 8.2 and the
Transaction Documents or otherwise with respect to any of the transactions
contemplated hereby.

8.6 Objections to Claims. In case Seller shall object in writing to any claim or
claims by a Purchaser Indemnitee made in any Notice of Claim, Purchaser
Indemnitee shall have twenty (20) Business Days following the receipt of such
written objection to respond in a written statement to the objection of
Seller. If after such twenty (20) Business Day period there remains a dispute as
to any claims, Seller and Purchaser shall attempt in good faith for thirty (30)
Business Days to agree upon the rights of the respective parties with respect to
each of such claims. If Seller and Purchaser should so agree, a memorandum
setting forth such agreement shall be prepared by Purchaser and signed by
Purchaser and Seller.

8.7 Resolution of Conflicts. If no agreement can be reached after good faith
negotiation between the parties pursuant to Section 8.6, Purchaser or Seller may
initiate formal legal action pursuant to Section 10.6 of this Agreement to
resolve such dispute.

8.8 Survival of Indemnification Claims. The indemnification obligations set
forth in this Article 8 shall survive the Closing.

8.9 Tax Effect of Indemnification Payments. All indemnity payments made by
Seller to Purchaser Indemnitees, or by Purchaser to Seller Indemnitees, pursuant
to this Agreement shall be treated for all Tax purposes as adjustments to the
Purchase Price.

ARTICLE 9

TERMINATION

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

44



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

(a) by Purchaser by written notice to Seller if Purchaser is not then in
material breach of any provision of this Agreement and:

(i) there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 6.1(a) or Section 6.1(b) and such breach, inaccuracy or failure has
not been cured by Seller within twenty (20) days of Seller’s receipt of written
notice of such breach from Purchaser; or

(ii) any of the conditions set forth in Sections 6.1(c)(i), 6.1(e), 6.1(f) or
6.1(g) shall not have been fulfilled within one (1) month after the date of this
Agreement;

(b) by Seller by written notice to Purchaser if:

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Purchaser pursuant to this Agreement
that would give rise to the failure of any of the conditions specified in
Section 6.2(a) or Section 6.2(b) and such breach, inaccuracy or failure has not
been cured by Purchaser within twenty (20) days of Purchaser’s receipt of
written notice of such breach from Seller; or

(ii) any of the conditions set forth in Section 6.2(c)(i), 6.2(e) or 6.2(f)
shall not have been fulfilled within one (1) month after the date of this
Agreement; or

(c) by Purchaser or Seller if the Transaction has not been consummated within
two (2) months after the date of this Agreement; provided, however, that a party
shall not be permitted to terminate this Agreement pursuant to this Section
9.1(c) if the failure to consummate the Transaction within such period is
attributable to a failure on the part of such party to perform any covenant in
this Agreement required to be performed by such party at or prior to the
Closing; or

(d) by Purchaser or Seller in the event that a court of competent jurisdiction
shall have issued a final and nonappealable Order having the effect of
permanently restraining, enjoining or otherwise prohibiting the Transaction.

9.2 Effect of Termination. In the event of the termination of this Agreement in
accordance with Section 9.1, this Agreement shall thereafter become void and
have no effect, and no party hereto shall have any liability to the other party
hereto or their respective Affiliates, or their respective directors, officers
or employees, except for the obligations of the parties hereto contained in this
Section 9.2 and in Article 10 (and any related definitional provisions set forth
in Article 1), and except that nothing in this Section 9.2 shall relieve any
party from liability for any breach of this Agreement that arose prior to such
termination, for which liability the provisions of Article 8 shall remain in
effect in accordance with the provisions and limitations of such Article.

 

45



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

ARTICLE 10

GENERAL

10.1 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three (3) Business Days after mailing (one Business Day
in the case of express mail or overnight courier service), to the parties at the
following addresses or facsimiles (or at such other address or facsimile for a
party as shall be specified in a notice given in accordance with this Section
10.1):

(a) If to Purchaser:

MEI Pharma, Inc.

11975 El Camino Real, Suite 101

San Diego, California 92130

Attention: Chief Executive Officer

Telephone: +1 (858) 792-6300

Fax: +1 (858) 792-5406

With a simultaneous copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue, 40th Floor

New York, NY 10178

Attention: Steven A. Navarro

Telephone: +1 (212) 309-6147

Fax: +1 (212) 309-6001

(b) If to Seller:

S*Bio Pte Ltd.

c/o EDBI

250 North Bridge Rd #28-00 Raffles City Tower

Singapore 179101

Attention: Heng Tong Choo

Telephone: +65 6832 6326

Fax: +65 6832 6838

With a simultaneous copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Attention: Jane K. Adams

Telephone: +1 (858) 550-6000

Fax: +1 (858) 550-6420

 

46



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.2 Severability. If any provision of this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been included
herein.

10.3 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred, conveyed or assigned,
in whole or in part, by operation of Law or otherwise, by either party without
the prior written consent of the other party, except that: (a) Purchaser may
assign, in its sole discretion, (i) any or all of its rights, interests and
obligations under this Agreement to any of its Subsidiaries or Affiliates, but
no such assignment shall relieve Purchaser of any of its obligations hereunder,
or (ii) provided that the terms and conditions of Section 2.8(b), if applicable,
are satisfied, this Agreement in whole to a single third party in connection
with the transfer or sale of all or substantially all of Purchaser’s business
related to the Purchased Assets to such third party, whether by merger, sale of
stock, sale of assets or otherwise; and (b) Seller may assign, in its sole
discretion, this Agreement in whole to a single third party in connection with
the transfer or sale of all or substantially all of Seller’s business related to
the Excluded Assets to such third party, whether by merger, sale of stock, sale
of assets or otherwise. Any assignment not in accordance with the foregoing
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of and be enforceable by, the parties and
their respective permitted successors and assigns.

10.4 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their successors and permitted assigns and nothing herein expressed
or implied shall give or be construed to give to any Person, other than the
Parties and such successors and assigns, any legal or equitable rights
hereunder.

10.5 Incorporation of Exhibits. All Exhibits and Schedules attached hereto and
referred to herein are hereby incorporated herein and made a part of this
Agreement for all purposes as if fully set forth herein.

10.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA OTHER THAN
CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION OF ANY LAW OTHER
THAN THAT OF CALIFORNIA. COURTS WITHIN THE STATE OF CALIFORNIA (LOCATED WITHIN
SAN DIEGO COUNTY) WILL HAVE JURISDICTION OVER ALL DISPUTES BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, (II) SUCH PARTY AND SUCH PARTY’S
PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY
LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

 

47



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

10.7 Headings; Interpretation. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.

10.8 Counterparts; Facsimiles. This Agreement may be executed and delivered
(including by electronic or facsimile transmission) in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

10.9 Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto), the Transaction Documents executed in connection with the
consummation of the Acquisition, and the Confidentiality Agreement (as amended
by this Agreement), contain the entire agreement between the Parties with
respect to the subject matter hereof and related transactions and supersede all
prior agreements, written or oral, with respect thereto.

10.10 Disclosure Schedules. The representations and warranties contained in
Article 3 of this Agreement are subject to (a) the exceptions and disclosures
set forth in the part of the Seller Disclosure Schedule corresponding to the
particular Section of Article 3 in which such representation and warranty
appears; (b) any exceptions or disclosures explicitly cross-referenced in such
part of the Seller Disclosure Schedule by reference to another part of the
Seller Disclosure Schedule; and (c) any exception or disclosure set forth in any
other part of the Seller Disclosure Schedule to the extent it is reasonably
apparent on its face and without further inquiry that such exception or
disclosure is intended to qualify such representation and warranty. No reference
to or disclosure of any item or other matter in the Seller Disclosure Schedule
shall be construed as an admission or indication that such item or other matter
is material (nor shall it establish a standard of materiality for any purpose
whatsoever) or that such item or other matter is required to be referred to or
disclosed in the Seller Disclosure Schedule. The information set forth in the
Seller Disclosure Schedule is disclosed solely for the purposes of this
Agreement, and no information set forth therein shall be deemed to be an
admission by any party hereto to any third party of any matter whatsoever,
including of any violation of Law or breach of any agreement. The Seller
Disclosure Schedule and the information and disclosures contained therein are
intended only to qualify and limit the representations, warranties and covenants
of Seller contained in this Agreement. Nothing in the Seller Disclosure Schedule
is intended to create any covenant. Matters reflected in the Seller Disclosure
Schedule are not necessarily limited to matters required by the Agreement to be
reflected in the Seller Disclosure Schedule. Such additional matters are set
forth for informational purposes and do not necessarily include other matters of
a similar nature.

10.11 Specific Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached and that an award of money damages would be inadequate
in such event. Accordingly, it is acknowledged that the

 

48



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Parties shall be entitled to equitable relief, without proof of actual damages,
to enforce performance of this Agreement in accordance with its terms, including
an Order for specific performance, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, in addition to
any other remedy under this Agreement. Each party further agrees that neither
the other party nor any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 10.11, and each Party hereto
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

10.12 Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed or
extended only by a written instrument signed by all of the Parties. The
provisions hereof may be waived only in writing signed by all of the Parties. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege. Except as
otherwise provided herein, the rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any Party may
otherwise have at Law or in equity.

[Signatures appear on next page]

 

49



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
caused this Agreement to be signed in their respective names by their duly
authorized representatives as of the date first above written.

 

MEI PHARMA, INC. By:  

/s/ Daniel P. Gold

Name:  

Daniel P. Gold

Title:  

President & Chief Executive Officer

 

S*BIO PTE LTD. By:  

/s/ Choo Heng Tong

Name:  

Choo Heng Tong

Title:  

SBIO Director

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT B

FORM OF PATENT ASSIGNMENT



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT C

PROGRAM PATENTS



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

 

1.



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT E



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT F

IND ACKNOWLEDGMENT LETTER



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

EXHIBIT G

IND LETTER



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.1(c)

REGULATORY MATERIALS



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.1(d)

INVENTORY



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.9



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 7.5



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

S*BIO PTE LTD.

DISCLOSURE SCHEDULE



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 2.5: Technology Transfer Plan

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 4.3.2: Essential Development Elements

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].

 

  •   [*CONFIDENTIAL*].



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 7.1: Existing Product and Compound Available for Transfer to Licensee

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*]. The redacted
portions have been filed separately with the SEC.

 

Schedule 7.3: Existing Product and Compound to be Retained by Licensor

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]

[*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*] [*CONFIDENTIAL*]